Exhibit 10.1

EXECUTION VERSION

 

 

 

U.S.$250,000,000

CREDIT AGREEMENT

Dated as of December 20, 2012

among

TPC HOLDINGS, INC.,

as Holdings,

SAWGRASS MERGER SUB INC.,

(to be merged into TPC GROUP INC.)

as Lead Borrower,

TPC GROUP INC.,

THE SUBSIDIARIES OF TPC GROUP INC. PARTY HERETO,

as Borrowers

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent

BANK OF AMERICA, N.A.,

as Collateral Agent,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JEFFERIES FINANCE LLC AND MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arrangers and Joint Bookrunners,

and

JEFFERIES FINANCE LLC AND MORGAN STANLEY SENIOR FUNDING, INC.,

as Syndication Agents

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE I       DEFINITIONS

     6   

Section 1.01.

  

Defined Terms

     6   

Section 1.02.

  

Terms Generally

     73   

Section 1.03.

  

Effectuation of Transfers

     75   

Section 1.04.

  

Uniform Commercial Code

     75   

ARTICLE II       THE CREDITS

     75   

Section 2.01.

  

Commitments

     75   

Section 2.02.

  

Loans and Borrowings

     75   

Section 2.03.

  

Requests for Borrowings

     76   

Section 2.04.

  

Swingline Loans

     76   

Section 2.05.

  

Revolving Letters of Credit

     77   

Section 2.06.

  

Funding of Borrowings

     81   

Section 2.07.

  

Interest Elections

     82   

Section 2.08.

  

Termination and Reduction of Commitments

     83   

Section 2.09.

  

Repayment of Loans; Evidence of Debt

     83   

Section 2.10.

  

Application of Payment in the Dominion Accounts

     84   

Section 2.11.

  

Prepayment of Loans

     84   

Section 2.12.

  

Fees

     85   

Section 2.13.

  

Interest

     86   

Section 2.14.

  

Alternate Rate of Interest

     87   

Section 2.15.

  

Increased Costs

     88   

Section 2.16.

  

Break Funding Payments

     89   

Section 2.17.

  

Taxes

     89   

Section 2.18.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     93   

Section 2.19.

  

Mitigation Obligations; Replacement of Lenders; Defaulting Lenders

     95   

Section 2.20.

  

Increase in Commitments

     97   

Section 2.21.

  

Designated Borrowers; Lead Borrower

     99   

Section 2.22.

  

Illegality

     99   

Section 2.23.

  

Extensions of Revolving Facility Loans and Commitments

     99   

Section 2.24.

  

Protective Advances

     101   

Section 2.25.

  

Overadvances

     101   

Section 2.26.

  

Application of Payment in the Dominion Accounts

     102   

ARTICLE III     REPRESENTATIONS AND WARRANTIES

     103   

Section 3.01.

  

Organization; Powers

     103   

Section 3.02.

  

Authorization; No Violation; No Conflict

     104   

Section 3.03.

  

Enforceability

     104   

Section 3.04.

  

Governmental Approvals

     104   

Section 3.05.

  

Financial Statements

     105   

Section 3.06.

  

No Material Adverse Effect

     105   

 

i



--------------------------------------------------------------------------------

Section 3.07.

  

Title to Properties; Possession Under Leases

     105   

Section 3.08.

  

Litigation; Compliance with Laws

     107   

Section 3.09.

  

Federal Reserve Regulations

     108   

Section 3.10.

  

Investment Company Act

     108   

Section 3.11.

  

Use of Proceeds

     108   

Section 3.12.

  

Tax Returns

     108   

Section 3.13.

  

No Material Misstatements

     108   

Section 3.14.

  

Employee Benefit Plans

     109   

Section 3.15.

  

Environmental Matters

     109   

Section 3.16.

  

No Undisclosed Liabilities

     110   

Section 3.17.

  

Creation of Security Interests

     111   

Section 3.18.

  

Solvency

     111   

Section 3.19.

  

Labor Matters

     111   

Section 3.20.

  

Insurance

     112   

Section 3.21.

  

Designation as Senior Debt

     112   

ARTICLE IV     CONDITIONS TO CREDIT EVENTS

     112   

Section 4.01.

  

All Credit Events

     112   

Section 4.02.

  

First Credit Event

     113   

ARTICLE V    AFFIRMATIVE COVENANTS

     115   

Section 5.01.

  

Existence; Businesses and Properties

     115   

Section 5.02.

  

Insurance

     116   

Section 5.03.

  

Taxes

     117   

Section 5.04.

  

Financial Statements, Reports, Etc.

     117   

Section 5.05.

  

Litigation and Other Notices

     118   

Section 5.06.

  

Compliance with Laws

     119   

Section 5.07.

  

Maintaining Records; Access to Properties and Inspections

     119   

Section 5.08.

  

Use of Proceeds

     120   

Section 5.09.

  

Compliance with Environmental Laws

     120   

Section 5.10.

  

Further Assurances

     120   

Section 5.11.

  

Fiscal Year

     121   

Section 5.12.

  

Post-Closing Matters

     121   

Section 5.13.

  

Additional Guarantors and Security Coverage

     121   

Section 5.14.

  

Collateral Monitoring and Reporting

     122   

Section 5.15.

  

Fiscal Year

     123   

ARTICLE VI    NEGATIVE COVENANTS

     124   

Section 6.01.

  

Restricted Payments

     124   

Section 6.02.

  

Incurrence of Indebtedness and Issuance of Preferred Equity

     127   

Section 6.03.

  

Asset Sales

     133   

Section 6.04.

  

Liens

     134   

Section 6.05.

  

Dividend and other Payment Restrictions Affecting Subsidiaries

     134   

Section 6.06.

  

Consolidation, Amalgamation, Merger, or Sale of Assets

     137   

Section 6.07.

  

Transactions with Affiliates

     138   

 

ii



--------------------------------------------------------------------------------

Section 6.08.

  

Business Activities

     140   

Section 6.09.

  

Designation of Restricted and Unrestricted Subsidiaries

     141   

Section 6.10.

  

Minimum Fixed Charge Coverage Ratio

     141   

ARTICLE VII     EVENTS OF DEFAULT

     141   

Section 7.01.

  

Events of Default

     141   

Section 7.02.

  

Holdings’ Right to Cure

     144   

ARTICLE VIII     THE AGENTS

     145   

Section 8.01.

  

Collateral Agent and Administrative Agent Appointment

     145   

Section 8.02.

  

Joint Lead Arrangers, etc.

     145   

Section 8.03.

  

Withholding Taxes

     145   

Section 8.04.

  

Lien Release; Care of Collateral

     146   

Section 8.05.

  

Additional Agreement

     146   

Section 8.06.

  

Reliance by Agents

     147   

Section 8.07.

  

Action Upon Default

     147   

Section 8.08.

  

Indemnification

     147   

Section 8.09.

  

Successor Agent and Co-Agents

     147   

Section 8.10.

  

Individual Capacities

     148   

Section 8.11.

  

Bank Product Providers; Hedging Obligations

     149   

Section 8.12.

  

No Third Party Beneficiaries

     149   

ARTICLE IX    MISCELLANEOUS

     149   

Section 9.01.

  

Notices

     149   

Section 9.02.

  

Survival of Agreement

     150   

Section 9.03.

  

Binding Effect

     151   

Section 9.04.

  

Successors and Assigns

     151   

Section 9.05.

  

Expenses; Indemnity

     155   

Section 9.06.

  

Right of Set-off

     157   

Section 9.07.

  

Applicable Law

     157   

Section 9.08.

  

Waivers; Amendment

     157   

Section 9.09.

  

Interest Rate Limitation

     159   

Section 9.10.

  

Entire Agreement

     160   

Section 9.11.

  

Waiver of Jury Trial

     160   

Section 9.12.

  

Severability

     160   

Section 9.13.

  

Counterparts

     160   

Section 9.14.

  

Headings

     160   

Section 9.15.

  

Jurisdiction; Consent to Service of Process

     160   

Section 9.16.

  

Confidentiality

     161   

Section 9.17.

  

Communications

     162   

Section 9.18.

  

Release of Liens and Guarantees

     163   

Section 9.19.

  

U.S.A

     164   

Section 9.20.

  

Judgment

     164   

Section 9.21.

  

No Fiduciary Duty

     165   

Section 9.22.

  

Joint and Several Obligations

     165   

Section 9.23.

  

Appointment for Perfection

     167   

 

iii



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A

   Form of Assignment and Acceptance

Exhibit B

   Form of Solvency Certificate

Exhibit C

   Form of Note

Exhibit D

   Form of United States Tax Compliance Certificate

Schedule I

   Designated Borrower Subsidiaries

Schedule II

  

Part A

   Security Documents to be Delivered on the Closing Date

Part B

   Security Documents to be Delivered post-Closing Date

Schedule III

   Closing Date Guarantors

Schedule 1.01(a)

Schedule 1.01(b)

Schedule 2.01

  

Bank Product Debt

Business and Collateral Locations

Commitments

Schedule 3.01

   Organization and Good Standing

Schedule 3.04

   Governmental Approvals

Schedule 3.07(d)

   Condemnation Proceedings

Schedule 3.07(f)

   Subsidiaries

Schedule 3.07(g)

   Subscriptions

Schedule 3.08(a)

   Litigation

Schedule 3.08(b)

   Violations

Schedule 3.12

   Taxes

Schedule 3.15

   Environmental Matters

Schedule 3.19

   Labor Matters

Schedule 3.20

   Insurance

Schedule 5.10

   Real Property

Schedule 5.14

   Deposit Accounts

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of December 20, 2012 (as amended, amended and
restated, supplemented or otherwise modified, this “Agreement”), among TPC
HOLDINGS, INC., a Delaware corporation (“Holdings”), SAWGRASS MERGER SUB INC., a
Delaware corporation and a wholly owned direct subsidiary of Holdings (the
“Merger Sub”) and to be merged into TPC GROUP INC. on the Acquisition Closing
Date, TPC GROUP INC., a Delaware corporation (the “Target”), the Designated
Borrowers listed on Schedule I hereto (which shall become party hereto by
executing this Agreement on the Closing Date) and the other Borrowers party
hereto from time to time, the LENDERS party hereto from time to time, BANK OF
AMERICA, N.A., as administrative agent (in such capacity, together with any
successor administrative agent, the “Administrative Agent”) for the Lenders,
BANK OF AMERICA, N.A., as collateral agent (in such capacity, together with any
successor collateral agent, the “Collateral Agent”) for the Lenders, JEFFERIES
FINANCE LLC (“Jefferies Finance”) and MORGAN STANLEY SENIOR FUNDING, INC.
(“Morgan Stanley”), as syndication agents (in such capacity, the “Syndication
Agents”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and JEFFERIES
FINANCE and MORGAN STANLEY, as joint lead arrangers and joint bookrunners (in
such capacity, the “Joint Lead Arrangers”).

W I T N E S S E T H :

WHEREAS, an Affiliate (with such term and each other capitalized term used but
not defined in this preamble having the meaning assigned thereto in Article I)
of a fund managed by FRC Founders Corporation (formerly known as First Reserve
Corporation) and SK Capital Partners III, L.P. (collectively, the “Sponsor”)
will acquire of all of the equity interests of Target pursuant to an Agreement
and Plan of Merger (as amended, restated or otherwise modified, the “Merger
Agreement”) dated as of August 25, 2012, by and among the Target, Holdings and
the Merger Sub. On the date of consummation of such merger (the “Acquisition
Closing Date”) Merger Sub will merge with and into the Target, with the Target
surviving such merger (the “Acquisition”) and from and after the Acquisition
Closing Date Target shall become the Lead Borrower hereunder;

WHEREAS, the Lead Borrower intends to issue senior secured notes in an aggregate
amount of up to U.S.$655.0 million (the “Senior Notes”) and use a portion of the
proceeds of the Senior Notes to refinance all amounts owing under the Existing
Facilities (the “Refinancing”).

WHEREAS, the Lead Borrower has requested that the Lenders extend credit in the
form of Revolving Facility Loans and Revolving Letters of Credit at any time and
from time to time prior to the Maturity Date, in an aggregate principal amount
at any time outstanding not in excess of $250.0 million;

 

5



--------------------------------------------------------------------------------

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrowers
on the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Accounts” shall have the meaning specified in the UCC, including all rights to
payment for goods sold or leased, or for services rendered.

“Account Debtor” shall mean, a Person obligated under an Account, Chattel Paper
or General Intangible.

“Acquired Debt” shall mean, with respect to any specified Person:
(i) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
whether or not such Indebtedness is incurred in connection with, or in
contemplation of, such other Person merging with or into, or becoming a
Restricted Subsidiary of, such specified Person; and (ii) Indebtedness secured
by a Lien encumbering any asset acquired by such specified Person.

“Acquisition” shall have the meaning specified in the recitals hereto.

“Acquisition Closing Date” shall have the meaning specified in the recitals
hereto.

“Additional Agreement” shall have the meaning specified in Section 8.04.

“Additional Assets” shall mean (a) any properties or assets to be used by
Holdings, a Borrower, or a Restricted Subsidiary in a Permitted Business;
(b) capital expenditures by the Holdings, a Borrower, or a Restricted Subsidiary
in a Permitted Business; or (c) Capital Stock constituting a minority interest
in any Person that at such time is a Restricted Subsidiary; provided, however,
that, in the case of clause (c), such Restricted Subsidiary is primarily engaged
in a Permitted Business.

“Administrative Agent” shall have the meaning specified in the introductory
paragraph of this Agreement.

“Affiliate” of any specified Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

“Agent Fees” shall have the meaning specified in Section 2.12(d).

 

6



--------------------------------------------------------------------------------

“Agent Parties” shall have the meaning specified in Section 9.17(c).

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreement” shall have the meaning specified in the introductory paragraph of
this Agreement.

“Allocable Amount” shall have the meaning specified in Section 9.22.

“Alternate Base Rate” shall mean the greater of (i) the rate of interest per
annum determined by the Administrative Agent from time to time as its prime
commercial lending rate for U.S. Dollar loans in the United States for such day
(the “Prime Rate”), (ii) the Federal Funds Rate plus 0.50% per annum and
(iii) the LIBOR Rate determined by the Administrative Agent (with a term
equivalent to one month), determined as of approximately 11:00 a.m. (London
time) two Business Days prior to the date at which the Alternate Base Rate is
being determined, plus 1%. The Prime Rate is not necessarily the lowest rate
that the Administrative Agent is charging to any corporate customer.

“Applicable Commitment Fee Percentage” shall mean, for any day, the applicable
percentage set forth below under the caption “Applicable Commitment Fee
Percentage” based upon the Quarterly Average Unused Revolving Facility Balance
as of the last day of the most recently ended fiscal quarter:

 

Quarterly Average Unused Revolving Facility Balance

 

Applicable Commitment Fee Percentage

Category 1

> 50% of the Total Commitments

  0.50% per annum

Category 2

< 50% of the Total Commitment

  0.375% per annum

(i) the Applicable Commitment Fee Percentage shall be calculated once each
fiscal quarter, as of the last day of each such fiscal quarter, based upon the
Quarterly Average Unused Revolving Facility Balance for such fiscal quarter,
(ii) the Applicable Commitment Fee Percentage from the Closing Date through and
including the last day of the first fiscal quarter to end following the Closing
Date shall be the applicable percentage set forth in Category 1 above and
thereafter shall be adjusted in accordance with the provisions hereof, (iii) in
the event that the Borrowers fail to provide any Borrowing Base Certificate
required hereunder with respect thereto for any period on the date required
hereunder, effective as of the date on which such Borrowing Base Certificate was
otherwise required, the Applicable Commitment Fee Percentage shall be deemed to
be Category 1 above for all purposes until the date on which such required
Borrowing Base Certificate is provided and (iv) at any time after the occurrence
and during the continuance of an Event of Default under Section 7.01(b), (c),
(i) or (j) is continuing the Applicable Commitment Fee Percentage shall be
deemed to be Category 1 above.

In the event that the Borrowing Base Certificate delivered is inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such

 

7



--------------------------------------------------------------------------------

inaccuracy, if corrected, would have led to the application of a higher
Applicable Commitment Fee Percentage for any period (an “Applicable Period”)
than the Applicable Commitment Fee Percentage applied for such Applicable
Period, then (a) the Borrowers shall as promptly as practicable deliver to the
Administrative Agent a corrected Borrowing Base Certificate for such Applicable
Period, (b) the Applicable Commitment Fee Percentage shall be determined based
on the corrected Borrowing Base Certificate for such Applicable Period, and
(c) the Borrowers shall as promptly as practicable pay to the Administrative
Agent (for the account of the Lenders during the Applicable Period or their
successors and assigns) the accrued additional Commitment Fee owing as a result
of such increased Applicable Commitment Fee Percentage for such Applicable
Period. This paragraph shall not limit the rights of the Administrative Agent or
the Lenders with respect to Section 2.13 and Article VII hereof, and shall
survive the termination of this Agreement; provided that, notwithstanding the
foregoing, so long as an Event of Default described in Section 7.01(i) or
Section 7.01(j) has not occurred with respect to any Borrower, such shortfall
shall be due and payable five (5) Business Days following the determination
described above.

All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

“Applicable Margin” shall mean for any day with respect to any LIBOR Loan or any
ABR Loan, the applicable margin per annum set forth below under the caption
“LIBOR Loan Spread,” “ABR Loan Spread,” as the case may be, based upon the
Quarterly Average Excess Availability Percentage as of the last day of the most
recently ended fiscal quarter:

 

Quarterly Average Excess

Availability Percentage

  

LIBOR Loan Spread

   

ABR Loan Spread

 

Category 1

< 33%

     2.00 %      1.00 % 

Category 2

> 33%

< 66%

     1.75 %      0.75 % 

Category 3

> 66%

     1.50 %      0.50 % 

(i) the Applicable Margin shall be calculated and established once each fiscal
quarter, as of the last day of each such fiscal quarter, and shall remain in
effect until adjusted thereafter after the end of each such fiscal quarter,
(ii) each adjustment of the Applicable Margin shall be effective as of the first
day of a fiscal quarter based on the Quarterly Average Excess Availability
Percentage for the immediately preceding fiscal quarter, (iii) the Applicable
Margin from the Closing Date through and including the last day of the first
fiscal quarter to end following the Closing Date shall be the applicable
percentage set forth in Category 2 above and thereafter shall be adjusted in
accordance with the provisions hereof, (iv) in the event that Borrower fails to
provide any Borrowing Base Certificate required hereunder with respect thereto
for any period on the date required hereunder, effective as of the date on which
such Borrowing Base Certificate was otherwise required, the Applicable Margin
shall be deemed to be Category 1

 

8



--------------------------------------------------------------------------------

above for all purposes until the date on which such required Borrowing Base
Certificate is provided and (v) at any time after the occurrence and during the
continuance of an Event of Default under Section 7.01(b), (c), (i) or (j) is
continuing the Applicable Margin shall be deemed to be Category 1 above.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Borrowing
Base Certificate delivered is inaccurate (regardless of whether this Agreement
or the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any applicable period than the Applicable Margin applied
for such applicable period, then (i) the Borrower shall as promptly as possible
deliver to the Administrative Agent a corrected Borrowing Base Certificate for
such Applicable Period, (ii) the Applicable Margin shall be determined based on
the corrected Borrowing Base Certificate for such Applicable Period, and
(iii) the Borrower shall as promptly as possible pay to the Administrative Agent
(for the account of the Lenders during the applicable period or their successors
and assigns) the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Period pursuant to Section 2.13. This
paragraph shall not limit the rights of the Administrative Agent or the Lenders
with respect to Section 2.13(d) and Article VII hereof, and shall survive the
termination of this Agreement; provided that, notwithstanding the foregoing, so
long as an Event of Default described in Section 7.01(i) or Section 7.01(j) has
not occurred with respect to any Borrower, such shortfall shall be due and
payable five (5) Business Days following the determination described above.

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the Total Commitments; provided that for purposes of
Section 2.19 and otherwise herein, when there is a Defaulting Lender, any such
Defaulting Lender’s Commitment shall be disregarded in any such calculations. If
the Commitments have terminated or expired, the Applicable Percentages of each
Lender shall be determined based on the Revolving Facility Credit Exposure of
the applicable Lenders, giving effect to any assignments and to any Lender’s
status as a Defaulting Lender at the time of determination.

“Applicable Period” shall have the meaning assigned to such term in the
definition of “Applicable Commitment Fee Percentage”

“Approved Fund” shall have the meaning specified in Section 9.04(b).

“Asset Acquisition” shall mean:

(i) an investment by Holdings or any Restricted Subsidiary of Holdings in any
other Person pursuant to which such Person shall become a Restricted Subsidiary
of Holdings or any Restricted Subsidiary of Holdings or shall be merged with or
into or consolidated with Holdings or any Restricted Subsidiary of Holdings; or

(ii) the acquisition by Holdings or any Restricted Subsidiary of Holdings of the
assets of any person (other than a restricted subsidiary of Holdings) which
constitute all or substantially all of the assets of such person or comprise any
division or line of business of such person or any other properties or assets of
such person.

 

9



--------------------------------------------------------------------------------

“Asset Sale” shall mean:

(i) the sale, lease, conveyance or other disposition of any assets or rights of
Holdings and its Restricted Subsidiaries (including by way of sale and
leasback); provided that the sale, lease, conveyance or other disposition of all
or substantially all of the assets of Holdings and its Restricted Subsidiaries
taken as a whole will be subject to the provisions of Section 6.06 and not
Section 6.03; and

(ii) the issuance or sale of Equity Interests in any of the Lead Borrower and
its Restricted Subsidiaries (other than Preferred Stock of Restricted
Subsidiaries issued in compliance with Section 6.02, directors’ qualifying
shares, or shares required by applicable law to be held by a Person other than
the Lead Borrower or a Restricted Subsidiary).

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

(A) any single transaction or series of related transactions that involves
assets or Equity Interests of any Restricted Subsidiary having a Fair Market
Value of less than $20.0 million;

(B) a transfer of assets between or among Holdings and any Restricted
Subsidiary; provided that any transfers from the Lead Borrower or a Guarantor to
a Restricted Subsidiary that is not a Guarantor of assets that constitute
Collateral do not result in the Lien on such Collateral being released;

(C) an issuance or sale of Equity Interests by a Restricted Subsidiary of
Holdings to Holdings or to another Restricted Subsidiary of Holdings;

(D) the sale or lease of inventory, products or services or the lease,
assignment or sub-lease of any real or personal property;

(E) the sale or discounting of accounts receivable in the ordinary course of
business;

(F) any sale or other disposition of damaged, worn-out, obsolete or no longer
useful assets or properties;

(G) any sale of assets received by Holdings or any of its Restricted
Subsidiaries upon the foreclosure, condemnation or similar action on a Lien;

(H) the sale or other disposition of cash, Cash Equivalents or Marketable
Securities;

(I) a Restricted Payment that does not violate the covenant described under
Section 6.01 or a Permitted Investment;

 

10



--------------------------------------------------------------------------------

(J) any sale of Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary;

(K) the granting of Liens not otherwise prohibited by this Agreement;

(L) the grant in the ordinary course of business of any license of patents,
trademarks, know-how and any other intellectual property;

(M) the early termination or unwinding of any Hedging Obligations;

(N) sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements or
similar binding arrangements;

(O) the lapse, cancellation or abandonment of intellectual property rights in
the ordinary course of business, which in the reasonable good faith
determination of the Lead Borrower are not material to the conduct of the
business of the Lead Borrower and the Restricted Subsidiaries taken as a whole;

(P) the sale of any property in a sale and leaseback transaction within six
months of the acquisition of such property;

(Q) any disposition of (x) MTBE Assets, (y) Capital Stock of any MTBE Subsidiary
or Permitted MTBE Joint Venture and (z) the real property upon which MTBE Assets
disposed of pursuant to subclause (x) are located; provided that with respect to
the disposition of real property the boundaries of the real property being
disposed of shall have been described in a third-party survey;

(R) any transaction occurring as a result of the MLP Formation Transactions or
any MLP Drop-Down; and

(S) any exchange of assets related to a Permitted Business of comparable market
value, as determined in good faith by Holdings

In the event that a transaction (or any portion thereof) meets the criteria of a
permitted Asset Sale and would also be a permitted Restricted Payment or
Permitted Investment, the Lead Borrower, in its sole discretion, will be
entitled to divide and classify such transaction (or any portion thereof) as an
Asset Sale and/or one or more of the types of permitted Restricted Payments or
Permitted Investments.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and Lead
Borrower (if required pursuant to Section 9.04(b)), in substantially the form of
Exhibit A or such other form as shall be approved by the Administrative Agent.

 

11



--------------------------------------------------------------------------------

“Availability” shall mean, as of any date of determination, the lesser of
(a) the then existing current Total Commitments and (b) the Borrowing Base as
most recently reported by the Lead Borrower on or prior to such date of
determination.

“Availability Period” shall mean the period from the Closing Date to but
excluding the earlier of the Maturity Date and the date of termination of the
Commitments.

“Availability Reserve” shall mean the sum (without duplication) of (a) the
Inventory Reserve; (b) the Rent and Charges Reserve; (c) the Bank Product
Reserve, (d) the aggregate amount of liabilities (other than contingent
liabilities for which no demand has been made) secured by Liens upon Revolving
Facility Priority Collateral that are senior to the Collateral Agent’s Liens
(but imposition of any such reserve shall not waive an Event of Default arising
therefrom, if applicable); and (e) such additional reserves, in such amounts and
with respect to such matters, as the Administrative Agent in its Permitted
Discretion may elect to impose from time to time.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender, at any time of determination, an amount equal to the amount by which
(a) the Commitment of such Revolving Facility Lender at such time exceeds
(b) the Revolving Facility Credit Exposure of such Revolving Facility Lender at
such time.

“Average Excess Availability Percentage” shall mean, as of any date of
determination with respect to any period, an amount equal to the sum of the
actual amount of Excess Availability on each day during such period, as
determined by the Administrative Agent, divided by the number of days in such
period.

“Average Unused Revolving Facility Balance” shall mean, as of any date of
determination with respect to any period, an amount equal to the sum of (a) the
Total Commitments less (b) Revolving Facility Credit Exposure on each day during
such period, as determined by the Administrative Agent, divided by the number of
days in such period.

“Bank Products” shall mean any of the following products, services or facilities
extended to any Borrower or Subsidiary by a Lender or any of its Affiliates:
(a) Cash Management Services; (b) products under Hedge Agreements;
(c) commercial credit card and merchant card services; and (d) other banking
products or services as may be requested by any Borrower or Subsidiary, other
than loans or letters of credit.

“Bank Product Debt” shall mean Indebtedness and other obligations (including
Cash Management Obligations) of a Loan Party relating to Bank Products.

“Bank Product Reserve” shall mean the aggregate amount of reserves established
by the Administrative Agent from time to time in its discretion in respect of
Secured Bank Product Obligations, which shall in any event include the maximum
amount of all Noticed Hedges.

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended or
any similar federal or state law for the relief of debtors.

 

12



--------------------------------------------------------------------------------

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar federal, state
or foreign law for the relief of debtors.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board Of Directors” shall mean:

(i) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(ii) with respect to a partnership, the Board of Directors or other governing
body of the general partner of the partnership; and

(iii) with respect to a limited liability company, the Board of Directors or
other governing body, and in the absence of same, the manager or board of
managers or the managing member or members or any controlling committee thereof.

“Borrowers” shall mean, collectively, (a) as of the Closing Date, the Lead
Borrower and the Designated Borrowers listed on Schedule I and (b) upon the
designation of any other Designated Borrower, the Lead Borrower, the Designated
Borrowers listed on Schedule I and such other Designated Borrower and “Borrower”
shall mean any one of them, as the context may require.

“Borrowing” shall mean a group of Loans of a single Type and made on a single
date to a Borrower and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect.

“Borrowing Base” shall mean:

(a) Subject to clause (b) below, at any time, the amount equal at such time to:

(i) eighty-five percent (85%) of the Value of Eligible Accounts Receivable of
each Borrower, plus

(ii) the lesser of eighty percent (80%) of the Value of Eligible Inventory of
each Borrower and eighty-five percent (85%) of the Net Orderly Liquidation Value
of Eligible Inventory of each Borrower; minus

(iii) the amount of any Availability Reserves established by the Administrative
Agent pursuant to clause (b) below.

(b) The Administrative Agent at any time in the exercise of its Permitted
Discretion shall be entitled, with prior written notice to the Lead Borrower, to
(i) establish and increase or decrease any Availability Reserve against Eligible
Accounts Receivable and Eligible Inventory and (ii) impose additional
restrictions (or eliminate any such additional restrictions) to the standards of
eligibility set forth in the respective definitions of “Eligible Accounts
Receivable” and “Eligible Inventory”; provided, that, the establishment or
increase of reserves and the modification of standards of eligibility after the
Closing Date, shall require that such

 

13



--------------------------------------------------------------------------------

establishment or increase or modification be based on the analysis of facts or
events first occurring or first discovered by the Administrative Agent after the
Closing Date or that are materially different from facts or events occurring or
known to the Administrative Agent on the Closing Date.

(c) For purposes of clause (a)(i) above, the Value of Eligible Accounts
Receivable at any time shall be determined by the Administrative Agent based on
the Borrowing Base Certificate most recently delivered pursuant to Section 5.14;
provided, that without limiting the generality of clause (b) above, the
Administrative Agent shall be entitled to increase or decrease any Availability
Reserve against Eligible Accounts Receivable in its Permitted Discretion based
on increases or decreases in Eligible Accounts Receivable disclosed in any
Borrowing Base Certificate delivered pursuant to Section 5.14 (it being
understood that in no event shall the Value of Eligible Accounts Receivable as
determined from a weekly Borrowing Base Certificate be more than as determined
from the most recently delivered monthly Borrowing Base Certificate.

“Borrowing Base Certificate” a certificate, in form and substance reasonably
satisfactory to Agent, by which Borrowers certify calculation of the Borrowing
Base.

“Borrowing Minimum” shall mean in the case of a Borrowing (other than a
Swingline Borrowing), $1,000,000.

“Borrowing Multiple” shall mean in the case of a Borrowing (other than a
Swingline Borrowing), $250,000.

“Borrowing Request” shall mean a request to be provided by the Lead Borrower to
request a Borrowing of Revolving Facility Loans, in form satisfactory to the
Administrative Agent.

“Business Day” shall mean any day of the year, other than a Saturday, Sunday or
other day on which banks are required or authorized to close in New York, New
York, and, where used in the context of LIBOR Loans, is also a day on which
dealings are carried on in the London interbank market.

“Capital Lease Obligations” shall mean, at the time any determination is to be
made, the amount of the liability in respect of a lease that would at that time
be required to be capitalized on a balance sheet (excluding the footnotes
thereto) prepared in accordance with GAAP; provided that any obligations of
Holdings or its Restricted Subsidiaries, or of a special purpose or other entity
not consolidated with Holdings and its Restricted Subsidiaries, either existing
on the Closing Date or created prior to any re-characterization described below
(or any refinancings thereof) (i) that were not included on the consolidated
balance sheet of Holdings as capital lease obligations and (ii) that are
subsequently recharacterized as capital lease obligations or, in the case of
such a special purpose or other entity becoming consolidated with Holdings and
its Restricted Subsidiaries, due to a change in accounting treatment or
otherwise, shall for all purposes not be treated as Capital Lease Obligations or
Indebtedness.

 

14



--------------------------------------------------------------------------------

“Capital Stock” shall mean:

(i) in the case of a corporation, corporate stock;

(ii) in the case of an association or business entity that is not a corporation,
any and all shares, interests, participations, rights or other equivalents
(however designated) of corporate stock;

(iii) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(iv) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Cash Collateralize” or “cash collateralize” shall mean the delivery of cash or
Cash Equivalents to the Administrative Agent, as security for the payment of
Obligations, in an amount equal to (a) with respect to Revolving L/C Exposure or
Swingline Exposure, as applicable, 100% of the applicable aggregate Revolving
L/C Exposure or Swingline Exposure, as applicable, and (b) with respect to any
inchoate, contingent or other Obligations (including Secured Bank Product
Obligations), the Administrative Agent’s and Lead Borrower’s good faith estimate
of the amount that is due or could become due, including all fees and other
amounts relating to such Obligations. “Cash Collateralization” or “cash
collateralization” have a correlative meaning.

“Cash Dominion Period” means (a) the period from the date Excess Availability
shall have been less than the greater of (i) 10.0% of Availability and (ii) $20
million for 5 consecutive Business Days to the date Excess Availability shall
have been at least equal to the greater of (x) 10.0% of the Availability and
(ii) $20 million for 30 consecutive calendar days or (b) upon the occurrence of
a Specified Default, the period that such Specified Default shall be continuing,
and in the case of each of clause (a) and (b), the Administrative Agent provides
notice to the Lead Borrower of its intent to trigger a Cash Dominion Period.

“Cash Equivalents” shall mean:

(i) United States dollars;

(ii) securities issued or directly and fully guaranteed or insured by the
government of the United States or any agency or instrumentality of the United
States (provided that the full faith and credit of the United States is pledged
in support of those securities) having maturities of not more than one year from
the date of acquisition;

(iii) certificates of deposit, and time deposits with maturities of one year or
less from the date of acquisition, bankers’ acceptances with maturities not
exceeding one year and overnight bank deposits, in each case, with any Lender or
with any financial institution that is a member of the Federal Reserve System
having combined capital and surplus and undivided profits of not less than
U.S.$500.0 million, whose debt has a rating, at the time as of which any
investment made therein is made of at least A-1 by S&P or at least P- 1 by
Moody’s or having capital and surplus in excess of $500.0 million and a Thomson
Bank Watch Rating of “B” or better;

 

15



--------------------------------------------------------------------------------

(iv) repurchase obligations for underlying securities of the types described in
(ii) and (iii) above entered into with any financial institution meeting the
qualifications specified in (iii) above;

(v) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within one year after the date of
acquisition;

(vi) securities issued or fully guaranteed by any state or commonwealth of the
United States, or by any political subdivision or taxing authority thereof
having one of the two highest ratings obtainable from Moody’s or S&P, and, in
each case, maturing within one year after the date of acquisition;

(vii) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (1) through (5) of this
definition; and

(viii) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A-2” from Moody’s with maturities of 24 months or less from
the date of acquisition.

“Cash Management Obligations” shall mean obligations owed by Holdings or any of
its Subsidiaries to any Lender or Affiliate of a Lender in respect of any Cash
Management Services, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor).

“Cash Management Services” shall mean any services provided from time to time by
any Lender or any of its Affiliates to any Borrower or Subsidiary in connection
with operating, collections, payroll, trust, or other depository or disbursement
accounts or similar cash management arrangements, including automated
clearinghouse, e-Payables, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services

“Change in Control” shall be deemed to occur if:

(a) at any time prior to an initial public offering of Equity Interests of
(x) Holdings, or (y) any other Person who, directly or indirectly, owns 80% or
more of the issued and outstanding Equity Interests of Holdings (a “Parent
Company”):

(i) fails to own, directly or indirectly, beneficially and of record 100% of the
Lead Borrower,

(ii) a majority of the seats (other than vacant seats) on the board of directors
of the Lead Borrower shall at any time be occupied by Persons who were not
nominated by Holdings as shareholder; or

(iii) a “Change in Control” shall occur under any Junior Lien Indebtedness that
is Material Indebtedness;

 

16



--------------------------------------------------------------------------------

(b) at any time prior to an initial public offering of Equity Interests of
Holdings or any Parent Company, any combination of Permitted Holders (or a
single Permitted Holder) shall fail to own beneficially (within the meaning of
Rule 13d-5 of the Exchange Act as in effect on the Closing Date), directly or
indirectly, in the aggregate Equity Interests representing at least 51% of
(i) the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Lead Borrower or (ii) the common economic
interest represented by the issued and outstanding Equity Interests of the Lead
Borrower; or

(c) at any time from and after an initial public offering of Equity Interests of
Holdings or any Parent Company, any Person or group (within the meaning of Rule
13d-5 of the Exchange Act as in effect on the Closing Date), other than any
combination of the Permitted Holders (or a single Permitted Holder), shall own
beneficially (as defined above), directly or indirectly, in the aggregate Equity
Interests representing 35% or more of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Lead Borrower,
and any combination of the Permitted Holders (including a single Permitted
Holder) own beneficially (as defined above), directly or indirectly, a smaller
percentage of such ordinary voting power at such time than the Equity Interests
owned by such other Person or group.

“Change in Law” shall mean the occurrence, after the date hereof, of (a) the
adoption, of any law, rule, regulation or treaty; (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof; or (c) the making, issuance or application of any request,
guideline, requirement or directive (whether or not having the force of law but
if not having the force of law, then being one with which the relevant party
would customarily be expected to comply) by any Governmental Authority;
provided, however, that “Change in Law” shall include, regardless of the date
enacted, adopted or issued, all requests, guidelines, requirements or directives
(i) under or relating to the Dodd-Frank Wall Street Reform and Consumer
Protection Act, or (ii) promulgated pursuant to Basel III by the Bank of
International Settlements, the Basel Committee on Banking Supervision (or any
similar authority) or any other Governmental Authority.

“Charges” shall have the meaning specified in Section 9.09.

“Class,” when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Facility Loans,
Extended Revolving Facility Loans or a Swingline Loan.

“Closing Date” shall mean December 20, 2012, and “Closing” shall mean the
satisfaction (or waiver) of the conditions precedent set forth in Section 4.02
and the consummation of the Refinancing.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” (or equivalent term of the same
meaning) as defined in any Security Document.

 

17



--------------------------------------------------------------------------------

“Collateral Agent” shall have the meaning specified in the introductory
paragraph of this Agreement.

“Collateral Agent and Administrative Agent Appointment Deed” shall mean the
Collateral Agent and Administrative Agent Appointment Deed, dated on or around
the date hereof by and among the Collateral Agent, the Administrative Agent, the
Loan Parties, the Lenders and the Notes Trustee.

“Collateral and Guarantee Requirement” shall mean the requirement that:

(a) on the Closing Date, the Collateral Agent shall have received from each
applicable Loan Party a counterpart of each Security Document listed on Part A
of Schedule II, duly executed and delivered on behalf of such Loan Party;

(b) on the Closing Date, the Collateral Agent shall be the beneficiary of a
pledge of all the issued and outstanding Equity Interests of (i) the Lead
Borrower, (ii) each Wholly Owned Domestic Subsidiary of Holdings and (iii) all
other Equity Interests of any other Subsidiary (provided that in no event shall
more than 65% of the issued and outstanding voting Equity Interests and 100% of
the outstanding non-voting Equity Interests of (x) any “first tier” Foreign
Subsidiary directly owned by such Loan Party or (y) any Disregarded Domestic
Subsidiary directly owned by such Loan Party be pledged to secure Obligations of
any Loan Party, and in no event shall any of the issued and outstanding Equity
Interests of any Foreign Subsidiary that is not a “first tier” Foreign
Subsidiary or a Domestic Subsidiary held by a Foreign Subsidiary be pledged to
secure Obligations of any Loan Party); and the Collateral Agent shall have
received all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer with
respect thereto endorsed in blank or a copy of a register of Equity Interests
showing the registration of a security interest on the Equity Interests or shall
have otherwise received a security interest over and have control (if control is
required to perfect such security interest under applicable personal property
security legislation) of such Equity Interests reasonably satisfactory to the
Collateral Agent;

(c) on the Closing Date, the Collateral Agent shall have received from each of
(i) Holdings, (ii) the Lead Borrower and (iii) each Subsidiary of Holdings
listed on Schedule III (except as the Administrative Agent may agree, in its
sole discretion (and any such excused Subsidiary will provide a counterpart of
the Loan Document Guarantee pursuant to paragraph (e) below)) a counterpart of
the Loan Document Guarantee, duly executed and delivered on behalf of such Loan
Party, subject to the terms of such Guarantee;

(d) within 90 days following the Closing Date, the Collateral Agent shall have
received from each applicable Loan Party a counterpart of each Security Document
listed on Part B of Schedule II, duly executed and delivered on behalf of such
Loan Party;

(e) in the case of any Person that becomes a Loan Party after the Closing Date,
within the relevant time period set forth in Section 5.13, the Collateral Agent
shall have received a supplement to the Loan Document Guarantee and the
applicable Security Documents, in the form specified therein (or, if
appropriate, new Security Documents in form substantially consistent with the
existing Security Documents in the same jurisdiction with whatever

 

18



--------------------------------------------------------------------------------

amendments are required to reflect the different Collateral), duly executed and
delivered on behalf of such Loan Party, subject, in each case, to the terms of
such Guarantee or Security Document;

(f) after the Closing Date, within the relevant time period set forth in
Section 5.13, all the outstanding Equity Interests directly owned by a Loan
Party or any Person that becomes a Subsidiary Loan Party, shall have been
pledged pursuant to the applicable Security Document to the extent required by
the applicable Loan Documents, as applicable, (provided that in no event shall
more than 65% of the issued and outstanding voting Equity Interests and 100% of
the outstanding non-voting Equity Interests of (x) any “first tier” Foreign
Subsidiary directly owned by such Loan Party or such Person or (y) any
Disregarded Domestic Subsidiary directly owned by such Loan Party or such Person
be pledged to secure Obligations of any Loan Party, and in no event shall any of
the issued and outstanding Equity Interests of any Foreign Subsidiary that is
not a “first tier” Foreign Subsidiary or a Domestic Subsidiary held by a Foreign
Subsidiary be pledged to secure Obligations of any Loan Party), and the
Collateral Agent shall have received all certificates or other instruments (if
any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank or shall have
otherwise received a security interest over such Equity Interests;

(g) all Indebtedness of each Borrower and each Subsidiary of a Borrower having
an aggregate principal amount in excess of U.S.$10.0 million (other than
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management operations of the Borrowers and their
Subsidiaries) that is owing to any Loan Party shall be evidenced by a promissory
note or an instrument and shall have been pledged pursuant to the applicable
Security Document to the extent required by the applicable Loan Documents, and
the Collateral Agent shall have received all such promissory notes or
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank within the timeframe prescribed by the
applicable Security Document;

(h) all documents and instruments, including UCC financing statements, required
by law or reasonably requested by the Collateral Agent to be filed, registered
or recorded to create the Liens intended to be created by the Security Documents
(in each case, including any supplements thereto) and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents,
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or recording concurrently with, or promptly
following, the execution and delivery of each such Security Document or within
the timeframe prescribed by each such Security Document;

(i) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents (or supplements thereto) to which it is a party and the granting by it
of the Liens thereunder and the performance of its obligations thereunder;

(j) within ninety (90) days (or such later date as Administrative Agent may
agree in its reasonable discretion) of the Closing Date (or, with respect to any
Deposit Account, other than Excluded Deposit Accounts, opened following the
Closing Date, the date such Loan Party notifies the Administrative Agent of the
opening of such Deposit Account or the date any Person

 

19



--------------------------------------------------------------------------------

becomes a Loan Party hereunder), (i) each Loan Party shall cause each bank or
other depository institution at which any Deposit Account other than any
Excluded Deposit Account is maintained, to enter into a Deposit Account Control
Agreement that provides for such bank or other depository institution to
transfer to a Dominion Account, on a daily basis, all balances in each Deposit
Account other than any Excluded Deposit Account maintained by any Loan Party
with such depository institution for application to the Obligations then
outstanding following a Cash Dominion Event, (ii) the Borrowers shall establish
the Dominion Account and obtain an agreement (in form satisfactory to the
Administrative Agent) from the Dominion Account bank, establishing the
Administrative Agent’s control over and Lien in the Dominion Account, which may
be exercised by the Administrative Agent during any Cash Dominion Event,
requiring immediate deposit of all remittances received to a Dominion Account,
(iii) each Loan Party irrevocably appoints the Administrative Agent as such Loan
Party’s attorney-in-fact to collect such balances during a Cash Dominion Event
to the extent any such delivery is not so made and (iv) each Loan Party shall
instruct each Account Debtor to make all payments with respect to Current Asset
Collateral into Deposit Accounts subject to Deposit Account Control Agreements;

(k) within 45 days (or such later date as Administrative Agent may agree in its
reasonable discretion) of the Closing Date, the Administrative Agent shall have
received insurance certificates from the Lead Borrower’s insurance broker or
other evidence reasonably satisfactory to it that all insurance required to be
maintained pursuant to Section 5.02 is in full force and effect and such
certificates shall (i) name the Administrative Agent, as collateral agent on
behalf of the Secured Parties as an additional insured thereunder as its
interests may appear and (ii) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement, reasonably satisfactory in form
and substance to the Administrative Agent, that names the Administrative Agent,
on behalf of Lenders as the loss payee thereunder;

(l) within one hundred and eighty (180) days of the Closing Date (or such longer
period as the Administrative Agent shall agree), the Lead Borrower or a Loan
Party, as applicable, shall grant to the Administrative Agent security interests
and mortgages in the Mortgaged Property referred to in Schedule 5.10 owned on
the Closing Date with a Fair Market Value in excess of $5,000,000 pursuant to a
Mortgage and record or file the Mortgage in such manner and in such places as is
required by law to establish, perfect, preserve and protect the Liens pursuant
to the Mortgages and pay, all Taxes, fees and other charges payable in
connection therewith. Unless otherwise waived by the Administrative Agent in its
reasonable discretion, with respect to each such Mortgage, the Lead Borrower
shall deliver to the Administrative Agent contemporaneously therewith (i) a
policy or policies or marked-up unconditional binder of title insurance or
foreign equivalent thereof, as applicable, incurring payment reasonably
determined by the Lead Borrower and paid for by the Lead Borrower, issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a valid first Lien on the Mortgaged Property described therein, free
of any other Liens except as permitted by Section 6.04, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request to the extent available at commercially reasonable rates,
(ii) the legal opinions of local counsel in the state where such Mortgaged
Property is located, in form and substance reasonably satisfactory to the
Administrative Agent and (iii) the Flood Documentation; and

 

20



--------------------------------------------------------------------------------

(m) with respect to each of the items identified in this definition of
“Collateral and Guarantee Requirement” that are required to be delivered on a
date after the Closing Date, the Administrative Agent, in each case, may (in its
sole discretion) extend such date.

“Commitment” shall mean the amount in U.S. Dollars set opposite each Lender’s
name under the heading “Commitment” in Schedule 2.01.

“Commitment Fee” shall have the meaning specified in Section 2.12(a).

“Commitment Letter” shall mean that certain Commitment Letter dated August 24,
2012, as amended and restated supplemental or otherwise modified, by and among
the Lead Borrower, the Administrative Agent, amended, the Joint Lead Arrangers
and the other parties thereto.

“Commitments” shall mean with respect to any Revolving Facility Lender, such
Revolving Facility Lender’s Commitment set forth on Schedule 2.01.

“Communications” shall have the meaning specified in Section 9.17.

“Commodity Agreements” shall mean, in respect of any Person, any forward
contract, commodity swap agreement, commodity option agreement or other similar
agreement or arrangement and designed to protect such Person against fluctuation
in commodity prices.

“Company Group” means the Company, its Restricted Subsidiaries and its MLP
Subsidiaries treated as a single entity.

“Company Material Adverse Effect” shall mean any change, event, occurrence,
effect or development that (x) has had or would reasonably be expected to have a
material adverse effect on the business, financial condition or results of
operations of the Company (as defined in the Merger Agreement) and its
Subsidiaries, taken as a whole or (y) prevents or materially impedes, materially
interferes with or materially delays the consummation of the Transactions (as
defined in the Merger Agreement), including the Merger (as defined in the Merger
Agreement); provided, that, in the case of clause (x), none of the following,
and no change, event, occurrence, effect or development to the extent arising
out of or resulting from the following, shall constitute or be taken into
account in determining whether a “Company Material Adverse Effect” has occurred
or would reasonably be expected to occur:

(i) any changes, events, occurrences or effects generally affecting (A) the
industries in which the Company (as defined in the Merger Agreement) and its
Subsidiaries (as defined in the Merger Agreement) operate (including changes in
commodity prices (including prices for butadiene, unleaded regular gasoline,
butane and refinery grade propylene) and in general market prices), (B) changes
in prices for feedstocks, including crude C4s, chemical grade propylene, high
purity isobutylene, methanol and hydrogen or (C) general economic conditions,
political conditions or credit, financial or capital markets in the United
States or elsewhere in the world, including changes in interest or exchange
rates; or

(ii) any changes, events, occurrences or effects arising out of, resulting from
or attributable to (A) changes or proposed or prospective changes after the date
hereof in

 

21



--------------------------------------------------------------------------------

Applicable Laws (as defined in the Merger Agreement), applicable regulations of
any Governmental Authority, generally accepted accounting principles or
accounting rules or standards (including the accounting rules and regulations of
the SEC), or any changes or proposed or prospective changes after the date
hereof in the interpretation or enforcement of any of the foregoing, (B) the
announcement of the Merger Agreement or the pendency or consummation of the
Transactions (as defined in the Merger Agreement), including the impact thereof
on relationships, contractual or otherwise, with customers, suppliers,
distributors, partners, employees (including the loss or departure of officers
or other employees) or regulators, or any stockholder or other litigation (or
settlement thereof) relating to the Merger Agreement or the Transactions (as
defined in the Merger Agreement) (provided that the exceptions in this clause
(ii)(B) shall not be deemed to apply to references to “Company Material Adverse
Effect” in the representations and warranties set forth in Section 4.6 of the
Merger Agreement and, to the extent related thereto, the condition in
Section 7.2(a) of the Merger Agreement), (C) hostilities, acts of war (whether
or not declared), sabotage or terrorism, or any escalation or worsening of any
such hostilities, acts of war (whether or not declared), sabotage or terrorism,
(D) pandemics, earthquakes, hurricanes, tornados or other natural disasters,
(E) any action taken by the Company (as defined in the Merger Agreement) or its
Subsidiaries at Parent’s (as defined in the Merger Agreement) or Merger Sub’s
(as defined in the Merger Agreement) written request or compliance by the
Company (as defined in the Merger Agreement) or its Subsidiaries with Sections
6.5(c), 6.13, and 6.18 of the Merger Agreement, (F) any change in the Company’s
(as defined in the Merger Agreement) credit ratings, (G) any decline in the
market price, or change in trading volume, of any capital stock of the Company
(as defined in the Merger Agreement), or (H) any failure to meet any internal or
public projections, forecasts or estimates of the Company’s (as defined in the
Merger Agreement) revenue, earnings or other financial or operating performance
or results of operations for any period;

provided, that (x) changes, events, occurrences or effects set forth in clauses
(i)(A) through (C), (ii)A, (ii)(C) and (ii)(D) above may be taken into account
in determining whether there has been or would reasonably be expected to be a
Company Material Adverse Effect if and to the extent such changes, events,
occurrences or effects have a disproportionate adverse effect on the Company (as
defined in the Merger Agreement) and its Subsidiaries, taken as a whole, in
relation to others in the industries in which the Company (as defined in the
Merger Agreement) and its Subsidiaries (as defined in the Merger Agreement)
operate, and (y) the underlying cause of any failure referred to in clause
(ii)(F), (ii)(G) or (ii)(H) (if not otherwise falling within any of the other
exceptions provided by clause (i) and clause (ii) above) may be taken into
account in determining whether there has been or would reasonably be expected to
be a Company Material Adverse Effect.

“Consolidated Adjusted EBITDA” shall mean, with respect to Holdings and its
Restricted Subsidiaries, the Consolidated Net Income of Holdings and its
Restricted Subsidiaries for such period (A) plus, without duplication to the
extent the same was deducted in calculating Consolidated Net Income:

(i) provision for taxes based on income, profits or capital, including without
limitation provincial, state, franchise, local, foreign and similar taxes, of
Holdings and its Restricted Subsidiaries, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

 

22



--------------------------------------------------------------------------------

(ii) the Fixed Charges of Holdings and its Restricted Subsidiaries for such
period (including net losses on Hedging Obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, to the
extent included in Fixed Charges), to the extent that such Fixed Charges were
deducted in computing such Consolidated Net Income; plus

(iii) depreciation, amortization (including the amortization of goodwill and
other intangibles, deferred financing fees and any amortization included in
pension, OPEB or other employee benefit expenses, but excluding amortization of
prepaid cash expenses that were paid in a prior period) and other non-cash
expenses (including without limitation write-downs and impairment of property,
plant, equipment and intangibles and other long-lived assets (including pursuant
to the application of ASC 350 and ASC 360 (formerly Financial Accounting
Standards Board Statement Nos. 142 and 144, respectively)) and the impact of
purchase accounting, but excluding any such non-cash expense to the extent that
it represents an accrual of or reserve for cash expenses in any future period or
amortization of a prepaid cash expense that was paid in a prior period) of
Holdings and its Restricted Subsidiaries for such period to the extent that such
depreciation, amortization and other non-cash expenses were deducted in
computing such Consolidated Net Income; plus

(iv) the amount of any restructuring charges (which, for the avoidance of doubt,
shall include turnaround costs, retention, severance, integration, business
optimization, systems establishment cost or excess pension, OPEB, curtailment or
other excess charges); provided that add-backs for any cash charges under this
clause (iv) shall not exceed 10% of Consolidated Adjusted EBITDA for any
four-fiscal quarter period (calculated before giving effect to any such
add-backs and adjustments) if such charges are not of the type that would be
permitted to be included in pro forma financial statements prepared in
accordance with Regulation S-X under the Securities Act; plus

(v) the minority expense relating to any partner in a joint venture which is
consolidated with the Lead Borrower for accounting purposes and the minority
interest expense consisting of subsidiary income attributable to minority equity
interests of third parties in any non-Wholly Owned Subsidiary in such period or
any prior period, except to the extent of dividends declared or paid on Equity
Interests held by third parties; plus

(vi) the amount of management, consulting, monitoring and advisory fees and
related expenses paid to the Equity Investors or any other Permitted Holder (or
any accruals related to such fees and related expenses) during such period;
provided that such amount shall not exceed in any four quarter period the
greater of (x) $2.5 million and (y) 1.0% of Consolidated Adjusted EBITDA of
Holdings and its Restricted Subsidiaries for such period; plus

(vii) accretion of asset retirement obligations in accordance with SFAS No. 143,
Accounting for Asset Retirement Obligations, and any similar accounting in prior
periods; plus

(viii) [reserved]; plus

 

23



--------------------------------------------------------------------------------

(ix) to the extent not otherwise included, the proceeds of any business
interruption insurance received during such period; minus

(B) the sum of (i) non-cash items increasing such Consolidated Net Income for
such period (other than (x) any items which represent the reversal of any
accrual of, or cash reserve for, anticipated charges in any prior period where
such accrual or reserve is no longer required and (y) any items which represent
the impact of purchase accounting) plus (ii) the minority interest income
consisting of subsidiary losses attributable to the minority equity interests of
third parties in any non-Wholly Owned Restricted Subsidiary. Notwithstanding
anything to the contrary contained herein, financial ratios and tests (including
Fixed Charge Coverage Ratio, the Senior Secured Leverage Ratio or Total Assets
(including component definitions thereof)) pursuant to this Agreement shall be
calculated on a “pro forma basis.” “pro forma basis” or “pro forma effect” shall
means that (A) to the extent applicable, the Pro Forma Adjustment shall have
been made and (B) all Subject Transactions and the following transactions in
connection therewith shall be deemed to have occurred as of the first day of the
applicable period of measurement with respect to any test or covenant for which
such calculation is being made: (a) income statement items (whether positive or
negative) attributable to the property or Person subject to such Subject
Transaction, (i) in the case of a sale, transfer or other disposition of all
Capital Stock of any subsidiary of the Borrowers or any division or product line
of the Borrowers or any of their Subsidiaries or any designation of a Restricted
Subsidiary as an Unrestricted Subsidiary, shall be excluded, and (ii) in the
case of a Permitted Acquisition, Permitted Investment or designation of an
Unrestricted Subsidiary as a Restricted Subsidiary described in the definition
of the term “Subject Transaction”, shall be included, (b) in the case of any
incurrence, retirement or repayment by the Borrowers or any of their
subsidiaries of Indebtedness with reference to or reliance upon the Fixed Charge
Coverage Ratio or the Senior Secured Leverage Ratio (and the application of the
proceeds thereof) giving rise to the need to make such calculation and any
incurrence, retirement or repayment of other Indebtedness (and the discharge of
any other Indebtedness retired or repaid with the proceeds of such incurred
Indebtedness shall be calculated as if such discharge had occurred on the first
day of the applicable period of measurement); provided that, in the case of this
clause (b), if such Indebtedness has a floating or formula rate, such
Indebtedness shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate that is or
would be in effect with respect to such Indebtedness at the relevant date of
determination (taking into account any interest hedging arrangements applicable
to such Indebtedness), and (c) the acquisition of any Total Assets, whether
pursuant to any Subject Transaction or any Person becoming a Subsidiary or
merging, amalgamating or consolidating with or into the Borrowers or any of
their Restricted Subsidiaries; provided that, without limiting the application
of the Pro Forma Adjustment pursuant to clause (a) above (but without
duplication thereof or in addition thereto), the foregoing pro forma adjustments
described in clause (a) above may be applied to any such test or covenant solely
to the extent that such adjustments are consistent with the definition of
“Consolidated Adjusted EBITDA” and give effect to events (including operating
expense reductions) that are consistent with the definition of the term “Pro
Forma Adjustment”.

“Consolidated Capital Expenditures” shall mean, for any period, the aggregate of
all expenditures of Holdings and its Restricted Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of

 

24



--------------------------------------------------------------------------------

property and equipment” or similar items reflected in the consolidated statement
of cash flows of Holdings and its Subsidiaries; provided that Consolidated
Capital Expenditures shall not include any expenditures that are Designated
Project Phoenix Capital Expenditures.

“Consolidated Net Income” shall mean, with respect to Holdings and its
Restricted Subsidiaries, the aggregate of the Net Income of Holdings and its
Restricted Subsidiaries for such period, on a consolidated basis, determined in
accordance with GAAP; provided that:

(i) any net after-tax extraordinary, unusual or nonrecurring gains or losses or
income or expense or charge (including, without limitation, income, expenses and
charges from litigation and arbitration settlements, severance, relocation and
other restructuring costs), any severance or relocation expense, pre operating
expenses that are expensed and not capitalized, and fees, expenses or charges
related to any offering of Equity Interests of such Person, any Investment,
acquisition, disposition or incurrence or repayment of Indebtedness or other
obligations permitted to be incurred hereunder (in each case, whether or not
successful), including all fees, expenses and charges, and any financing
charges, including penalty interest and bank charges, related to any
Indebtedness or other obligations, in each case shall be excluded; provided
that, solely for purposes of calculating the Fixed Charge Coverage Ratio, the
aggregate amount of actual cash portion of such exclusion incurred during such
period shall not to exceed 10.0% of Consolidated Net Income for such period
(calculated before giving effect to any such items);

(ii) any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gain or loss on disposal
of disposed, abandoned, transferred, closed or discontinued operations shall be
excluded;

(iii) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
Holdings) shall be excluded;

(iv) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness and
Hedging Obligations or other derivative instruments shall be excluded;

(v) (A) the Net Income for such period of any Person that is not a Subsidiary,
or that is an Unrestricted Subsidiary, or that is accounted for by the equity
method of accounting, shall be included only to the extent of the amount of
dividends or distributions or other payments in respect of equity that are
actually paid in cash (or to the extent converted into cash) by the referent
Person to Holdings or a Restricted Subsidiary thereof in respect of such period
and (B) the Net Income for such period shall include any dividend, distribution
or other payments in respect of equity paid in cash by such Person to Holdings
or a Restricted Subsidiary thereof in excess of the amount included in clause
(A);

(vi) any increase in depreciation, or amortization or any one-time non-cash
charges (such as purchased in-process research and development or capitalized
manufacturing profit in inventory) resulting from purchase accounting in
connection with any acquisition that is consummated prior to or after the
Closing Date shall be excluded;

 

25



--------------------------------------------------------------------------------

(vii) accruals and reserves that are established within twelve months after an
acquisition’s closing date and that are so required to be established as a
result of such transaction in accordance with GAAP or as a result of a
modification of accounting policies shall be excluded;

(viii) any impairment charges resulting from the application of ASC 350 and ASC
360 (formerly Financial Accounting Standards Board Statement Nos. 142 and 144,
respectively) and the amortization of intangibles pursuant to ASC 805 (formerly
Financial Accounting Standards Board Statement No. 141) or asset write-offs
shall be excluded;

(ix) any long-term incentive plan accruals and any compensation expense realized
from grants of stock appreciation or similar rights, stock options or other
rights to officers, directors and employees of Holdings or any of its Restricted
Subsidiaries shall be excluded;

(x) any asset impairment writedowns under GAAP or SEC guidelines shall be
excluded;

(xi) (A) any unrealized non-cash gains or losses or charges in respect of
Hedging Obligations (including those resulting from the application of Statement
of Financial Accounting Standard No. 133), (B) any foreign exchange gains and
losses and (C) any adjustments for financial instruments, derivatives or Hedging
Obligations required by GAAP shall be excluded except for any realized exchange
gains or losses on derivative instruments which are included as offsets to
operating items as part of a designated hedging relationship;

(xii) the cumulative effect of a change in accounting principles will be
excluded; and

(xiii) any non-cash compensation expense realized from employee benefit plans or
post-employment benefit plans, grants of stock appreciation or similar rights,
stock options or other rights to officers, directors and employees of such
Person or any of its Restricted Subsidiaries shall be excluded.

“Consolidated Total Indebtedness” shall mean, as at any date of determination,
an amount equal to the sum of (a) the aggregate amount of all outstanding
Indebtedness of Holdings and its Restricted Subsidiaries on a consolidated basis
consisting of Indebtedness for borrowed money and debt obligations evidenced by
promissory notes and similar instruments, as determined in accordance with GAAP
(excluding for the avoidance of doubt all undrawn amounts under revolving credit
facilities and letters of credit, all Hedging Obligations and all Capital Lease
Obligations) and (b) the aggregate amount of all outstanding Disqualified Stock
of the Holdings and its Restricted Subsidiaries on a consolidated basis, with
the amount of such Disqualified Stock equal to the greater of their respective
voluntary or involuntary liquidation preferences and maximum fixed repurchase
prices, in each case determined on a consolidated basis in accordance with GAAP.
For purposes hereof, the “maximum fixed repurchase price” of

 

26



--------------------------------------------------------------------------------

any Disqualified Stock that does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock as if such
Disqualified Stock were purchased on any date on which Consolidated Total
Indebtedness shall be required to be determined pursuant to this Agreement, and
if such price is based upon, or measured by, the fair market value of such
Disqualified Stock, such fair market value shall be determined reasonably and in
good faith by Holdings. The U.S. dollar-equivalent principal amount of any
Indebtedness denominated in a foreign currency will reflect the currency
translation effects, determined in accordance with GAAP, of Hedging Obligations
for currency exchange risks with respect to the applicable currency in effect on
the date of determination of the U.S. dollar-equivalent principal amount of such
Indebtedness.

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any performance, leases, dividends, taxes or other
obligations that do not constitute Indebtedness (“primary obligations”) of any
other Person in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent:

(i) to purchase any such primary obligation or any property constituting direct
or indirect security thereof,

(ii) to maintain working capital or equity capital of the Primary Obligor or
otherwise to maintain the net worth or solvency of the Primary Obligor; or

(iii) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the Primary
Obligor to make payment of such obligation against loss in respect thereof.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Agreement” shall mean an agreement in writing, in form and substance
reasonably satisfactory to Collateral Agent, by and among Collateral Agent, the
applicable Loan Party and any financial institution, securities intermediary,
commodity intermediary or other Person who has custody, control or possession of
any receipts on Accounts, deposits or investment property of such Loan Party,
pursuant to which such financial institution, securities intermediary, commodity
intermediary or such other Person acknowledges that such financial institution,
securities intermediary, commodity intermediary or other Person has custody,
control or possession of such receipts, deposits or investment property on
behalf of Collateral Agent, that it will comply with entitlement orders
originated by Collateral Agent with respect to such receipts, deposits or
investment property, or other instructions of Collateral Agent, or (as the case
may be) apply any amounts distributed on account of such assets as directed by
Collateral Agent, in each case, without the further consent of such Loan Party
and including such other terms and conditions as Collateral Agent may reasonably
require not inconsistent with the terms of this Agreement.

 

27



--------------------------------------------------------------------------------

“Credit Event” shall have the meaning specified in Article IV.

“CST” shall mean the time in the Central Time Zone of the United States.

“Cure Amount” shall have the meaning specified in Section 7.02(a).

“Cure Right” shall have the meaning specified in Section 7.02(a).

“Currency Agreement” shall mean in respect of a Person, any foreign exchange
contract, currency swap agreement, futures contract, option contract or other
similar agreement as to which such Person is a party or a beneficiary.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Deposit Account” means a demand, concentration, time, savings, passbook or
similar account maintained with a Person engaged in the business of banking,
including a savings bank, savings and loan association, credit union, trust
company or like organization, other than an account evidenced by a negotiable
certificate of deposit or other instrument.

“Designated Borrower” shall mean each Subsidiary of Holdings listed on Schedule
I hereto or that becomes a party hereto pursuant to Section 2.21.

“Designated Non-cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by Holdings or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as “Designated Non-cash
Consideration” pursuant to an Officers’ Certificate, setting forth the basis of
such valuation, less the amount of cash or Cash Equivalents received in
connection with a subsequent sale of such Designated Non-cash Consideration.

“Designated Project Phoenix Capital Expenditures” shall mean capital
expenditures in connection with any MTBE Asset not to exceed in the aggregate
$85.0 million.

“Designated Project Phoenix Cash” shall mean the cash and Cash Equivalents of
Holdings and its Restricted Subsidiaries that is reserved for Designated Project
Phoenix Capital Expenditures. The amount of Designated Project Phoenix Cash on
the Closing Date is $85.0 million.

“Disqualified Stock” shall mean any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Capital Stock),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Capital Stock, in whole or in part, on or prior to the date
that is 91 days after the date on which the notes mature. Notwithstanding the
preceding sentence, any Capital Stock will not constitute Disqualified Stock
solely because the holders of the Capital Stock have the right to require
Holdings to repurchase such Capital Stock upon the occurrence of

 

28



--------------------------------------------------------------------------------

a change of control or an asset sale. The amount of Disqualified Stock deemed to
be outstanding at any time for purposes of this Agreement will be the maximum
amount that Holdings and its Restricted Subsidiaries may become obligated to pay
upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock, exclusive of accrued dividends.

“Disregarded Domestic Subsidiary” shall mean any direct or indirect (other than
through a Foreign Subsidiary) Domestic Subsidiary of which substantially all of
its assets consist of Equity Interests and/or of one or more indirect Foreign
Subsidiaries.

“Dividend Restricted Payment Conditions” means (a) there is no Default or Event
of Default existing immediately before or after such transaction, (b) each of
(x) the quotient obtained by dividing (i) the sum of each day’s Excess
Availability during the 30-consecutive day period immediately preceding the
proposed transaction by (ii) 30 (such quotient, the “30 Day Excess
Availability”) and (y) Excess Availability on the date of the proposed
transaction (in each case, calculated on a pro forma basis for such Restricted
Payment and/or draw under the Revolving Facility) is equal to or greater than
the greater of (A) $50 million and (B) 20% of Availability, (c) the Fixed Charge
Coverage Ratio is at least 1.00 to 1.00; provided that if each of (x) pro forma
30 Day Excess Availability and (y) pro forma Excess Availability (in each case,
calculated on a pro forma basis for such Restricted Payment and/or draw under
the Revolving Facility) is greater than 25% of Availability at such time clause
(c) shall not apply and (d) the Lead Borrower shall have delivered a customary
officer’s certificate to the Administrative Agent certifying as to compliance
with the requirements of clauses (a) through (c) (if applicable).

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the Laws of the United States of America, any State thereof or the
District of Columbia.

“Dominion Accounts” shall have the meaning specified in Section 2.26.

“Eligible Accounts Receivable” shall mean an Account owing to any Borrower which
is acceptable to the Administrative Agent in its Permitted Discretion, and shall
exclude any such Account that the Collateral Agent determines in its Permitted
Discretion to be ineligible pursuant to the definition of “Borrowing Base.”
Without limiting the Administrative Agent’s Permitted Discretion, the Collateral
Agent shall, in general, consider an Account to be an Eligible Accounts
Receivable if it meets, and so long as it continues to meet, the following
requirements (and unless otherwise approved in writing by the Administrative
Agent, any Account that fails to meet such requirements shall not be an Eligible
Account Receivable):

(i) it is genuine and in all respects what it purports to be;

(ii) it is owned by a Borrower, such Borrower has the right to subject it to a
security interest in favor of Collateral Agent or assign it to Collateral Agent
and it is subject to a first priority perfected security interest in favor of
Collateral Agent and to no other claim, lien, security interest or encumbrance
whatsoever, other than Permitted Liens;

(iii) it arises from (A) the performance of services by a Borrower in the
ordinary course of such Borrower’s business, and such services have been fully
performed and acknowledged and accepted by the account debtor thereunder; or
(B) the

 

29



--------------------------------------------------------------------------------

sale or lease of goods by a Borrower in the ordinary course of such Borrower’s
business, and (x) such goods have been completed in accordance with the account
debtor’s specifications (if any) and delivered or shipped to the account debtor,
(y) such account debtor has not refused to accept, returned or offered to
return, any of the goods which are the subject of such Account, and (z) if
applicable, such Borrower has possession of, or such Borrower has delivered to
the Collateral Agent (at the Administrative Agent’s request) shipping and
delivery receipts evidencing delivery of such goods;

(iv) it is evidenced by an invoice rendered to the account debtor thereunder (or
the goods have been shipped and title passed prior to invoice, with an invoice
to be rendered within 30 days thereafter and, in any event, no later than the
15th of the month following the month such goods have been shipped), that is due
and payable within sixty days after the date of the invoice and does not remain
unpaid sixty days past the due date thereof (forty-five days past the date of
the invoice in the case of an Account eligible pursuant to clause (x)(2) below);
provided, however, that if more than fifty percent (50%) of the aggregate dollar
amount of invoices owing by a particular account debtor remain unpaid sixty days
after the respective due dates thereof, then all Accounts owing by that account
debtor shall be deemed ineligible;

(v) it is a valid, legally enforceable and unconditional obligation of the
account debtor thereunder, and is not subject to setoff, counterclaim, credit,
allowance or adjustment by such account debtor, or to any claim by such account
debtor denying liability thereunder in whole or in part;

(vi) it does not arise out of a contract or order which fails in any material
respect to comply with the requirements of applicable law;

(vii) the account debtor thereunder is not an Affiliate of a Loan Party;

(viii) it is not an Account with respect to which the account debtor is the
United States of America or any state or local government, or any department,
agency or instrumentality thereof, unless such Borrower assigns its right to
payment of such Account to Collateral Agent pursuant to, and in full compliance
with, the Assignment of Claims Act of 1940, as amended, or any comparable state
or local law, as applicable;

(ix) it is not an Account with respect to which the account debtor is located in
a state which requires such Borrower, as a precondition to commencing or
maintaining an action in the courts of that state, either to (A) receive a
certificate of authority to do business and be in good standing in such state;
or (B) file a notice of business activities report or similar report with such
state’s taxing authority, unless (x) such Borrower has taken one of the actions
described in clauses (A) or (B); (y) the failure to take one of the actions
described in either clause (A) or (B) may be cured retroactively by such
Borrower at its election; or (z) such Borrower has proven, to the Administrative
Agent’s satisfaction, that it is exempt from any such requirements under any
such state’s laws;

 

30



--------------------------------------------------------------------------------

(x) the Account is payable in U.S. Dollars and the account debtor is located
either (A) within the United States of America or Canada or (B) within a foreign
country (other than Canada) and either (i) the Account is supported or secured
by an irrevocable letter of credit which is in form and substance satisfactory
to the Administrative Agent and issued by a financial institution acceptable to
the Administrative Agent and the Collateral Agent has a first priority perfected
security interest in such letter of credit and the related Letter-of-credit
rights and Supporting obligations (each as defined in the UCC or (ii) the amount
of such Account when aggregated with all other Accounts the account debtors of
which are located within a foreign country other than Canada and which do not
meet the requirements of clause (i) above does not exceed $5,000,000);

(xi) it is not an Account with respect to which the account debtor’s obligation
to pay is subject to any repurchase obligation or return right, as with sales
made on a bill-and-hold, guaranteed sale, sale on approval, sale or return or
consignment basis;

(xii) it is not an Account (A) with respect to which any representation or
warranty contained in this Agreement is untrue; or (B) which violates any of the
covenants of the Borrowers contained in this Agreement;

(xiii) it is not an Account which, when aggregated with all other Accounts of
such account debtor (and any Affiliate thereof), exceeds 20 percent (20%), in
face value of all Accounts of the Borrowers combined then outstanding, to the
extent of such excess; provided that Accounts insured in a manner satisfactory
to the Administrative Agent, guaranteed by a guarantor reasonably acceptable to
the Administrative Agent or supported or secured by an irrevocable letter of
credit in form and substance satisfactory to the Administrative Agent and issued
by a financial institution satisfactory to the Administrative Agent and the
Collateral Agent has a first priority perfected security interest in such letter
of credit and related Letter-of-Credit Rights and Supporting Obligations (each
as defined in the UCC), shall be excluded for the purposes of such calculation
to the extent of the face amount of such letter of credit or, in the case of
insurance or guarantees, as determined by the Administrative Agent in its
Permitted Discretion;

(xiv) it is not an account the account debtor of which has commenced a voluntary
case under the federal bankruptcy laws, as now constituted or hereafter amended,
or made an assignment for the benefit of creditors, or if a decree or order for
relief has been entered by a court having jurisdiction over the account debtor
in an involuntary case under the federal bankruptcy laws, as now constituted or
hereafter amended, or if any other petition or other application for relief
under the federal bankruptcy laws has been filed by or against the account
debtor, or if the Administrative Agent in its Permitted Discretion determined
that such a filing may occur or if the account debtor has filed a certificate of
dissolution under applicable state law or shall be liquidated, dissolved or
wound-up, or shall authorize or commence any action or proceeding for
dissolution, winding-up or liquidation, or if the account debtor has failed,
suspended business, declared itself to be insolvent, is generally not paying its
debts as

 

31



--------------------------------------------------------------------------------

they become due or has consented to or suffered a receiver, trustee, liquidator
or custodian to be appointed for it or for all or a significant portion of its
assets or affairs (any such act or event an “Act of Bankruptcy”), unless the
payment of Accounts from such account debtor is secured by assets of, or
guaranteed by, in either case in a manner satisfactory to the Administrative
Agent, a Person with respect to which an Act of Bankruptcy has not occurred and
that is acceptable to the Administrative Agent or, if the Account from such
account debtor arises subsequent to a decree or order for relief with respect to
such account debtor under the federal bankruptcy laws, as now or hereafter in
effect, the Administrative Agent shall have determined that the timely payment
and collection of such Account will not be impaired; and

(xv) the goods giving rise to such Account are not Eligible Inventory of a
Borrower included in the same Borrowing Base calculation.

“Eligible Inventory” shall mean Inventory of a Borrower which is acceptable to
the Administrative Agent in its Permitted Discretion and shall exclude any
Inventory that the Administrative Agent determines in its Permitted Discretion
to be ineligible pursuant to the definition of “Borrowing Base.” Without
limiting the Administrative Agent’s Permitted Discretion, the Administrative
Agent shall, in general, consider Inventory to be Eligible Inventory if it
meets, and so long as it continues to meet, the following requirements (and
unless otherwise approved in writing by the Administrative Agent any Inventory
that fails to meet such requirements shall not be Eligible Inventory):

(i) it is owned by a Borrower, such Borrower has the right to subject it to a
security interest in favor of Collateral Agent and it is subject to a first
priority perfected security interest in favor of Collateral Agent and to no
other claim, lien, security interest or encumbrance whatsoever, in each case
other than Permitted Liens;

(ii) it is located on one or more of the premises listed on Schedule 1.01(b) to
this Agreement (or other locations of which the Administrative Agent has been
advised in writing) and is not in transit (except for (A) Inventory in transit
to or from one of such locations listed on Schedule 1.01(b) to this Agreement
(or of which the Administrative Agent has been notified in writing) to another
location in the United States and (B) foreign in-transit Inventory not exceeding
$5,000,000 and which is subject to customary protections in favor of the
Administrative Agent in its Permitted Discretion);

(iii) if held for sale or lease or furnishing under contracts of service, it is
(except as the Administrative Agent may otherwise consent in writing) new and
unused and free from defects which would, in the Administrative Agent’s
Permitted Discretion, adversely affect its market value;

(iv) it is not stored with a bailee, consignee, warehouseman, processor or
similar party unless such Borrower has caused any such bailee, consignee,
warehouseman, processor or similar party to issue and deliver to Collateral
Agent, in form and substance reasonably acceptable to Collateral Agent, such
Uniform Commercial Code financing statements, warehouse receipts, Lien Waivers
and other documents as

 

32



--------------------------------------------------------------------------------

Collateral Agent shall reasonably require or a 3 month reserve of rent or
charges is maintained with respect thereto as determined in the Permitted
Discretion of the Administrative Agent;

(v) the Administrative Agent has determined, in its Permitted Discretion and in
the customary business practices of the Administrative Agent, that it is not
unacceptable due to age, type, category or quantity;

(vi) Inventory subject to an Eligible Positive Exchange Balance not exceeding
$10,000,000; and

(v) it is not Inventory (A) with respect to which any of the representations and
warranties contained in this Agreement are untrue; or (B) which violates any of
the covenants of the Borrowers contained in this Agreement.

“Eligible Positive Exchange Balance” means, at any date of determination, the
amount of the positive balance of the Inventory that a Borrower has a right to
receive from a trading partner under an exchange agreement or money owing to
such Borrower in connection with such exchange of Inventory under an exchange
agreement, net of any offsets or counterclaims, and only to the extent such
Borrower’s rights in such Inventory are subject to a valid, first priority
(subject only to Liens permitted by this Agreement that by operation of law have
priority), perfected security interest in favor of the Administrative Agent as
security for the Obligations; provided that the value of the eligible positive
exchange agreement balance shall be subject to Availability Reserves as
determined by the Administrative Agent in its Permitted Discretion.

“Enforcement Action” any action to enforce any Secured Obligations (other than
Secured Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, exercise of
any right to act in an Loan Party’s bankruptcy, insolvency, receivership or
similar proceeding or to credit bid Secured Obligations, or otherwise).

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment, natural resources such as flora and fauna or as
otherwise defined as “environment” or “natural environment” in any Environmental
Law.

“Environmental Claim” shall mean any and all actions, suits, demands, demand
letters, claims, liens, notices of non- compliance or violation, notices of
liability or potential liability, investigations, charge, indictments,
proceedings, orders or consent agreements relating in any way to any
Environmental Law or any Hazardous Material.

“Environmental Law” shall mean, collectively, all federal, state, provincial,
local or foreign laws, including rules of common law and equity, statutes,
ordinances, regulations, rules, codes, orders, judgments or other requirements
or rules of law that relate to (a) the prevention, abatement or elimination of
pollution, or the protection of the Environment, natural resources or

 

33



--------------------------------------------------------------------------------

human health, or natural resource damages, and (b) the use, generation,
handling, treatment, storage, disposal, Release, transportation or regulation of
or exposure to Hazardous Materials, including the Comprehensive Environmental
Response Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., the
Endangered Species Act, 16 U.S.C. §§ 1531 et seq., the Solid Waste Disposal Act,
as amended by the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et
seq., the Clean Air Act, 42 U.S.C. §§ 7401 et seq., the Clean Water Act, 33
U.S.C. §§ 1251 et seq., the Toxic Substances Control Act, 15 U.S.C. §§ 2601 et
seq., the Emergency Planning and Community Right to Know Act, 42 U.S.C. §§ 11001
et seq., each as amended, and their foreign, state, provincial or local
counterparts or equivalents.

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

“Equity Investors” shall mean each of FR XII Alpha AIV, L.P., FR XII-A Alpha
AIV, L.P., FR XII Charlie AIV, L.P., FR XII-A Charlie AIV, L.P. and SK Capital
Partners III, L.P., and their respective Affiliates.

“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Borrower or any Subsidiary of a Borrower, is treated as
a single employer under Section 414(b) or (c) of the Code, or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event; (b) the existence with
respect to any Plan, of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the incurrence by a Borrower,
any Subsidiary of a Borrower or any ERISA Affiliate of any liability under
Title IV of ERISA; (e) the receipt by a Borrower, any Subsidiary of a Borrower
or any ERISA Affiliate from the PBGC or a plan administrator, of any notice
relating to an intention to terminate any Plan, or to appoint a trustee to
administer any Plan under Section 4042 of ERISA, or the occurrence of any event
or condition which could be reasonably be expected to constitute grounds under
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan; (f) the incurrence by any Borrower, any Subsidiary of a Borrower or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; (g) the receipt by any Borrower,
any Subsidiary of a Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from a Borrower, a Subsidiary of a Borrower or
any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; or
(h) the occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to a Borrower or Subsidiary of a Borrower.

 

34



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning specified in Section 7.01.

“Excess Availability” shall mean, at any time, an amount equal to (a) the then
effective Availability minus (b) Revolving Facility Credit Exposure then
outstanding.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Deposit Accounts” shall mean any payroll, trust and tax withholding
accounts used exclusively for such purposes and so long as no other funds are
comingled in such payroll, trust and tax withholding accounts.

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.02.

“Excluded Subsidiary” shall mean, any (a) Unrestricted Subsidiary,
(b) Immaterial Subsidiary, (c) any Subsidiary that is not a Wholly Owned
Domestic Subsidiary, (d) any Subsidiary of the Borrower that is a direct or
indirect Domestic Subsidiary of a Foreign Subsidiary (e) any Domestic Subsidiary
that is a disregarded entity for U.S. federal income tax purposes substantially
all of whose assets consist of capital stock and/or indebtedness of one or more
foreign subsidiaries and any assets incidental thereto, (f) any subsidiary that
is a captive insurance company, (g) any not-for-profit Subsidiary, (h) any
Subsidiary that is prohibited by applicable law or regulation from providing a
Guarantee of the Obligations (for so long as such restrictions or any
replacement or renewal thereof is in effect), (i) any Subsidiary that is
prohibited by an enforceable contractual obligation existing on the Closing Date
(or applicable date of acquisition or formation) from providing a Guarantee of
the Obligations and (j) any Subsidiary to the extent providing a Guarantee of
the Obligations would result in material adverse tax consequences to Holdings or
any Subsidiary as reasonably determined by the Parent Borrower in consultation
with the Administrative Agent.

“Excluded Taxes” shall mean, with respect to any Agent, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party under any Loan Document, (a) income, franchise and
similar taxes, in each case imposed on (or measured by) net income or net
profits by the jurisdiction under the laws of which such recipient is organized
or in which its principal office is located or any jurisdiction in which such
recipient has a present or former connection (other than any such connection
arising solely from any Loan Document and any transaction contemplated therein)
or, in the case of any Lender or Issuing Bank, in which its applicable lending
office is located, in each case, including any political subdivision of any such
jurisdiction, (b) any branch profits tax or any similar tax that is imposed by
any jurisdiction described in clause (a) above, (c) other than in the case of an
assignee pursuant to a request by a Loan Party under Section 2.19(b), any
withholding tax imposed on any payment made to a Non-Qualifying Lender, except
to the extent that (i) a Lender or Issuing Bank becomes a Non-Qualifying Lender
as a result of any Change in Law after such Lender or Issuing Bank became a
party hereto or (ii) a Lender or Issuing Bank (or its assignor, if any) was
entitled, immediately prior to designation of a new lending office (or
assignment), to

 

35



--------------------------------------------------------------------------------

receive additional amounts from a Loan Party with respect to such withholding
tax pursuant to Section 2.17(a) or Section 2.17(c), (d) any withholding taxes
attributable to such Lender’s or such other recipient’s failure (other than as a
result of a Change in Law) to comply with Section 2.17(e), and (e) any U.S.
federal withholding Taxes imposed as a result of FATCA.

“Existing Commitment” shall have the meaning specified in Section 2.23.

“Existing Revolving Facility Loans” shall have the meaning specified in
Section 2.23.

“Extended Commitments” shall have the meaning specified in Section 2.23.

“Extended Revolving Facility Loans” shall have the meaning specified in
Section 2.23.

“Extended Revolving Facility Yield Differential” shall have the meaning
specified in Section 2.23.

“Extension Agreement” shall have the meaning specified in Section 2.23.

“Extraordinary Expenses” shall mean, all costs, expenses or advances that the
Agents may incur during a Default or Event of Default, or during the pendency of
an insolvency proceeding of a Loan Party, including those relating to (a) any
audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (b) any action, arbitration
or other proceeding (whether instituted by or against any Agent, any Lender, any
Loan Party, any representative of creditors of a Loan Party or any other Person)
in any way relating to any Collateral (including the validity, perfection,
priority or avoidability of Collateral Agent’s Liens with respect to any
Collateral), Loan Documents, Revolving Letters of Credit or Secured Obligations,
including any lender liability or other claims; (c) the exercise, protection or
enforcement of any rights or remedies of the Agents in, or the monitoring of,
any insolvency proceeding; (d) settlement or satisfaction of any taxes, charges
or Liens with respect to any Collateral; (e) any Enforcement Action;
(f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Secured
Obligations; and (g) Protective Advances. Such costs, expenses and advances
include transfer fees, Other Taxes, storage fees, insurance costs, permit fees,
utility reservation and standby fees, legal fees, appraisal fees, brokers’ fees
and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental study fees, wages and salaries paid to employees of any Loan Party
or independent contractors in liquidating any Collateral, and travel expenses.

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the date
of this Agreement there is one Facility i.e., the Revolving Facility.

“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by (i) the principal
financial officer or manager of Holdings or the Lead Borrower for transactions
less than $25.0 million and (ii) the Board of Directors of Holdings or the Lead
Borrower (unless otherwise provided in this Agreement) for transactions valued
at, or in excess of, $25.0 million.

 

36



--------------------------------------------------------------------------------

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor provisions thereto that are
substantially comparable), including any current or future regulations
promulgated thereunder or official interpretations thereof issued after the date
of this Agreement and any agreements entered into pursuant to Section 1471(b)(1)
of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” shall mean that certain Fee Letter, dated August 24, 2012, by and
among the Lead Borrower, the Administrative Agent and the Joint Lead Arrangers
and any other fee letter entered into between the Lead Borrower, the
Administrative Agent and the Collateral Agent.

“Fees” shall mean the Commitment Fees, the Revolving L/C Participation Fees, the
Issuing Bank Fees and the Agent Fees.

“Finance Parties” shall mean the Agents, the Lenders, any Issuing Bank and any
Swingline Lender.

“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person.

“Financial Performance Covenant” shall mean the covenant of Holdings set forth
in Section 7.02.

“Fixed Charge Coverage Ratio” shall mean with respect to any specified Person
for any period, the ratio of (a) Consolidated Adjusted EBITDA for such period
minus (i) Consolidated Capital Expenditures (except such expenditures that are
financed with Indebtedness for borrowed money other than Revolving Facility
Loans) during such period and (ii) the aggregate amount of federal, state, local
and foreign income taxes paid or payable currently in cash for such period to
(b) the Fixed Charges of such Person for such period.

“Fixed Charges” shall mean, with respect to any specified Person for any period,
the sum, without duplication, of:

(i) the consolidated Interest Expense of such Person and its Restricted
Subsidiaries for such period less any interest income for such period received
or (without duplication) to be received currently in cash ; plus

 

37



--------------------------------------------------------------------------------

(ii) regularly scheduled principal payments on funded Indebtedness paid or
payable currently in cash for such period (other than payments made by the
Borrowers and their Restricted Subsidiaries to the Borrowers and their
Subsidiaries); plus

(iii) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus

(iv) all cash dividend payments or other cash distributions.

“Flood Documentation” means, with respect to each Mortgaged Property subject to
the applicable federal flood insurance laws located in the United States or any
territory thereof, (i) a completed “life-of-loan” Federal Emergency Management
Agency standard flood hazard determination (together with a notice about Special
Flood Hazard Area status and flood disaster assistance duly executed by the
applicable Loan Party relating thereto) and (ii) to the extent such Mortgaged
Property is identified as being located in a Special Flood Hazard Area, a copy
of, or a certificate as to coverage under, and a declaration page relating to,
the insurance policies required by Section 5.02 hereof and the applicable
provisions of the Security Documents, each of which shall (A) be endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payable or
mortgagee endorsement (as applicable), (B) name the Administrative Agent, on
behalf of the Secured Parties, as additional insured and loss payee/mortgagee
and (C) identify the address or location of each property located in a Special
Flood Hazard Area, the applicable flood zone designation and the flood insurance
coverage and deductible relating thereto and (iv) be otherwise in form and
substance reasonably satisfactory to the Administrative Agent.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fronting Exposure” shall mean, a Defaulting Lender’s pro rata share of
Revolving L/C Exposure or Swingline Loans, as applicable, except to the extent
allocated to other Lenders under Section 2.19.

“Full Payment” with respect to Secured Obligations, (a) the full and
indefeasible cash payment thereof, including any interest, fees and other
charges accruing during any bankruptcy, insolvency, receivership or similar
proceeding (whether or not allowed in the proceeding); and (b) if such
Obligations are Revolving L/C Exposure or inchoate or contingent in nature,
other than with respect to contingent indemnification obligations not then due,
Cash Collateralization thereof (or delivery of a standby letter of credit
reasonably acceptable to the Administrative Agent, in the amount of required
Cash Collateral). No Loans shall be deemed to have been paid in full until all
Commitments related to such Loans have expired or been terminated.

“GAAP” shall have the meaning specified in Section 1.02.

“Governmental Authority” shall mean any federal, state, provincial, municipal,
local or foreign court, tribunal, board or governmental agency, authority,
instrumentality or regulatory or legislative body.

“Group Member” means a member of the Company Group.

 

38



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “Primary
Obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the Primary
Obligor so as to enable the Primary Obligor to pay such Indebtedness,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other Person, whether or not
such Indebtedness is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement.

“Guarantor” shall mean Holdings, each Borrower and each Wholly Owned Domestic
Subsidiary of Holdings that is a Material Subsidiary and is not a Subsidiary of
a Foreign Subsidiary which is or becomes party to the Loan Document Guarantee.

“Guarantor Payment” shall have the meaning specified in Section 9.22.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature, in each case subject to regulation or
which can give rise to liability under any Environmental Law.

“Hedge Agreement” shall mean one or more of Interest Rate Agreements, Currency
Agreements or Commodity Agreements.

“Hedging Obligations” shall mean with respect to any specified Person, the
obligations of such Person under Hedge Agreements.

“Holdings” shall have the meaning specified in the introductory paragraph of
this Agreement.

“Immaterial Subsidiary” shall mean any Subsidiary that is not a Material
Subsidiary.

“Increased Amount Date” shall have the meaning specified in Section 2.20.

 

39



--------------------------------------------------------------------------------

“Incremental Facility” shall have the meaning specified in Section 2.20.

“Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person, whether or not contingent:

(i) in respect of borrowed money;

(ii) evidenced by (A) bonds, notes, debentures or similar instruments or
(B) letters of credit (or reimbursement agreements in respect thereof) provided
that the underlying obligation in respect of which the letter of credit was
issued would, under one or more of paragraphs (i) above or (iii) to (vii) below,
be treated as being Indebtedness;

(iii) in respect of banker’s acceptances;

(iv) representing Capital Lease Obligations;

(v) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed; or

(vi) to the extent not otherwise included in this definition, net obligations of
such Person under Commodity Agreements, Currency Agreements and Interest Rate
Agreements (the amount of any such obligations to be equal at any time to the
termination value of such agreement or arrangement giving rise to such
obligation that would be payable by such Person at such time),

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes (i) all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person); provided, however, that the amount of such Indebtedness
shall be the lesser of (x) the Fair Market Value of such asset as such date of
determination and (y) the amount of such Indebtedness of such other Person; and
(ii) to the extent not otherwise included, the Guarantee by the specified Person
of any Indebtedness of any other Person.

Notwithstanding the foregoing, “Indebtedness” shall not include (a) accrued
expenses, royalties and trade payables; (b) Contingent Obligations incurred in
the ordinary course of business; (c) asset retirement obligations and
obligations in respect of reclamation and workers’ compensation (including
pensions and retiree medical care) that are not overdue by more than 90 days; or
(d) any obligations under Currency Agreements, Commodity Agreements and Interest
Rate Agreements; provided that such Agreements are entered into for bona fide
hedging purposes of Holdings or its Restricted Subsidiaries (as determined in
good faith by the Board of Directors or senior management of Holdings or the
Lead Borrower, whether or not accounted for as a hedge in accordance with GAAP)
and, in the case of Currency Agreements or Commodity Agreements, such Currency
Agreements or Commodity Agreements are related to business transactions of
Holdings or its Restricted Subsidiaries entered into in the ordinary course of
business and, in the case of Interest Rate Agreements, such Interest Rate
Agreements substantially correspond in terms of notional amount, duration and
interest rates, as applicable, to Indebtedness of Holdings or its Restricted
Subsidiaries Incurred without violation of this Agreement.

 

40



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean all Taxes, which arise from the transactions
contemplated in this Agreement, other than Excluded Taxes.

“Indemnitee” shall have the meaning specified in Section 9.05(b).

“Initial Lenders” shall mean the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders.

“Intellectual Property” shall mean, all intellectual and similar Property of a
Person, including inventions, designs, patents, copyrights, trademarks, service
marks, trade names, trade secrets, confidential or proprietary information,
customer lists, know-how, software and databases; all embodiments or fixations
thereof and all related documentation, applications, registrations and
franchises; all licenses or other rights to use any of the foregoing; and all
books and records relating to the foregoing.

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated the date
hereof, by and among the Loan Parties, the Administrative Agent, the Collateral
Agent, the Notes Trustee and any other agent or secured party that may be party
thereto from time to time.

“Interest Election Request” shall mean an Interest Election Request to be
provided by the Lead Borrower to request a conversion or continuation of any
Revolving Facility Loans as LIBOR Loans, in form satisfactory to the
Administrative Agent.

“Interest Expense” shall mean, with respect to any Person for any period, the
sum of (a) gross interest expense of such Person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Hedge Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, other than fees and breakage costs incurred in connection
with the repayment of the Existing Credit Facilities, (iii) the portion of any
payments or accruals with respect to Capital Lease Obligations allocable to
interest expense, and (iv) redeemable preferred stock dividend expenses, and
(b) capitalized interest of such Person. For purposes of the foregoing, gross
interest expense shall be determined after giving effect to any net payments
made or received and costs incurred by Holdings, a Borrower and its Restricted
Subsidiaries with respect to Hedge Agreements.

“Interest Payment Date” shall mean (a) with respect to any LIBOR, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a LIBOR Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing and (b) with respect to any ABR Loan, the first day of April, July,
October and January of each year.

“Interest Period” shall mean, as to any Borrowing consisting of a LIBOR Loan,
the period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the

 

41



--------------------------------------------------------------------------------

numerically corresponding day (or, if there is no numerically corresponding day,
on the last day) in the calendar month that is 1, 2, 3 or 6 months thereafter
(or 9 or 12 months or shorter, if at the time of the relevant Borrowing, all
Lenders make interest periods of such length available), as the Lead Borrower
may elect, or the date on which any LIBOR Borrowing is repaid or prepaid in
accordance with Sections 2.09, 2.10 or 2.11; provided that, if any Interest
Period for a LIBOR Loan would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

“Interest Rate Agreement” shall mean with respect to any Person any interest
rate protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.

“Inventory” means, inclusively, all inventory as defined in the UCC from time to
time and all goods, merchandise and other personal property wherever located,
now owned or hereafter acquired by Borrowers or any of their Subsidiaries of
every kind or description which are held for sale or lease or are furnished or
to be furnished under a contract of service or are raw materials,
work-in-process or materials used or consumed or to be used or consumed in
Borrowers’ or any of their Subsidiaries’ business.

“Inventory Reserve” shall mean reserves established by the Administrative Agent
to reflect factors that may negatively impact the Value of Inventory, including
change in salability, obsolescence, seasonality, theft, shrinkage, imbalance,
change in composition or mix, markdowns and vendor chargebacks.

“Investment Grade Securities” shall mean:

(1) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents) and in each case with maturities not exceeding two years from the
date of acquisition;

(2) investments in any fund that invests exclusively in investments of the type
described in clause (1) which fund may also hold immaterial amounts of cash
pending investment and/or distribution; and

(3) corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.

“Investments” shall mean with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding accounts receivable, trade credit and advances to
customers and commission, travel and similar advances to officers, employees and
consultants made in the ordinary course of business), purchases or

 

42



--------------------------------------------------------------------------------

other acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

“Issuing Bank” shall mean Bank of America, N.A. and each other Issuing Bank
designated pursuant to Section 2.05(e), in each case in its capacity as an
issuer of Revolving Letters of Credit hereunder.

“Issuing Bank Fees” shall have the meaning specified in Section 2.12(d).

“Issuing Bank Indemnitees” shall mean Issuing Bank and its officers, directors,
employees, Affiliates, agents and attorneys

“Jefferies Finance” shall have the meaning specified in the introductory
paragraph of this Agreement.

“Joint Lead Arrangers” shall have the meaning specified in the introductory
paragraph of this Agreement.

“Junior Lien Indebtedness” shall mean Indebtedness which is permitted to be
secured by the Collateral on a junior basis to the Liens granted to the
Collateral Agent pursuant to the Security Documents and is subject to the terms
of the Junior Lien Intercreditor Agreement.

“Junior Lien Intercreditor Agreement” shall mean an intercreditor agreement in
form and substance reasonably satisfactory to the Administrative Agent and the
Lead Borrower providing that the Junior Lien Indebtedness is secured by the
Collateral on a third lien and on a silent subordinated basis to the Secured
Obligations and the obligations under and in respect of the Senior Notes.

“Last Cure Date” shall have the meaning specified in Section 7.02(a).

“LC Application” an application by the Lead Borrower to an Issuing Bank for
issuance of a Revolving Letter of Credit, in form and substance reasonably
satisfactory to such Issuing Bank.

“LC Conditions” shall mean the following conditions necessary for issuance of a
Revolving Letter of Credit: (a) each of the conditions set forth in
Section 4.01; (b) after giving effect to such issuance, Revolving L/C Exposure
does not exceed the Revolving L/C Commitments and no Overadvance exists; (c) the
expiration date of such Revolving Letter of Credit is no more than 365 days from
issuance, in the case of standby Revolving Letters of Credit, and (ii) no more
than 120 days from issuance (or such longer period as the Issuing Bank may
agree) and (d) the Revolving Letter of Credit and payments thereunder are
denominated in U.S. Dollars.

“LC Documents” all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or the Administrative Agent in connection with any Revolving Letter of Credit.

 

43



--------------------------------------------------------------------------------

“LC Request” a request for issuance of a Revolving Letter of Credit, to be
provided by Lead Borrower to Issuing Bank, in form reasonably satisfactory to
the Administrative Agent and Issuing Bank.

“Lead Borrower” shall mean, (a) prior to the Acquisition Closing Date, the
Merger Sub and (b) from and after the Acquisition Closing Date, the Target;
provided that after a Qualifying MLP IPO, the term “Lead Borrower” shall refer
to the MLP and, in each case, not to any of its respective Subsidiaries.

“Lender” shall mean each financial institution listed on Schedule 2.01 (and any
foreign branch of such Lender), as well as any Person that becomes a “Lender”
hereunder pursuant to Section 9.04 (and any foreign branch of such Person).

“Lender Default” shall mean (a) the refusal (which has not been retracted) of a
Lender to make available as required its portion of any Borrowing, to acquire
participations in a Swingline Loan pursuant to Section 2.04 or to fund its
portion of any unreimbursed payment under Section 2.05, (b) a Lender having
notified Holdings and/or the Administrative Agent in writing that it does not
intend to comply with its obligations under 2.04, 2.05 or 2.06, or (c) a Lender
has (i) been (or has a parent company that has been) adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, receiver-manager,
administrative receiver, trustee, administrator, assignee for the benefit of
creditors, liquidator, liquidation custodian, sequestrator or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, unless in the case of any
Lender referred to in this clause (c) the Borrowers, the Administrative Agent,
the Swingline Lender and each Issuing Bank shall be satisfied that such Lender
intends, and has all approvals required to enable it, to continue to perform its
obligations as a Lender hereunder; unless, in the case of clauses (a) and
(b) above, such Lender has notified the Administrative Agent in writing that
such failure is the result of such Lender’s reasonable determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied. For the avoidance of doubt,
a Lender Default shall not be deemed to exist solely by virtue of the ownership
or acquisition of any Equity Interest in any Lender or its parent by a
Governmental Authority.

“LIBOR Borrowing” shall mean a Borrowing by a Borrower under the Revolving
Facility comprised of LIBOR Loans to such Borrower.

“LIBOR Loan” shall mean the Revolving Facility Loan denominated in U.S. Dollars
that bears interest at a rate determined by reference to the LIBOR Rate in
accordance with the provisions of Article II.

 

44



--------------------------------------------------------------------------------

“LIBOR Rate” shall mean, for any Interest Period for LIBOR Loans, the British
Bankers Association Interest Settlement Rate displayed on the appropriate page
of the Reuters screen for the relevant currency two Business Days prior to the
commencement of such Interest Period, or, if for any reason such rate is not
available, the rate at which the relevant currency deposits for a maturity
comparable to such Interest Period are offered by the principal office of the
applicable Administrative Agent in same day funds to first-class banks in the
London interbank market at approximately 10:00 a.m., London time two Business
Days prior to the commencement of such Interest Period.

“Licensor” shall mean, any Person from whom a Loan Party obtains the right to
use any Intellectual Property.

“Lien” shall mean, with respect to any asset, any mortgage, lien, hypothecation,
deemed trust, pledge, charge, security interest or encumbrance of any kind in
respect of such asset, whether or not filed, recorded or otherwise perfected
under applicable law, including any conditional sale or other title retention
agreement, any lease in the nature thereof, any option or other agreement to
sell or give a security interest in and any filing of or agreement to give any
financing statement under the Uniform Commercial Code (or equivalent statutes)
of any jurisdiction.

“Lien Waiver” shall mean, an agreement, in form and substance reasonably
satisfactory to the Administrative Agent, by which (a) for any leased premises
where Revolving Facility Priority Collateral with a Value in excess of $250,000
is located, the lessor waives or subordinates any Lien it may have on the
Revolving Facility Priority Collateral, and agrees to permit the Administrative
Agent to enter upon the premises and remove the Collateral or to use the
premises to store or dispose of the Revolving Facility Priority Collateral;
(b) for any portion of Revolving Facility Priority Collateral with a Value in
excess of $250,000 held by a warehouseman, processor, shipper, customs broker or
freight forwarder, such Person waives or subordinates any Lien it may have on
the Revolving Facility Priority Collateral, agrees to hold any Documents in its
possession relating to the Revolving Facility Priority Collateral as agent for
the Administrative Agent, and agrees to deliver the Revolving Facility Priority
Collateral to the Administrative Agent upon request; and (c) for any portion of
Revolving Facility Priority Collateral with a Value in excess of $250,000 held
by a repairman, mechanic or bailee, such Person acknowledges the Administrative
Agent’s Lien, waives or subordinates any Lien it may have on the Revolving
Facility Priority Collateral, and agrees to deliver the Collateral to Agent upon
request.

“Liquidity Event” shall mean any time during which Excess Availability is less
than the greater of (a) 12.5% of Availability and (b) $25.0 million.

“Loan Account” shall have the meaning specified in Section 2.26(a).

“Loan Documents” shall mean this Agreement, the Letters of Credit, the
Intercreditor Agreement, any Junior Lien Intercreditor Agreement, the Collateral
Agent and Administrative Agent Appointment Deed, the Security Documents, the
Loan Document Guarantee and any promissory note issued under Section 2.09(f).

 

45



--------------------------------------------------------------------------------

“Loan Document Guarantee” shall mean the Guarantee, dated as of the date of this
Agreement, entered into by the Loan Parties in favor of the Administrative
Agent.

“Loan Parties” shall mean Holdings, the Borrowers and each Subsidiary Loan
Party.

“Loans” shall mean, in respect of a Borrower, any loans made under this
Agreement (including the Revolving Facility Loans and the Swingline Loans and
any Loans under the New Commitments) made to such Borrower.

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans (and, in the case of the Revolving Facility, Revolving L/C
Exposure) and unused Commitments representing more than 50% of the sum of all
Loans (and, in the case of the Revolving Facility, the Revolving L/C Exposure)
outstanding under such Facility and unused Commitments under such Facility at
such time. The Loans and Commitments of any Defaulting Lender shall be
disregarded in determining Majority Lenders at any time.

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Borrower, or any of its
Subsidiaries, as the case may be, on the Closing Date together with (1) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower or any of its Subsidiaries, as the
case may be, was approved by a vote of a majority of the directors of the
Borrower or any of its Subsidiaries, as the case may be, then still in office
who were either directors on the Closing Date or whose election or nomination
was previously so approved and (2) executive officers and other management
personnel of the Borrower or any of its Subsidiaries, as the case may be hired
at a time when the directors on the Closing Date together with the directors so
approved constituted a majority of the directors of the Borrower or any of its
Subsidiaries, as the case may be.

“Margin Stock” shall have the meaning specified in Regulation U.

“Marketable Securities” shall mean with respect to any Asset Sale, any readily
marketable equity securities that are (i) traded on the New York Stock Exchange,
the American Stock Exchange or the Nasdaq National Market; and (ii) issued by a
corporation having a total equity market capitalization of not less than $250.0
million; provided that the excess of (A) the aggregate amount of securities of
any one such corporation held by Holdings and any Restricted Subsidiary over
(B) ten times the average daily trading volume of such securities during the 20
immediately preceding trading days shall be deemed not to be Marketable
Securities, as determined on the date of the contract relating to such Asset
Sale.

“Material Adverse Effect” shall mean the existence of events, conditions and/or
contingencies that have had or are reasonably likely to have (i) a materially
adverse effect on the business, operations, properties, assets or financial
condition of the Holdings and its Subsidiaries, taken as a whole, or (ii) a
material impairment of the validity or enforceability of, or a material
impairment of the material rights, remedies or benefits available to the
Lenders, any Issuing Bank, the Administrative Agent or the Collateral Agent
under, any Loan Document.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any Loan Party in an aggregate principal amount exceeding $25.0
million.

 

46



--------------------------------------------------------------------------------

“Material Subsidiary” shall mean any Subsidiary of the Lead Borrower whose gross
assets or earnings before interest, tax, depreciation or amortization on a
consolidated basis (calculated on a basis consistent with the calculations used
in preparing the Lead Borrower’s consolidated financial statements) (excluding
intra-group items) are equal to or exceed 5% of the Total Assets or Consolidated
Adjusted EBITDA of the Lead Borrower and its Restricted Subsidiaries; provided
that any Subsidiary shall be deemed a Material Subsidiary if either (a) the
Total Assets of such Subsidiary would cause the Total Assets of all Subsidiaries
which are not Material Subsidiaries to exceed 10% of the Total Assets or (b) the
Consolidated Adjusted EBITDA of such Subsidiary would cause the Consolidated
Adjusted EBITDA of all Subsidiaries which are not Material Subsidiaries to
exceed 10% of the Consolidated Adjusted EBITDA.

“Maturity Date” shall mean the date that is five years after the Closing Date
(or if such date is not a Business Day, the next succeeding Business Day, unless
such Business Day is in the next calendar month, in which case the next
preceding Business Day) (or any maturity date related to any Extended Revolving
Facility Loans).

“Maximum Incremental Amount” shall have the meaning specified in
Section 2.20(a).

“Maximum Rate” shall have the meaning specified in Section 9.09.

“Merger Agreement” shall have the meaning specified in the recitals hereto.

“Merger Sub” shall have the meaning specified in the introductory paragraph of
this Agreement.

“MLP” means an entity formed to acquire, directly or indirectly, substantially
all of the Equity Interests of the Lead Borrower, in order to undertake an
initial public offering of its assets and/or Capital Stock and that, immediately
following consummation of such offering, will be treated as a partnership for
U.S. federal income tax purposes.

“MLP Drop-Down” means any contribution of assets by a Group Member to an MLP
Subsidiary if such contribution is made to increase the long-term operating
capacity or net income of the Company Group from the long-term operating
capacity or net income of the Company Group existing immediately prior to such
contribution.

“MLP Formation Transactions” means (i) the legal formation of the MLP, (ii) the
acquisition, directly or indirectly, of the Lead Borrower by the MLP, (iii) the
borrowing of an amount not to exceed the anticipated gross proceeds of a
Qualifying MLP IPO and the distribution of that amount to the Equity Investors
immediately prior to such Qualifying MLP IPO, (iv) transactions related to a
Qualifying MLP IPO and (v) transactions reasonably related thereto.

“MLP Subsidiary” means, with respect to any Person (a) a corporation of which
more than 50% of the voting power of shares are entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more MLP Subsidiaries (as defined,
but excluding subsection (d) of this definition) of such Person or a combination
thereof, (b) a partnership (whether general or limited) in which such Person or
an

 

47



--------------------------------------------------------------------------------

MLP Subsidiary (as defined, but excluding subsection (d) of this definition) of
such Person is, at the date of determination, a general or limited partner of
such partnership, but only if more than 50% of the partnership interests of such
partnership (considering all of the partnership interests of the partnership as
a single class) is owned, directly or indirectly, at the date of determination,
by such Person, by one or more MLP Subsidiaries (as defined, but excluding
subsection (d) of this definition) of such Person, or a combination thereof,
(c) any other Person (other than a corporation or a partnership) in which such
Person, one or more MLP Subsidiaries (as defined, but excluding subsection
(d) of this definition) of such Person, or a combination thereof, directly or
indirectly, at the date of determination, has (i) at least a majority ownership
interests or (ii) the power to elect or direct the election of a majority of the
directors or other governing body of such Person or (d) any other Person in
which such Person, one or more MLP Subsidiaries of such Person, or a combination
thereof, directly or indirectly, at the date of determination, has (i) less than
a majority ownership interest or (ii) less than the power to elect or direct the
election of a majority of the directors or other governing body of such Person,
provided that (A) such Person, one or more MLP Subsidiaries of such Person, or a
combination thereof, directly or indirectly, at the date of the determination,
has at least a 20% ownership interest in such other Person, (B) such Person
accounts for such other Person (under GAAP, as in effect on the later of the
date of investment in such other Person or material expansion of the operations
of such other Person) on a consolidated or equity accounting basis, (C) such
Person has directly or indirectly material negative control rights regarding
such other Person including over such other Person’s ability to materially
expand its operations beyond that contemplated at the date of investment in such
other Person, and (D) such other Person is obligated under its constituent
documents, or as a result of a unanimous agreement of its owners, to distribute
to its owners all of its available cash on at least an annual basis (less any
cash reserves that are approved by such Person).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Morgan Stanley” shall have the meaning specified in the introductory paragraph
of this Agreement.

“Mortgaged Properties” shall mean the owned properties listed on Schedule 5.10
to be encumbered by a Mortgage pursuant to Section 5.10.

“Mortgage” shall have the meaning assigned to such term in Section 5.10.

“MTBE” shall mean methyl tertiary butyl ether.

“MTBE Assets” means the assets of the Lead Borrower and its Subsidiaries
consisting of (a) two dehydrogenation units and the MTBE processing unit
associated therewith, all situated on real property in Houston, Harris County,
Texas, (b) the MTBE processing units situated on real property in Port Neches,
Jefferson County, Texas, (c) the related structures, fixtures, buildings,
equipment, easements, pipelines, piping, vehicles, rolling stock, trailers, MTBE
product inventory and other tangible personal property reasonably related to
such dehydrogenation or MTBE processing units and the manufacture, purchase,
sale or transportation of MTBE and (d) the Capital Stock in any Permitted MBTE
Joint Venture, but excluding cash and Cash Equivalents and excluding any Capital
Stock in an MTBE Subsidiary.

 

48



--------------------------------------------------------------------------------

“MTBE Subsidiaries” means (x) Port Neches Fuels, LLC, a Delaware limited
liability company and (y) any other Subsidiary of the Lead Borrower that owns
MTBE Assets, in each case so long as such Person owns no material assets other
than MTBE Assets.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA and
in respect of which any Borrower, any Subsidiary of a Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.

“Net Income” shall mean, with respect to any Person for any period, the net
income (loss) of such Person for such period, determined in accordance with GAAP
and before any reduction in respect of dividends on preferred interests,
excluding, however, (a) any gain or loss, together with any related provision
for taxes on such gain or loss, realized in connection with (1) any Asset Sale
(including, without limitation, dispositions pursuant to sale and leaseback
transactions) or (2) the disposition of any securities by such Person or any of
its Subsidiaries or the extinguishment of any Indebtedness of such Person or any
of its Subsidiaries and (b) any extraordinary or nonrecurring gain or loss,
together with any related provision for taxes on such extraordinary or
nonrecurring gain or loss.

“Net Orderly Liquidation Value” shall mean (a) the “net orderly liquidation
value” determined by a valuation company reasonably acceptable to the
Administrative Agent after performance of an Inventory valuation to be done at
the Administrative Agent’s request and the Borrowers’ expense, less the amount
estimated by such valuation company for marshalling, reconditioning, carrying,
and sales expenses designed to maximize the resale value of such Inventory and
assuming that the time required to dispose of such Inventory is customary with
respect to such Inventory; or (b) if no such Inventory valuation has been
requested by the Administrative Agent, the value customarily attributed to
Inventory in the appraisal industry for Inventory of similar quality and
quantity, and similarly dispersed (under similar and relevant circumstances
under standard asset-based lending procedures), at the time of the valuation,
less the amount customarily estimated in the appraisal industry at the time of
any determination for marshalling, recondition, carrying, and sales expenses
designed to maximize the resale value of such Inventory and assuming that the
time required to dispose of such Inventory is customary with respect to such
Inventory.

“Net Proceeds” shall mean the aggregate cash proceeds received by Holdings or
any of its Restricted Subsidiaries in respect of any Asset Sale (including,
without limitation, any cash received upon the sale or other disposition of any
Designated Non-cash Consideration received in any Asset Sale and any cash
payments received by way of deferred payment of principal pursuant to a note or
installment receivable or otherwise, but only as and when received, but
excluding the assumption by the acquiring Person of Indebtedness relating to the
disposed assets or other consideration received in any non-cash form), net of
the direct costs relating to such Asset Sale and the sale of such Designated
Non-cash Consideration, including, without limitation, legal, accounting and
investment banking fees, and sales commissions, and any relocation expenses
incurred as a result of the Asset Sale, taxes paid or payable as a result of the
Asset Sale, in each case, after taking into account any available tax credits or
deductions and any tax sharing arrangements, and amounts required to be applied
to the repayment of Indebtedness

 

49



--------------------------------------------------------------------------------

secured by a Lien on the asset or assets that were the subject of such Asset
Sale, all distributions and other payments required to be made to minority
interest holders in Subsidiaries or joint ventures or to holders of royalty or
similar interests as a result of such Asset Sale and any reserve for adjustment
in respect of the sale price of such asset or assets established in accordance
with GAAP, including without limitation, pension and post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction.

“New Revolving Facility Commitments” shall have the meaning specified in
Section 2.20.

“New Revolving Facility Lender” shall have the meaning specified in
Section 2.20.

“Non-Consenting Lender” shall have the meaning specified in Section 2.19(c).

“Non-Recourse Debt” shall mean Indebtedness:

(i) as to which neither Holdings nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) other than a pledge of the Equity
Interests of any Unrestricted Subsidiaries, (b) is directly or indirectly liable
(as a guarantor or otherwise) other than by virtue of a pledge of the Equity
Interests of any Unrestricted Subsidiaries, or (c) constitutes the lender; and

(ii) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit, upon notice, lapse of time or both, any holder of any
other Indebtedness (other than the notes offered hereby) of Holdings or any of
its Restricted Subsidiaries to declare a default on such other Indebtedness or
cause the payment of the Indebtedness to be accelerated or payable prior to its
Stated Maturity.

“Non-Qualifying Lender” shall mean any Lender or Issuing Bank that is not a
Qualifying Lender.

“Non-U.S. Lender” shall mean any Lender or Issuing Bank that is not a United
States person within the meaning of Section 7701(a)(30) of the Code.

“Note Guarantee” shall mean the Guarantee by each Note Guarantor of the Lead
Borrower’s obligations under the Senior Notes.

“Note Guarantor” shall mean each of the Lead Borrower’s Subsidiaries that
provides a Note Guarantee.

“Notes Priority Collateral” shall have the meaning assigned to it in the
Intercreditor Agreement.

“Notes Trustee” shall mean Wells Fargo Bank, National Association, as trustee
for the holders of the Senior Notes pursuant to the Senior Notes Indenture, and
any successor thereto.

 

50



--------------------------------------------------------------------------------

“Noticed Hedge” shall mean Secured Bank Product Obligations arising under a
Hedge Agreement, in the case of any Secured Bank Product Provider (other than
Bank of America and its Affiliates so long as Bank of America is the
Administrative Agent) reasonably specified by such provider in writing to the
Administrative Agent, which amount may be established or increased (by further
written notice to the Administrative Agent from time to time) as long as no
Event of Default exists and no Overadvance would result from establishment of a
Bank Product Reserve for such amount and all other Secured Bank Product
Obligations.

“Obligations” shall mean for purposes of the Loan Documents, all obligations of
every nature of each Loan Party from time to time owed to the Agents (including
former Agents) or the Lenders, under any Loan Document, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such Loan Party, would have accrued on any such
Obligation, whether or not a claim is allowed against such Loan Party for such
interest in the related bankruptcy proceeding), Revolving L/C Exposure, fees,
expenses, indemnification or otherwise. For the avoidance of doubt, Revolver
Facility Loans made pursuant to any Incremental Facility incurred under Section
2.20 shall constitute Obligations.

“Officer” shall mean, with respect to any Person, the Chairman of the Board, any
Manager, the Chief Executive Officer, the President, the Chief Operating
Officer, the Chief Financial Officer, the Treasurer, any Assistant Treasurer,
the Controller or the Secretary, Assistant Secretary or any Vice President of
such Person.

“Officers’ Certificate” shall mean a certificate signed on behalf of Holdings
and its Restricted Subsidiaries by an Officer duly appointed for such purpose.

“Other Debt Covenant Charges” shall mean, with respect to the Lead Borrower and
its Restricted Subsidiaries for any period, the sum, without duplication, of:
(i) the consolidated interest expense of the Lead Borrower and its Restricted
Subsidiaries for such period, whether paid or accrued, excluding amortization of
deferred financing fees, debt issuance costs and commissions, fees and expenses
and the expensing of any bridge, commitment or other financing fees,
commissions, discounts, yield and other fees and charges (including any interest
expense) related to any receivables facility but including original issue
discount, non-cash interest payments, the interest component of any deferred
payment obligations (classified as Indebtedness under the indenture), the
interest component of all payments associated with Capital Lease Obligations and
net of the effect of all payments made or received pursuant to Hedging
Obligations in respect of interest rates; plus (ii) the consolidated interest
expense of the Lead Borrower and its Restricted Subsidiaries that was
capitalized during such period; provided that for purposes of calculating
consolidated interest expense, no effect shall be given to the discount and/or
premium resulting from the bifurcation of derivatives under Standards
Codification No. 815—Derivatives and Hedging (formerly SFAS 133) and related
interpretations as a result of the terms of the Indebtedness to which such
consolidated interest expense relate; plus (iii) all cash dividend payment or
other cash distributions on any series of preferred equity of the Lead Borrower
and all other dividend payments or other distributions on the Disqualified Stock
of the Lead Borrower; less (iv) interest income; less (v) non-cash interest
expense attributable to movement in mark to market valuation of Hedging
Obligations or other derivatives under GAAP; less (vi) accretion or accrual of
discounted liabilities not constituting Indebtedness; and less (vii) any expense
resulting from the discounting of Indebtedness in connection with the
application of purchase accounting in connection with any acquisition.

 

51



--------------------------------------------------------------------------------

“Other Debt Covenant EBITDA” shall mean, with respect to the Lead Borrower and
its Restricted Subsidiaries for any period, the Consolidated Net Income of the
Lead Borrower and its Restricted Subsidiaries for such period (A) plus, without
duplication to the extent the same was deducted in calculating Consolidated Net
Income: (i) provision for taxes based on income, profits or capital, including
without limitation provincial, state, franchise, local, foreign and similar
taxes, of the Lead Borrower and its Restricted Subsidiaries, to the extent that
such provision for taxes was deducted in computing such Consolidated Net Income;
plus (ii) the Other Debt Covenant Charges of the Lead Borrower and its
Restricted Subsidiaries for such period (including net losses on Hedging
Obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, to the extent included in Other Debt Covenant
Charges), to the extent that such Other Debt Covenant Charges were deducted in
computing such Consolidated Net Income; plus (iii) depreciation, amortization
(including the amortization of turnaround costs, goodwill and other intangibles,
deferred financing fees and any amortization included in pension, OPEB or other
employee benefit expenses, but excluding amortization of prepaid cash expenses
that were paid in a prior period) and other non-cash expenses (including without
limitation write-downs and impairment of property, plant, equipment and
intangibles and other long-lived assets (including pursuant to the application
of ASC 350 and ASC 360 (formerly Financial Accounting Standards Board Statement
Nos. 142 and 144, respectively)) and the impact of purchase accounting, but
excluding any such non-cash expense to the extent that it represents an accrual
of or reserve for cash expenses in any future period or amortization of a
prepaid cash expense that was paid in a prior period) of the Lead Borrower and
its Restricted Subsidiaries for such period to the extent that such
depreciation, amortization and other non-cash expenses were deducted in
computing such Consolidated Net Income; plus (iv) the amount of any
restructuring charges (which, for the avoidance of doubt, shall include
retention, severance, integration, business optimization, systems establishment
cost or excess pension, OPEB, curtailment or other excess charges); plus (v) the
minority expense relating to any partner in a joint venture which is
consolidated with the Lead Borrower for accounting purposes and the minority
interest expense consisting of subsidiary income attributable to minority equity
interests of third parties in any non-Wholly Owned Subsidiary in such period or
any prior period, except to the extent of dividends declared or paid on Equity
Interests held by third parties; plus (vi) the amount of management, consulting,
monitoring and advisory fees and related expenses paid to the Equity Investors
or any other Permitted Holder (or any accruals related to such fees and related
expenses) during such period; provided that such amount shall not exceed in any
four quarter period the greater of (x) $2.5 million and (y) 1.0% of Other Debt
Covenant EBITDA of the Lead Borrower and its Restricted Subsidiaries for such
period; plus (vii) accretion of asset retirement obligations in accordance with
SFAS No. 143, Accounting for Asset Retirement Obligations, and any similar
accounting in prior periods; plus (viii) to the extent not otherwise included,
the proceeds of any business interruption insurance received during such period;
plus (ix) any adjustments that result from timing differences between the
purchase of crude C4 in one period and the sale of finished butadiene in a later
period, caused by monthly butadiene price changes, to the extent such
adjustments are calculated in a manner consistent with the calculation of such
adjustments as presented in the offering memorandum dated December 11, 2012 for
the Senior Notes; plus (x) any adjustments related to any impact from supplier
plant shut downs, other than in the ordinary course of business; minus
(B) (i) non-cash items increasing such

 

52



--------------------------------------------------------------------------------

Consolidated Net Income for such period, other than (x) any items which
represent the reversal of any accrual of, or cash reserve for, anticipated
charges in any prior period where such accrual or reserve is no longer required
and (y) any items which represent the impact of purchase accounting; and (i) the
minority interest income consisting of subsidiary losses attributable to the
minority equity interests of third parties in any non-Wholly Owned Restricted
Subsidiary.

“Other Debt Covenant Ratio” means with respect to any specified Person for any
period, the ratio of the Other Debt Covenant EBITDA of such Person for such
period to the Other Debt Covenant Charges of such Person for such period. In the
event that the specified Person or any of its Restricted Subsidiaries incurs,
assumes, guarantees, repays, repurchases, redeems, defeases or otherwise
discharges any Indebtedness (other than (i) ordinary working capital borrowings
and (ii) in the case of revolving credit borrowings or revolving advances under
any other wise permitted receivables financing, in which case interest expense
will be computed based upon the average daily balance of such Indebtedness
during the applicable period) or issues, repurchases or redeems preferred equity
subsequent to the commencement of the period for which the Other Debt Covenant
Ratio is being calculated and on or prior to the date on which the event for
which the calculation of the Other Debt Covenant Ratio is made (the “Calculation
Date”), then the Other Debt Covenant Ratio will be calculated giving pro forma
effect to such incurrence, assumption, Guarantee, repayment, repurchase,
redemption, defeasance or other discharge of Indebtedness, or such issuance,
repurchase or redemption of preferred equity, and the use of the proceeds
therefrom, as if the same had occurred at the beginning of the applicable
four-quarter reference period. In addition, for purposes of calculating the
Other Debt Covenant Ratio, Asset Acquisitions, dispositions, mergers,
consolidations and discontinued operations (as determined in accordance with
GAAP), and any related financing transactions, that the specified Person or any
of its Restricted Subsidiaries has both determined to make and made after the
Closing Date and during the four-quarter reference period or subsequent to such
reference period and on or prior to or simultaneously with the Calculation Date
shall be calculated on a pro forma basis assuming that all such Asset
Acquisitions, dispositions, mergers, consolidations and discontinued operations
(and the change of any associated Other Debt Covenant Charges and the change in
Other Debt Covenant EBITDA resulting therefrom) had occurred on the first day of
the four-quarter reference period, including any pro forma expense and cost
reductions and other operating improvements that have occurred or are reasonably
expected to occur, in the reasonable judgment of the chief financial officer of
the Lead Borrower (regardless of whether these cost savings or operating
improvements could then be reflected in pro forma financial statements in
accordance with Regulation S-X promulgated under the Securities Act or any other
regulation or policy of the SEC related thereto). Any Person that is a
Restricted Subsidiary on the Calculation Date will be deemed to have been a
Restricted Subsidiary at all times during such four-quarter period, and if,
since the beginning of the four-quarter reference period, any Person that
subsequently became a Restricted Subsidiary or was merged with or into the Lead
Borrower any of its other Restricted Subsidiaries since the beginning of such
period shall have made any acquisition, Investment, disposition, merger,
consolidation or discontinued operation, in each case with respect to an
operating unit of a business, that would have required adjustment pursuant to
this definition, then the Other Debt Covenant Ratio shall be adjusted giving pro
forma effect thereto for such period as if such Asset Acquisition, disposition,
discontinued operation, merger or consolidation had occurred at the beginning of
the applicable four-quarter reference period. Any Person that is not a
Restricted Subsidiary on the Calculation Date will be deemed not to have been a
Restricted

 

53



--------------------------------------------------------------------------------

Subsidiary at any time during such four-quarter period. For purposes of this
definition, whenever pro forma effect is to be given to any transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Lead Borrower. If any Indebtedness bears a floating
rate of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the Calculation
Date had been the applicable rate for the entire period (taking into account any
Hedging Obligations applicable to such Indebtedness if such Hedging Obligation
has a remaining term in excess of 12 months). Interest on a Capital Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a responsible financial or accounting officer of the Lead Borrower to be the
rate of interest implicit in such Capital Lease Obligation. For purposes of
making the computation referred to above, interest on any Indebtedness under a
revolving credit facility computed on a pro forma basis shall be computed based
upon the average daily balance of such Indebtedness during the applicable
period. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a Eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Lead Borrower may designate. Any such pro forma calculation may include
adjustments appropriate, in the reasonable determination of the Lead Borrower as
set forth in an Officer’s Certificate, to reflect operating expense reductions
reasonably expected to result from any acquisition or merger.

“Other Payment Conditions” means (a) there is no Default or Event of Default
existing immediately before or after such transaction, (b) each of (x) 30 Day
Excess Availability and (y) Excess Availability on the date of the proposed
transaction (in each case, calculated on a pro forma basis for such transaction,
including any Restricted Payment, Unrestricted Subsidiary designation or
redesignation and/or draw under the Revolving Facility) is equal to or greater
than the greater of (x) $37.5 million and (y) 17.5% of Availability, (c) the
Fixed Charge Coverage Ratio is at least 1.00 to 1.00; provided that if each of
(x) pro forma 30 Day Excess Availability and (y) pro forma Excess Availability
(in each case, calculated on a pro forma basis for such Restricted Payment
and/or draw under the Revolving Facility) is greater than 22.5% of Availability
at such time clause (c) shall not apply and (d) the Lead Borrower shall have
delivered a customary officer’s certificate to the Administrative Agent
certifying as to compliance with the requirements of clauses (a) through (c) (if
applicable).

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property, intangible or mortgage recording taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, the Loan
Documents.

“Overadvance” shall have the meaning specified in Section 2.25.

“Overadvance Loan” shall mean a ABR Loan made when an Overadvance exists or is
caused by the funding thereof.

“Parent Company” shall have the meaning specified in clause (a) of the
definition of “Change in Control” in this Section 1.01.

“Participant” shall have the meaning specified in Section 9.04(c).

 

54



--------------------------------------------------------------------------------

“Participant Register” shall have the meaning specified in Section 9.04(c).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Permitted Business” shall mean the businesses of Holdings and its Subsidiaries
engaged in on the Closing Date and any other activities that are similar,
ancillary or reasonably related to, or a reasonable extension, expansion or
development of, such businesses or ancillary thereto.

“Permitted Cure Securities” shall mean (A)(i) a common equity security of
Holdings or, if the proceeds of such security are contributed to Holdings, a
Parent Company or (ii) any other equity security of Holdings or, if the proceeds
of such security are contributed to Holdings, a Parent Company, having no
mandatory redemption, repurchase or similar requirements prior to 91 days after
the Maturity Date, and upon which all dividends or distributions (if any) shall
be payable solely in additional shares of such equity security and (B) any
Indebtedness issued or incurred by Holdings that (a) is unsecured, (b) is
expressly subordinated to the prior payment in full in cash of the Obligations
under the Loan Documents of Holdings on terms reasonably satisfactory to the
Agent, (c) has a maturity date no earlier than, and provides for no scheduled
payments of principal or mandatory redemption obligations prior to, 91 days
after the Maturity Date, and (d) provides for payments of interest solely
in-kind prior to the date that is 91 days after the Maturity Date.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Employee Stock Purchase Loans” shall mean loans, in an aggregate
amount outstanding at any time not to exceed U.S. $25.0 million, whether made by
Holdings or any third party (other than any Affiliate of Holdings), to employees
of Holdings and its Subsidiaries who become participants in Holdings’ stock
purchase program to enable such employees to purchase Equity Interests in
Holdings or any of its parent entities.

“Permitted Holder” shall mean each of (i) the Sponsor and the Sponsor Affiliates
and (ii) with respect to not more than 30% of direct or indirect the total
voting power of the Equity Interests of Holdings, the Management Group.

“Permitted Investments” shall mean:

(i) any Investment in Holdings or in a Restricted Subsidiary of Holdings;
provided that neither Holdings nor any Restricted Subsidiary shall transfer any
Collateral to any Person under this clause (i) that is not a Loan Party unless
the Other Payment Conditions are satisfied on a pro forma basis both before and
after giving effect to such Investments;

(ii) any Investment in cash, Cash Equivalents, Marketable Securities or
Investment Grade Securities;

 

55



--------------------------------------------------------------------------------

(iii) any Investment by Holdings or any Restricted Subsidiary in a Person, if as
a result of such Investment:

(A) such Person becomes a Restricted Subsidiary of Holdings; or

(B) such Person, in one transaction or a series of related transactions, is
merged, consolidated or amalgamated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, Holdings or a
Restricted Subsidiary of Holdings;

and, in each case, any Investment held by any such Person; provided that neither
Holdings nor any Restricted Subsidiary shall transfer any Collateral to any
Person that is not a Loan Party unless the Other Payment Conditions are
satisfied on a pro forma basis both before and after giving effect to such
Investments;

(iv) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with
Section 6.03;

(v) any acquisition of assets or Capital Stock solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of Holdings or a
direct or indirect parent company of Holdings;

(vi) any Investments received (i) in compromise or resolution of (A) obligations
of trade creditors or customers that were incurred in the ordinary course of
business of Holdings or any of its Restricted Subsidiaries, including pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of any trade creditor or customer; or (B) litigation, arbitration or
other disputes; or (ii) as a result of a foreclosure by Holdings or any of its
Restricted Subsidiaries with respect to any secured Investment or other transfer
of title with respect to any secured Investment in default;

(vii) Investments represented by Hedging Obligations in compliance with
Section 6.02(b)(vii);

(viii) loans or advances to officers, directors and employees made in the
ordinary course of business or consistent with the past practice of Holdings or
any Restricted Subsidiary of Holdings and Permitted Employee Stock Purchase
Loans or guarantees thereof;

(ix) repurchases of the Senior Notes (and any Permitted Refinancing Indebtedness
in respect thereof) so long as the Other Payment Conditions are satisfied on a
pro forma basis both before and after giving effect to such Investments;

(x) Investments in Permitted Businesses, joint ventures or Unrestricted
Subsidiaries having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this clause (x) that are at that time
outstanding, not to exceed the greater of (x) $40.0 million and (y) 5.0% of
Total Assets; provided, however, that if any Investment pursuant to this clause
(x) is made in a Person that is not a Restricted Subsidiary of the Lead Borrower
at the date of the making of such investment and such Person becomes a
Restricted Subsidiary of the Lead Borrower after such date, such Investment
shall thereafter be deemed to have been made pursuant to clause (i) above and
shall cease to have been made pursuant to this clause (x) for so long as such
Person continues to be a Restricted Subsidiary;

 

56



--------------------------------------------------------------------------------

(xi) (A) Guarantees issued in accordance Section 6.02 and (B) Guarantees of
performance or other obligations (other than Indebtedness) arising in the
ordinary course of business or consistent with past practice;

(xii) any Investment existing on the Closing Date and any Investment that
replaces, refinances or refunds an existing Investment; provided, that the new
Investment is in an amount that does not exceed the amount replaced, refinanced
or refunded, and is made in the same Person as the Investment replaced,
refinanced or refunded;

(xiii) Investments consisting of purchases and acquisitions of parts, buildings,
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property, in each case in the ordinary course
of business;

(xiv) Additional Investments by the Lead Borrower or any Restricted Subsidiary
having an aggregate Fair Market Value (measured on the date each such Investment
was made and without giving effect to subsequent changes in value), taken
together with all other Investments made pursuant to this paragraph (xiv) that
are at the time outstanding not to exceed the greater of (x) $40.0 million and
(y) 5.0% of Total Assets; provided, however, that if any Investment pursuant to
this paragraph (xiv) is made in a Person that is not a Restricted Subsidiary of
the Lead Borrower at the date of the making of such Investment and such Person
becomes a Restricted Subsidiary of the Lead Borrower after such date, such
Investment shall thereafter be deemed to have been made pursuant to clause
(i) above and shall cease to have been made pursuant to this paragraph (xiv) for
so long as such Person continues to be a Restricted Subsidiary;

(xv) all other Investments in each case that are at any time outstanding;
provided, however that Investments in a Person under this clause that is not a
Loan Party shall only be permitted if the Other Payment Conditions are satisfied
on a pro forma basis both before and after giving effect to such Investments;

(xvi) Investments consisting of contributions or other dispositions to any
Person (including any Unrestricted Subsidiary or Permitted MTBE Joint Venture)
of any MTBE Assets or Capital Stock of any MTBE Subsidiary or Permitted MTBE
Joint Venture and (ii) Investments in any MTBE Subsidiary that is a Restricted
Subsidiary of the Lead Borrower on the Issue Date but is designated as an
Unrestricted Subsidiary after the Issue Date to the extent such Investments are
in existence immediately prior to the time such MTBE Subsidiary is designated as
an Unrestricted Subsidiary;

(xvii) any Investment made in connection with MLP Formation Transactions;

(xviii) Investments in any Person to the extent such Investments consist of
prepaid expenses, negotiable instruments held for collection and lease, utility
and workers’ compensation, performance and other similar deposits made in the
ordinary course of business by the Lead Borrower or any of its Restricted
Subsidiaries;

 

57



--------------------------------------------------------------------------------

(xix) pledges or deposits made in the ordinary course of business; and

(xx) any Investment to the extent it constitutes an Investment that is permitted
by and made in accordance with the provisions of Section 6.07 (except for
transactions described in clauses (vi), (viii), (x) and (xii) of such Section);

provided, however, that with respect to any Investment, the Lead Borrower may,
in its sole discretion, allocate all or any portion of any Investment to one or
more of the above clauses (i) through (xx) so that the entire Investment would
be a Permitted Investment.

“Permitted Liens” shall mean:

(i) Liens (a) created pursuant to the Security Documents and (b) securing the
Senior Notes, the related Note Guarantees, subject to the terms of the
Intercreditor Agreement;

(ii) Liens in favor of Holdings or any of its Restricted Subsidiaries;

(iii) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with Holdings or any Subsidiary of Holdings;
provided that such Liens were in existence prior to the contemplation of such
merger or consolidation and do not extend to any assets other than those of the
Person merged into or consolidated with Holdings or the Subsidiary;

(iv) Liens on property (including Capital Stock) existing at the time of
acquisition of the property by Holdings or any Subsidiary of Holdings; provided
that such Liens were in existence prior to, such acquisition, and not incurred
in contemplation of, such acquisition;

(v) Liens or deposits to secure the performance of statutory or regulatory
obligations, or surety, appeal, indemnity or performance bonds, warranty and
contractual requirements or other obligations of a like nature incurred in the
ordinary course of business and Liens over cash deposits in connection with an
acquisition, lease, disposition or investment;

(vi) Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other assets relating to such letters of
credit and products and proceeds thereof and any cash cover relating to a letter
of credit or bank guarantee;

(vii) Liens to secure Indebtedness (including Capital Lease Obligations)
permitted to be incurred pursuant to Section 6.02(b)(iii) covering only the
assets acquired with or financed by such Indebtedness;

(viii) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.02(b)(xii); provided that such Liens are pari passu or junior to the
Liens securing the Senior Notes or junior to Liens securing the Revolving
Facility and, if such Indebtedness is for borrowed money, the holders of such
Indebtedness enter into the Intercreditor Agreement or Junior Lien Intercreditor
Agreement, as applicable;

 

58



--------------------------------------------------------------------------------

(ix) Liens existing on the Closing Date;

(x) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

(xi) Liens incurred or deposits made in the ordinary course of business to
secure payment of workers’ compensation or to participate in any fund in
connection with workmen’s compensation, unemployment insurance, old-age pensions
or other social security programs;

(xii) Liens imposed by law, such as carriers’, warehousemen’s, landlord’s,
lessor’s, suppliers, banks, repairmen’s and mechanics’ Liens, and Liens of
landlords securing obligations to pay lease payments that are not yet due and
payable or in default, in each case, incurred in the ordinary course of
business;

(xiii) leases or subleases granted to others that do not materially interfere
with the ordinary conduct of business of Holdings or any of its Restricted
Subsidiaries;

(xiv) (A) survey exceptions, easements, rights of way, zoning and similar
restrictions, reservations or encumbrances in respect of real property or title
defects that were not incurred in connection with Indebtedness and that do not
in the aggregate materially adversely affect the value of said properties (as
such properties are used by Holdings or its Subsidiaries) or materially impair
their use in the operation of the business of Holdings and its Subsidiaries and
(B) access agreements, easements, leases, licenses, use agreements, utility
agreements, service agreements, and other like encumbrances granted by the Lead
Borrower or a Restricted Subsidiary of the Lead Borrower to an MTBE Subsidiary,
Permitted MTBE Joint Venture or any other third party in connection with the
disposition of the MTBE Assets to, or the use or ownership of the MTBE Assets
by, such MTBE Subsidiary, Permitted MTBE Joint Venture or third party so long as
such encumbrances do not in the aggregate materially adversely affect the value
of said properties (as such properties are used by the Lead Borrower or its
Subsidiaries) or materially impair their use in the operation of the business of
the Lead Borrower and its Subsidiaries;

(xv) Liens to secure any Permitted Refinancing Indebtedness; provided, however,
that:

(A) the new Lien shall be limited to all or part of the same property and assets
that secured or, under the written agreements pursuant to which the original
Lien arose, could secure the original Lien (plus improvements and accessions to,
such property or proceeds or distributions thereof); and

(B) the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (x) the outstanding principal amount, or, if greater,
committed amount, of the Permitted Refinancing Indebtedness and (y) an amount
necessary to pay any fees and expenses, including premiums, related to such
renewal, refunding, refinancing, replacement, defeasance or discharge;

 

59



--------------------------------------------------------------------------------

(xvi) Liens arising from precautionary Uniform Commercial Code financing
statement filings regarding operating leases entered into by Holdings or any of
its Restricted Subsidiaries in the ordinary course of business;

(xvii) judgment Liens not giving rise to an Event of Default so long as any
appropriate legal proceedings that may have been duly initiated for the review
of such judgment shall not have been finally terminated or the period within
which such legal proceedings may be initiated shall not have expired;

(xviii) Liens securing Indebtedness or other obligations of the Lead Borrower or
any Subsidiary of the Lead Borrower with respect to obligations that do not
exceed the greater of (x) $50.0 million and (y) 5.0% of Total Assets at any one
time outstanding; provided that such Liens are pari passu or junior to the Liens
securing the Senior Notes or junior to Liens securing the Revolving Facility
and, if such Indebtedness is for borrowed money, the holders of such
Indebtedness enter into the Intercreditor Agreement or Junior Lien Intercreditor
Agreement, as applicable;

(xix) licenses of Intellectual Property in the ordinary course of business;

(xx) Liens on Capital Stock of an Unrestricted Subsidiary that secure
Indebtedness or other obligations of such Unrestricted Subsidiary;

(xxi) leases and subleases of real property which do not materially interfere
with the ordinary conduct of the business of Holdings and its Restricted
Subsidiaries;

(xxii) Liens to secure a defeasance trust that do not extend to any Revolving
Facility Priority Collateral or are secured in a junior basis to the Liens
securing the Revolving Facility or are on a pari passu or junior basis to the
Liens securing the Senior Notes;

(xxiii) Liens on equipment of Holdings or any Restricted Subsidiary granted in
the ordinary course of business to clients of which such equipment is located;

(xxiv) Liens securing insurance premium financing arrangements, provided that
such Lien is limited to the applicable insurance contracts;

(xxv) Liens securing the aggregate amount of Indebtedness (including Acquired
Debt) incurred in connection with (or at any time following the consummation of)
an Asset Acquisition made in accordance with the Senior Notes Indenture equal
to, at the time of incurrence, the net increase in inventory, accounts
receivable and net property, reserves, plant and equipment attributable to such
Asset Acquisition from the amounts reflected on the Lead Borrower’s historical
consolidated balance sheet as of the end of the full fiscal quarter ending on or
prior to the date of such Asset Acquisition calculated after giving effect on a
pro forma basis to such Asset Acquisition (which amount may, but need not, be
incurred in whole or in part under this Agreement) less the amount of
Indebtedness incurred in connection with such Asset Acquisition secured by Liens

 

60



--------------------------------------------------------------------------------

pursuant to clauses (iv) or (vii) above; provided that such Liens are pari passu
or junior to the Liens securing the Senior Notes or junior to Liens securing the
Revolving Facility and, if such Indebtedness is for borrowed money, the holders
of such Indebtedness enter into the Intercreditor Agreement or Junior Lien
Intercreditor Agreement, as applicable;

(xxvi) Liens arising under retention of title, hire purchase or conditional sale
arrangements arising under provisions in a supplier’s standard conditions of
supply in respect of goods or services supplied to Holdings or any Restricted
Subsidiary in the ordinary course of business and on arm’s length terms;

(xxvii) Liens arising by way of set-off or pledge (in favor of the account
holding bank) arising by operation of law or pursuant to standard banking terms
or conditions, provided that the relevant bank account has not been set up nor
has the relevant credit balance arisen in order to implement a secured
financing;

(xxviii) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(xxix) Liens securing Hedging Obligations; provided that Liens securing Hedging
Obligations that are not Bank Product Debt shall only extend to Notes Priority
Collateral or shall be junior to Liens securing the Revolving Facility;

(xxx) any (a) interest or title of a lessor or sublessor under any lease,
(b) restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to (including, without limitation, ground leases or
other prior leases of the demised premises, mortgages, mechanics’ liens, tax
liens, and easements); (c) subordination of the interest of the lessee or
sublessee under such lease to any restrictions or encumbrance referred to in the
preceding clause (b) or (d) Liens over rental deposits with a lessor pursuant to
a property lease entered into in the ordinary course of business;

(xxxi) Liens incurred under or in connection with lease and sale and leaseback
transactions and novations and any refinancings thereof (and Liens securing
obligations under lease transaction documents relating thereto), including,
without limitation, Liens over the assets which are the subject of such sale and
leaseback transactions, novations and/or refinancings, assets and contract
rights related thereto (including, without limitation, the rights to receive
rental rebates or deferred sale payments), sub-lease rights, insurances relating
thereto and rental deposits;

(xxxii) Liens either not on Revolving Facility Priority Collateral or secured by
Revolving Facility Priority Collateral on a basis that is junior to the Liens
securing the Revolving Facility securing Indebtedness and that is permitted to
be incurred pursuant to Section 6.02; provided that (x) at the time such Liens
are put in place, no Event of Default has occurred and is continuing, (y) the
holders of such Indebtedness, if such Indebtedness is for borrowed money, enter
into the Intercreditor Agreement or Junior Lien Intercreditor Agreement, as
applicable and (z) the Senior Secured Leverage Ratio on a pro forma basis shall
be no greater than 4.50:1.00; and

 

61



--------------------------------------------------------------------------------

(xxxiii) Liens arising under the Senior Notes Indenture in favor of the trustee
thereunder for its own benefit and similar Liens in favor of other trustees,
agents and representatives arising under instruments governing Indebtedness
permitted to be incurred under Section 6.02, provided, however, that such Liens
are solely for the benefit of such trustees, agents or representatives in their
capacities as such and not for the benefit of the holders of such Indebtedness
and such Liens are pari passu or junior to the Liens securing the Senior Notes
or junior to Liens securing the Revolving Facility;

provided, however, that no reference herein to Liens permitted hereunder
(including Permitted Liens), including any statement or provision as to the
acceptability of any Liens (including Permitted Liens), shall, solely by virtue
of being permitted hereunder, in any way constitute or be construed as to
provide for a contractual subordination of any rights of payment of any Secured
Party in favor of such Liens.

“Permitted MTBE Joint Venture” means a Person (together with its Subsidiaries,
if any) organized by the Lead Borrower or an MTBE Subsidiary and one or more
third parties for the purpose, among other things, of utilizing the MTBE Assets
regardless of whether such Person is a joint venture or a minority-owned Person;
provided that such Person shall not be a Subsidiary.

“Permitted Payments to Parent” shall mean, without duplication as to amounts:

(i) payments to any parent companies of Holdings in amounts equal to the amounts
required for any direct payment of Holdings to pay fees and expenses (including
franchise or similar taxes) required to maintain its corporate existence,
customary salary, bonus and other benefits payable to officers and employees of
any direct parent of Holdings and general corporate overhead expenses of any
direct parent of Holdings to the extent such fees and expenses are attributable
to the ownership or operation of Holdings and its Subsidiaries;

(ii) for so long as Holdings is a member of a group filing a consolidated or
combined tax return in which a direct or indirect parent company of Holdings is
the common parent, payments (directly or indirectly through any intermediary
parent) to such parent company in respect of an allocable portion of the tax
liabilities of such group that is attributable to Holdings and its Subsidiaries
(“Tax Payments”). The Tax Payments shall not exceed the lesser of (i) the amount
of the relevant tax (including any penalties and interest) that Holdings would
owe if Holdings were filing a separate tax return (or a separate consolidated or
combined return with its Subsidiaries that are members of the consolidated or
combined group), taking into account any carryovers and carrybacks of tax
attributes (such as net operating losses) of Holdings and such Subsidiaries from
other taxable years and (ii) the net amount of the relevant tax that such parent
companies actually owe to the appropriate taxing authority, which, in each case
of clause (i) and (ii), is reduced by any such taxes paid by Holdings to the
appropriate taxing authority. Any Tax Payments received from Holdings shall be
paid over to the appropriate taxing authority within 30 days of such parent
companies’ receipt of such Tax Payments or refunded to Holdings; and

 

62



--------------------------------------------------------------------------------

(iii) dividends or distributions paid to such parent companies, if applicable,
in amounts equal to amounts required for such parent companies, if applicable,
to pay interest and/or principal on Indebtedness the proceeds of which have been
contributed to Holdings or any of its Restricted Subsidiaries and that has been
guaranteed by, or is otherwise considered Indebtedness of, Holdings incurred in
accordance with the covenant described under Section 6.02.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness of Holdings or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to renew, refund, refinance, replace, defease or discharge
other Indebtedness of Holdings or any of Holdings’ Restricted Subsidiaries
(other than intercompany Indebtedness); provided that:

(i) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness renewed, refunded, refinanced,
replaced, defeased or discharged (plus any premium required to be paid on the
Indebtedness being so renewed, refunded, replaced, defeased or discharged, plus
the amount of all fees and expenses incurred in connection therewith);

(ii) such Permitted Refinancing Indebtedness has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of, the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged; provided that this clause (ii) shall not apply to debt
incurred under the Revolving Facility;

(iii) if the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged is subordinated in right of payment to the notes, such
Permitted Refinancing Indebtedness has a final maturity date later than the
final maturity date of, and is subordinated in right of payment to, the notes on
terms at least as favorable to the holders of notes as those contained in the
documentation governing the Indebtedness being renewed, refunded, refinanced,
replaced, defeased or discharged; and

(iv) such Refinancing Indebtedness shall not include Indebtedness of Holdings or
a Restricted Subsidiary that refinances Indebtedness of an Unrestricted
Subsidiary.

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity; provided that when Person is
used to refer to the Company, it shall refer (i) prior to a Qualifying MLP IPO,
TPC Group Inc. and (ii) after a Qualifying MLP IPO, to the MLP.

“Plan” shall mean with respect to any Person resident in the United States, any
employee pension benefit plan subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA and in respect of which any
Borrower, any Subsidiary of a Borrower or any ERISA Affiliate is (or if such
plan were terminated would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning specified in Section 9.17(b).

 

63



--------------------------------------------------------------------------------

“Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of the date hereof, between the Loan Parties and the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties.

“Primary Obligor” shall have the meaning specified in the definition of the term
“Guarantee.”

“Prior Liens” shall mean Liens that, pursuant to the provisions of any Security
Document, are or may be superior to the Lien of such Security Document.

“Pro Forma Adjustment” means, for any period, the pro forma increase or decrease
in Consolidated Adjusted EBITDA, as certified to the Administrative Agent by the
chief financial officer or other equivalent officer of the Lead Borrower, which
pro forma increase or decrease shall be based on the Lead Borrower’s good faith
projections and reasonable assumptions as a result of (i) actions taken, prior
to or during such period, for the purposes of realizing reasonably identifiable
and factually supportable (in the good faith determination of the Lead Borrower)
operating expense reductions and other operating improvements, restructurings
and cost savings that are reasonably expected to be realized within 18 months
following such action) and (ii) any additional costs incurred during such 18
month period in connection with such actions; provided that (A) so long as such
actions are taken prior to or during such period or such costs are incurred
prior to or during such period it may be assumed, for purposes of projecting
such pro forma increase or decrease to Consolidated Adjusted EBITDA, that such
cost savings will be realizable during the entirety of such period, or such
additional costs will be incurred during the entirety of such period, and
(B) any such pro forma increase or decrease to Consolidated Adjusted EBITDA
shall be without duplication of cost savings or additional costs already
included in Consolidated Adjusted EBITDA for such period.

“Projections” shall mean any projections and any forward-looking statements
(including statements with respect to booked business) of such entities
furnished to the Lenders or the Administrative Agent by or on behalf of Holdings
or any of its Subsidiaries prior to the Closing Date.

“Protective Advances” shall have the meaning specified in Section 2.24.

“Qualifying Lender” shall mean a Lender or Issuing Bank that is exempt from U.S.
federal withholding tax on any payment received by such Lender or Issuing Bank.

“Qualifying MLP IPO” means an initial offer and sale of common units of the MLP
in an underwritten public offering for cash pursuant to a registration statement
that has been declared effective by the SEC pursuant to the Securities Act
(other than a registration statement on Form S-4 or Form S-8 or otherwise
relating to Equity Interests of the MLP issuable under any employee benefit
plan); provided, however, that (i) immediately after such offering, the MLP is
treated as a partnership for U.S. federal income tax purposes and qualifies for
the exception contained in Section 7704(c) of the Code for partnerships with
“qualifying income” (as defined in Section 7704(d) of the Code) and (ii) the
Lead Borrower and/or selling shareholders receive aggregate gross proceeds
(including in any combination of primary and secondary offerings) of at least
$75.0 million from such sale(s).

 

64



--------------------------------------------------------------------------------

“Quarterly Average Excess Availability Percentage” means, at any time, the
Average Excess Availability Percentage for the immediately preceding fiscal
quarter.

“Quarterly Average Unused Revolving Facility Balance” means, at any time, the
Average Unused Revolving Facility Balance for the immediately preceding fiscal
quarter.

“Real Property” shall mean, collectively, all right, title and interest of a
Borrower or any other Loan Party in and to any and all parcels of real property
owned or leased by a Borrower or any other Loan Party together with all
improvements and appurtenant fixtures, easements and other property and rights
incidental to the ownership, lease or operation thereof.

“Refinance” shall have the meaning specified in the definition of the term
“Permitted Refinancing Indebtedness,” and “Refinanced” shall have a meaning
correlative thereto.

“Refinancing” shall mean, collectively, (i) the indebtedness consisting of the
$175 million Amended and Restated Revolving Credit Facility dated as of
April 29, 2010 among the Target, Deutsche Bank Trust Company Americas, as
Administrative Agent and Collateral Agent and the other parties from time to
time part thereto, as amended on September 22, 2010 (the “Existing ABL Credit
Agreement”), will be repaid in full and all commitments thereunder will be
terminated, on or prior to the Closing Date, (ii) the Lead Borrower will either,
at its option (a) redeem or satisfy and discharge in full its outstanding 8 1/4%
Senior Secured Notes due October 1, 2017 issued under the Indenture dated as of
October 5, 2010 among the Target, as issuer, Wilmington Trust Company, as
trustee, and the other parties from time to time party thereto (the “Existing
Notes” and together with the Existing ABL Credit Agreement, the “Existing
Facilities”) or (b) undertake the Debt Offer (as defined in the Merger
Agreement) and (iii) after giving effect to the Transactions, neither Holdings
nor any of its Restricted Subsidiaries shall have any material third party
indebtedness for borrowed money (other than under this Agreement and the Senior
Notes and, if applicable, any Existing Notes outstanding after the Closing Date
to the extent that have been fully satisfied and discharged).

“Register” shall have the meaning specified in Section 9.04(b).

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any placing, spilling, adding, releasing, leaking, seepage,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, disposing or depositing in, into or onto the Environment.

 

65



--------------------------------------------------------------------------------

“Rent and Charges Reserve” shall mean the aggregate of (a) all past due rent and
other amounts owing by any Loan Party to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any Revolving Facility Priority Collateral or could assert a Lien on
any Revolving Facility Priority Collateral; and (b) a reserve at least equal to
three months’ rent and other charges that could be payable to any such Person,
unless it has executed a Lien Waiver, if required pursuant to the definition
thereof.

“Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period has been waived, with respect to a
Plan.

“Reporting Failure” shall mean the failure of Holdings to make available, post
or otherwise deliver to the Administrative Agent, within the time periods
specified in Section 5.04 the periodic reports, information, documents or other
reports which Holdings or a Loan Party may be required to make available, post
or otherwise deliver pursuant to such provision.

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures and (d) Available Unused Commitments, that taken together, represent
more than 50% of the sum of (w) all Loans (other than Swingline Loans)
outstanding, (x) Revolving L/C Exposures, (y) Swingline Exposures, and (z) the
total Available Unused Commitments at such time. The Loans, Revolving L/C
Exposures, Swingline Exposures and Available Unused Commitment of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

“Reservations” shall mean (a) the time barring of claims under applicable
limitation laws, the possibility that an undertaking to assume liability for or
indemnify a person against non-payment of stamp duty may be void and defences of
set- off or counterclaim and similar principles or limitations under laws of
applicable jurisdictions; and (b) general principles, reservations or
qualifications in each case as to matters of law contained in the legal opinions
delivered to the Administrative Agent in connection with any Loan Document;
provided that where any such legal opinion has been delivered in relation to a
particular Loan Party and/or a particular document, the said general principles,
reservations or qualifications shall only be deemed to apply to such Loan Party
and/or document (other than in the case where the definition is used in respect
of a person and/or a document in respect of which a legal opinion has not been
rendered under this Agreement where the said general principles, reservations or
qualifications shall, to the extent applicable, be deemed to apply to such
person and/or document).

“Responsible Officer” of any Person shall mean any executive officer, Financial
Officer or director of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“Restricted Subsidiary” of a Person shall mean any Subsidiary of that Person
that is not an Unrestricted Subsidiary.

 

66



--------------------------------------------------------------------------------

“Revolving Facility” shall mean the Commitments and the extensions of credit
made hereunder by the Revolving Facility Lenders.

“Revolving Facility Borrowing” shall mean a Borrowing by a Borrower comprised of
Revolving Facility Loans to such Borrower.

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time, (b) the Swingline Exposure at such time and (c) the Revolving L/C Exposure
at such time. The Revolving Facility Credit Exposure of any Revolving Facility
Lender at any time shall be the sum of (a) the aggregate principal amount of
such Revolving Facility Lender’s Revolving Facility Loans outstanding at such
time and (b) such Revolving Facility Lender’s Revolving Facility Percentage of
the Swingline Exposure and Revolving L/C Exposure at such time. For purposes of
calculating Applicable Commitment Fee Percentage, Swingline Exposure shall not
be included in the definition of Revolving Facility Credit Exposure.

“Revolving Facility Lender” shall mean a Lender with a Commitment or with
outstanding Revolving Facility Loans (including any New Revolving Facility
Lender).

“Revolving Facility Loan” shall mean, in respect of a Borrower, a Loan made to
such Borrower by a Revolving Facility Lender or a loan made by a New Revolving
Facility Lender under any New Revolving Facility Commitments pursuant to
Section 2.20. Each Revolving Facility Revolving Loan shall be a LIBOR Loan.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Commitments represented by such
Lender’s Commitment. If the Commitments have terminated or expired, the
Revolving Facility Percentages shall be determined based upon the Commitments
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

“Revolving Facility Priority Collateral” shall have the meaning set forth in the
Intercreditor Agreement.

“Revolving L/C Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Revolving Letters of Credit pursuant to
Section 2.05, expressed as a U.S. Dollar amount, as such commitment may be
(a) increased from time to time by agreement between such Issuing Bank and
Holdings (by notice to the Administrative Agent) and (b) reduced or increased
from time to time pursuant to assignments by or to such Issuing Bank under
Section 9.04. The amount of each Issuing Banks’ Revolving L/C Commitment as of
the Closing Date is set forth in Schedule 2.01. The amount of each Issuing Bank
which assumes or provides a Revolving L/C Commitment after the Closing Date will
be set forth in a notice to the Administrative Agent or in the Assignment and
Acceptance pursuant to which such Issuing Bank shall have assumed its Revolving
L/C Commitment, as applicable. In the event that any Issuing Bank increases its
Revolving L/C Commitment by agreement between such Issuing Bank and Holdings, it
will inform the Administrative Agent promptly in writing of the amount of such
increased Revolving L/C Commitment. In no event will the aggregate amount of all
Revolving L/C Commitments exceed $50.0 million at any time.

 

67



--------------------------------------------------------------------------------

“Revolving L/C Disbursement” shall mean a payment or disbursement made by an
Issuing Bank pursuant to a Revolving Letter of Credit, including, for the
avoidance of doubt, a payment or disbursement made by an Issuing Bank pursuant
to a Revolving Letter of Credit upon or following the reinstatement of such
Revolving Letter of Credit.

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all Revolving Letters of Credit outstanding at such time and
(b) the aggregate principal amount of all Revolving L/C Disbursements that have
not yet been reimbursed at such time. The Revolving L/C Exposure of any
Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Revolving L/C Exposure at such time.

“Revolving L/C Participation Fees” shall have the meaning specified in
Section 2.12(b).

“Revolving L/C Reimbursement Obligation” shall mean the Borrowers’ obligation to
repay Revolving L/C Disbursements.

“Revolving Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05.

“S&P” shall mean Standard & Poor’s Ratings Services, Inc., a division of The
McGraw-Hill Companies, Inc.

“Sanctions” shall have the meaning specified in Section 3.08(c).

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Bank Product Obligations” shall mean Bank Product Debt, including,
without limitation, the Bank Product Debt set forth in Schedule 1.01(a) as of
the date hereof owing to a Secured Bank Product Provider, up to the maximum
amount (in the case of any Secured Bank Product Provider other than Bank of
America and its Affiliates so long as Bank of America is the Administrative
Agent) reasonably specified by such provider in writing to the Administrative
Agent, which amount may be established or increased (by further written notice
to the Administrative Agent from time to time) as long as no Event of Default
exists and no Overadvance would result from establishment of a Bank Product
Reserve for such amount and all other Secured Bank Product Obligations.

“Secured Bank Product Provider” (a) Bank of America or any of its Affiliates;
and (b) any other Person that is a Lender or Affiliate of a Lender at the time
it provides a Bank Product, provided such provider delivers written notice to
the Administrative Agent, within 20 Business Days (or such later date as the
Administrative Agent shall reasonably agree) following the later of the Closing
Date or creation of the Bank Product, (i) describing the Bank Product and
setting forth the maximum amount to be secured by the Collateral and the
methodology to be used in calculating such amount, and (ii) agreeing to be bound
by Section 8.11; provided further that no Person shall be deemed a Secured Bank
Product Provider until such time as the Administrative Agent shall have received
a written notice from such Person in form and manner as specified in the
preceding proviso.

 

68



--------------------------------------------------------------------------------

“Secured Obligations” shall mean the Obligations and the Secured Bank Product
Obligations.

“Secured Parties,” with respect to a Security Document, shall have the meaning
ascribed to such term (or equivalent term) in such Security Document, and
collectively shall mean all such parties. The Secured Parties shall include the
Finance Parties and may also include any Lender or Affiliate of a Lender to whom
Secured Bank Product Obligations are owed (in its capacity as such).

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean each of the security agreements and other
instruments and documents executed and delivered pursuant to the Collateral and
Guarantee Requirement (other than the Loan Document Guarantee) or pursuant to
Section 5.10, including the Pledge and Security Agreement. Each Security
Document shall secure the Secured Obligations.

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) the Consolidated Total Indebtedness of the Lead Borrower and its
Restricted Subsidiaries as of the end of the most recent fiscal quarter for
which financial statements are available that is secured by Liens on a pari
passu basis with the Revolving and/or the Senior Notes, less an amount equal to
the sum of all cash and Cash Equivalents of Holdings and its Restricted
Subsidiaries as of such date, to (b) the Other Debt Covenant EBITDA for the most
recently ended four fiscal quarters ending immediately prior to such date for
which internal financial statements are available.

“Senior Notes” shall have the meaning specified in the recital hereto.

“Senior Notes Indenture” shall mean the indenture, dated as of December 20, 2012
by and among the Lead Borrower (in its capacity as issuer of the Senior Notes),
the Note Guarantors and the Notes Trustee.

“Settlement Report” shall mean a report summarizing Revolving Facility and
participations in Revolving L/C Exposure outstanding as of a given settlement
date, allocated to Revolving Facility Lenders on a pro rata basis in accordance
with their Commitments.

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Act of 1934, as such Regulation is in effect on the
Closing Date.

“Significant Asset Sale” shall mean any single or series of related Asset Sale
transactions involving assets or Equity Interests having Fair Market Value in
excess of $20 million.

“Specified Acquisition Agreement Representations” shall mean the representations
and warranties made by or with respect to the Target and its subsidiaries in the
Merger Agreement that are material to the interests of the Lenders (but only to
the extent that the Merger Sub or any of Merger Sub’s affiliates have the right
to terminate their obligations under the Merger Agreement or a right not to
consummate the Acquisition as a result of a breach of such representations and
warranties).

 

69



--------------------------------------------------------------------------------

“Specified Default” shall mean (a) any Event of Default arising from a breach of
the cash management provisions under this Agreement or any other Loan Document,
(b) an Event of Default due to a representation contained in any Borrowing Base
Certificate proving to have been incorrect in any respect in a manner materially
adverse to the interest of the Revolving Facility Lenders when made or deemed
made, (c) an Event of Default due to a failure to deliver a Borrowing Base
certificate (after expiration of any applicable cure periods) and (d) any
payment, bankruptcy or financial covenant Event of Default, in each case is
continuing.

“Specified Existing Commitment Class” shall have the meaning specified in
Section 2.23.

“Specified Representations” mean the representations and warranties of the
Borrowers and the Guarantors set forth in Sections 3.01(a), 3.01(d) (solely as
it relates to execution and delivery and performance of the applicable Loan
Documents), 3.02(a), 3.02(b)(i)(A) (solely with respect to no conflicts of the
Loan Documents with charter documents or except to the extent such conflict has
not resulted in a company Material Adverse Effect, applicable laws), 3.03,
3.08(d), 3.08(e), 3.09(b)(ii), 3.10, 3.17 and 3.18.

“Sponsor” shall have the meaning specified in the recitals hereto.

“Sponsor Affiliate” shall mean (i) each Affiliate of a Sponsor that is neither a
portfolio company nor a company controlled by a portfolio company and (ii) each
general partner of a Sponsor or Sponsor Affiliate who is a partner or employee
of the Sponsor.

“Stated Maturity” shall mean, with respect to any installment of principal on
any series of Indebtedness, the date on which the final payment of principal was
scheduled to be paid in the documentation governing such Indebtedness as of the
Closing Date, and will not include any contingent obligations to repay, redeem
or repurchase any such principal prior to the date originally scheduled for the
payment thereof.

“Subject Transaction” means, with respect to any period, (a) the Transactions,
(b) any Permitted Acquisition or the making of other Investments not prohibited
by this Agreement, (c) any disposition transfer, sale, incurrence, issuance,
refinancing, provision of incremental commitments, or prepayment of
Indebtedness) not prohibited by this Agreement, (d) the designation of a
subsidiary as an Unrestricted Subsidiary or an Unrestricted Subsidiary as a
Subsidiary in accordance with Section 6.09 hereof or (e) any other event that by
the terms of the Loan Documents requires pro forma compliance with a test or
covenant hereunder or requires such test or covenant to be calculated on a pro
forma basis.

“Subsidiary” shall mean, with respect to any specified Person: (1) any
corporation, association or other business entity of which more than 50% of the
total voting power of shares of Capital Stock entitled (without regard to the
occurrence of any contingency and after giving effect to any voting agreement or
stockholders’ agreement that effectively transfers voting power) to vote in the
election of directors, managers or trustees of the corporation, association or
other business entity is at the time owned or controlled, directly or
indirectly, by that Person or

 

70



--------------------------------------------------------------------------------

one or more of the other Subsidiaries of that Person (or a combination thereof);
and (2) any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).

“Subsidiary Loan Party” shall mean each direct Wholly Owned Subsidiary of any
Borrower that is a Borrower or a Guarantor (or is required pursuant to the
Collateral and Guarantee Requirement or the requirements of Section 5.10,
Section 5.12 or Section 5.13 to become a Guarantor).

“Super-Majority Lenders” shall mean, at any time, those Revolving Lenders (other
than Defaulting Lenders) having more than 66.67% of the aggregate amount of the
Commitments (excluding the Commitments of Defaulting Lenders) or, if the
Commitments shall have expired or been terminated, Revolving Lenders (other than
Defaulting Lenders) having more than 66.67% of the aggregate amount of the
outstanding Revolving Facility Exposures (excluding the Revolving Facility
Exposures of Defaulting Lenders).

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time. The Swingline Exposure of any
Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean Bank of America, N.A., in its capacity as a lender
of Swingline Loans and/or any other Revolving Facility Lender designated as such
by the Borrower after the Closing Date that is reasonably satisfactory to the
Borrower and the Administrative Agent and executes a counterpart to this
Agreement as a Swingline Lender.

“Swingline Loan” has the meaning specified in Section 2.04(a). Each Swingline
Loan shall be an ABR Loan.

“Syndication Agent” shall have the meaning specified in the introductory
paragraph of this Agreement.

“Target” shall mean TPC Group Inc., a Delaware corporation.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all interest and
penalties related thereto.

“Test Period” shall mean, at any date of determination, the most recently
completed four consecutive fiscal quarters of Holdings ending on or prior to
such date.

“Total Assets” shall mean the total consolidated assets of Holdings and its
Restricted Subsidiaries, as shown on the most recent balance sheet of Holdings.

 

71



--------------------------------------------------------------------------------

“Total Non-Guarantor Assets” means the total assets of the Restricted
Subsidiaries of the Holdings that are not Guarantors, as shown on the most
recent balance sheet of Holdings.

“Total Commitments” shall mean the aggregate of the Commitments.

“Transactions” shall mean, collectively, (a) the consummation of the
Refinancing, (b) the execution and delivery of the Loan Documents and the
satisfaction of the conditions precedent to initial borrowings hereunder and
(c) the payment of all fees and expenses owing in connection with the foregoing.

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Alternate Base Rate and the LIBOR Rate.

“UCC” shall mean (a) the Uniform Commercial Code as in effect in the applicable
jurisdiction and (b) certificate of title or other similar statutes relating to
“rolling stock” or barges as in effect in the applicable jurisdiction.

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“U.S. Borrower” shall mean that a Borrower that is a United States person within
the meaning of Section 7701(a)(30) of the Code.

“U.S. Dollars” or “U.S.$” shall mean the lawful currency of the United States of
America.

“U.S. Person” shall have the meaning specified in Section 7701(a)(30) of the
Code.

“U.S.A. PATRIOT Act” shall have the meaning specified in Section 9.19.

“Unrestricted Subsidiary” shall mean:

(i) any Subsidiary of the Lead Borrower that at the time of determination shall
be designated an Unrestricted Subsidiary by the Board of Directors of Holdings
or the Lead Borrower in the manner provided below; and

(ii) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of Holdings or the Borrower may designate any Subsidiary
of Holdings (including any newly acquired or newly formed Subsidiary of
Holdings) other than a Borrower to be an Unrestricted Subsidiary unless such
Subsidiary or any of its Subsidiaries owns any Equity Interests or Indebtedness
of, or owns or holds any Lien on any property of, Holdings or any other
Subsidiary of Holdings that is not a Subsidiary of the Subsidiary to be so
designated; provided, however, that the Subsidiary to be so designated and its
Subsidiaries do not at the time of designation have and do not thereafter incur
Non-recourse Debt (other than guarantees of performance of the Unrestricted
Subsidiary in the ordinary course of business,

 

72



--------------------------------------------------------------------------------

excluding guarantees of Indebtedness for borrowed money); provided, further,
however, that both immediately before and after giving effect to any such
designation the Other Payment Conditions are met.

The Board of Directors of Holdings or the Lead Borrower may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided, however, both
immediately before and after giving effect to any such designation the Other
Payment Conditions are met.

Any such designation by the Board of Directors of Holdings or the Lead Borrower
shall be evidenced to the Administrative Agent by promptly filing with the
Administrative Agent a copy of the resolution of the applicable Board of
Directors giving effect to such designation and an Officers’ Certificate
certifying that such designation complied with the foregoing provisions.

“Value” shall mean, (a) for Inventory, its value determined on the basis of the
lower of cost or market, calculated on a first-in, first-out basis, and
excluding any portion of cost attributable to intercompany profit among
Borrowers and their Affiliates; and (b) for an Account, its face amount, net of
any rebates, discounts (calculated on the shortest terms), credits, allowances
or Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:

(i) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

(ii) the then outstanding principal amount of such Indebtedness.

“Wholly Owned Domestic Subsidiary” shall mean a Wholly Owned Subsidiary that is
a Domestic Subsidiary.

“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
all of the Equity Interests of which (other than exchangeable shares held by
members of the Management Group, directors’ qualifying shares or nominee or
other similar shares required pursuant to applicable law) are owned, directly or
indirectly, by such Person or any other Wholly Owned Subsidiary of such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed

 

73



--------------------------------------------------------------------------------

by the phrase “without limitation.” All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document shall mean such document as amended, restated,
supplemented or otherwise modified from time to time. Except as otherwise
expressly provided herein, all financial statements to be delivered pursuant to
this Agreement shall be prepared in accordance with generally accepted
accounting principles in the U.S. (“GAAP”) and all terms of an accounting or
financial nature shall be construed and interpreted in accordance with GAAP, as
in effect from time to time; provided that, if, the Lead Borrower requests an
amendment to Section 6.10 (or any defined term which has an effect on the
provisions of Section 6.10 (but only to the extent of such effect and not for
purposes of the other provisions hereof)) to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision or in the adoption by the Lead Borrower of a
different GAAP (or if the Administrative Agent notifies the Lead Borrower that
the Required Lenders request an amendment to Section 6.10 (or any defined term
which has an effect on the provisions of Section 6.10 (but only to the extent of
such effect and not for purposes of the other provisions hereof) for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; provided further
that, notwithstanding the foregoing, upon and following the acquisition of any
business or new Subsidiary by the Lead Borrower in accordance with this
Agreement, in each case that would not constitute a “significant subsidiary” for
purposes of Regulation S-X, financial items and information with respect to such
newly acquired business or Subsidiary that are required to be included in
determining any financial calculations and other financial ratios contained
herein for any period prior to such acquisition shall not be required to be in
accordance with GAAP so long as the Lead Borrower is able to reasonably estimate
pro forma adjustments in respect of such acquisition for such period periods,
and in each case such estimates are made in good faith and are factually
supportable. If the Lead Borrower notifies the Administrative Agent that it is
required to report under IFRS or has elected to do so through an early adoption
policy, “GAAP” shall mean international financial reporting standards pursuant
to IFRS (provided that after such conversion, the Lead Borrower cannot elect to
report under GAAP). Notwithstanding anything to the contrary herein,
(i) financial ratios and tests (including the Fixed Charge Coverage Ratio, the
Senior Secured Leverage Ratio and the amount of Total Assets) contained in this
Agreement that are calculated with respect to any test period during which any
Subject Transaction occurs shall be calculated with respect to such test period
and such Subject Transaction on a Pro Forma Basis and (ii) the calculation of
financial measures with respect to the Lead Borrower will (i) prior to a
Qualified MLP IPO, be based on the consolidated financial statements of TPC
Group Inc. and (ii) after a Qualified MLP IPO, be based on the consolidated
financial statements of the MLP. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Borrower or any Subsidiary at “fair
value”, as defined therein, and(ii) without giving effect to any treatment of
Indebtedness in

 

74



--------------------------------------------------------------------------------

respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

Section 1.03. Effectuation of Transfers. Each of the representations and
warranties of each Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions (other than those
referred in clause (b) of the definition thereof which are indicated to be
concluded after the Closing Date), unless the context otherwise requires.

Section 1.04. Uniform Commercial Code. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time: “Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,”
“Document,” “Equipment,” “General Intangibles,” “Goods,” “Instrument,”
“Investment Property,” “Letter-of-Credit Right” and “Supporting Obligation.”

ARTICLE II

THE CREDITS

Section 2.01. Commitments. Subject to and upon the terms and conditions set
forth herein, each Revolving Facility Lender having a Commitment severally
agrees to make Revolving Facility Loans to the Borrowers in U.S. Dollars from
time to time on any Business Day during the Availability Period which in the
aggregate will not exceed such Lender’s Commitment at such time; provided that
the Revolving Facility Credit Exposure at any time shall not exceed Availability
at such time. Such Revolving Facility Loans may at the option of the Borrowers
be incurred and maintained as, and/or converted into, ABR Loans or LIBOR Loans,
provided that all Revolving Facility Loans made by each of the Revolving
Facility Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Revolving Facility Loans of
the same Type. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Facility Loans. On the Maturity Date, all then unpaid Revolving
Facility Loans shall be repaid in full in U.S. Dollars.

Section 2.02. Loans and Borrowings. The Revolving Facility Loans shall be made
by the Revolving Facility Lenders ratably in accordance with their respective
Revolving Facility Percentages on the date such Revolving Facility Loans are
made hereunder. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Borrowings
of more than one Type and under more than one Facility may be outstanding at the
same time; provided that there shall not at any time be more than a total of
ten (10) Interest Periods in respect of Borrowings outstanding under the
Revolving Facility. Notwithstanding any other provision of this Agreement, no
Borrower shall be entitled to request, or to elect to continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

75



--------------------------------------------------------------------------------

Section 2.03. Requests for Borrowings. The Borrowers shall give the
Administrative Agent at the Administrative Agent’s Office (i) prior to 11:00
a.m. (CST) at least two Business Days’ prior written notice (or telephonic
notice promptly confirmed in writing) in the case of a Borrowing of Revolving
Facility Loans if such Revolving Facility Loans are to be LIBOR Loans and
(iii) prior to 11:00 a.m. (CST) written notice (or telephonic notice promptly
confirmed in writing) on the requested date of the Borrower in the case of a
Borrowing of Revolving Facility Loans if such Revolving Facility Loans are to be
ABR Loans. Such notice (a “Notice of Borrowing”) shall specify (i) the identity
of the Borrower, (ii) the aggregate principal amount of the Revolving Facility
Loans to be made, (iii) the date of the Borrowing (which shall be a Business
Day) and (iv) whether the Revolving Facility Loans shall consist of ABR Loans
and/or LIBOR Loans and, if the Revolving Facility Loans are to include LIBOR
Loans, the Interest Period to be initially applicable thereto. If no Interest
Period is specified with respect to any requested LIBOR Borrowing, then the
Borrower requesting such LIBOR Borrowing shall be deemed to have selected an
Interest Period of one month’s duration. The Administrative Agent shall promptly
give each Lender written notice (or telephonic notice promptly confirmed in
writing) of the proposed Borrowing of Revolving Loans, of such Lender’s
proportionate share thereof and of the other matters covered by the related
Notice of Borrowing. Without in any way limiting the obligation of any Borrower
to confirm in writing any notice it may give hereunder by telephone, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from a Responsible Officer of the Lead
Borrower.

Section 2.04. Swingline Loans.

(a) General. The Administrative Agent shall subject to the terms hereof, advance
Swingline Loans to the Borrowers, up to an aggregate outstanding amount of
$10,000,000. Each Swingline Loan shall constitute a Revolving Facility Loan for
all purposes, except that payments thereon shall be made to the Administrative
Agent for its own account. The obligation of the Borrowers to repay Swingline
Loans shall be evidenced by the records of the Administrative Agent and need not
be evidenced by any promissory note. The Borrowers acknowledge that in the event
that a reallocation of the Swingline Exposure of a Defaulting Lender pursuant to
Section 2.19 does not fully cover the Swingline Exposure of such Defaulting
Lender, the Administrative Agent may require the Borrowers to, at its option,
prepay or Cash Collateralize such remaining Swingline Exposure in respect of
each outstanding Swingline Loan and will have no obligation to issue new
Swingline Loans, or to extend, renew or amend existing Swingline Loans to the
extent such Swingline Exposure would exceed the commitments of the
non-Defaulting Lenders, unless such remaining Swingline Exposure is Cash
Collateralized.

(b) Settlement. Settlement among the Revolving Facility Lenders and the
Administrative Agent with respect to Swingline Loans and other Revolving
Facility Loans shall take place on a date determined from time to time by the
Administrative Agent (but at least weekly), in accordance with the Settlement
Report delivered by the Administrative Agent to the Revolving Facility Lenders.
Between settlement dates, the Administrative Agent may in its discretion apply
payments on Revolving Facility Loans to Swingline Loans, regardless of any
designation by the Borrowers or any provision herein to the contrary. Each
Revolving Facility Lender’s obligation to make settlements with the
Administrative Agent is absolute and unconditional, without offset, counterclaim
or other defense, and whether or not the Total

 

76



--------------------------------------------------------------------------------

Commitments have terminated, an Overadvance exists or the conditions in
Section 4.01 are satisfied. If, due to any bankruptcy, insolvency, receivership
or similar proceeding with respect to a Borrower or otherwise, any Swingline
Loan may not be settled among the Revolving Facility Lenders hereunder, then
each Revolving Facility Lender shall be deemed to have purchased from the
Administrative Agent a pro rata participation in each unpaid Swingline Loan and
shall transfer the amount of such participation to the Administrative Agent, in
immediately available funds, within one Business Day after the Administrative
Agent’s request therefor. Swingline Loans shall be comprised entirely of ABR
Loans.

(c) Provisions Related to Incremental Facility and Extended Commitments with
Respect to Swingline Loans. If the maturity date in respect of any tranche of
Commitments occurs at a time when another tranche or tranches of Commitments is
or are in effect with a longer maturity date, then on the earliest occurring
maturity date all then outstanding Swingline Loans shall be repaid in full on
such date (and there shall be no adjustment to the participations in such
Swingline Loans as a result of the occurrence of such maturity date); provided,
however, that if on the occurrence of such earliest maturity date (after giving
effect to any repayments of Revolving Facility Loans and any reallocation of
Letter of Credit participations as contemplated in Section 2.05), there shall
exist sufficient unutilized Extended Commitments or New Revolving Facility
Commitments so that the respective outstanding Swingline Loans could be incurred
pursuant the Extended Commitments or New Revolving Facility Commitments which
will remain in effect after the occurrence of such maturity date, then there
shall be an automatic adjustment on such date of the participations in such
Swingline Loans and the same shall be deemed to have been incurred solely
pursuant to the relevant Extended Commitments or New Revolving Facility
Commitments, and such Swingline Loans shall not be so required to be repaid in
full on such earliest maturity date.

Section 2.05. Revolving Letters of Credit.

(a) General. Issuing Banks shall issue Revolving Letters of Credit from time to
time until 5 Business Days prior to the Maturity Date, on the terms set forth
herein, including the following:

(i) Each Borrower acknowledges that Issuing Bank’s issuance of any Letter of
Credit is conditioned upon Issuing Bank’s receipt of a LC Application with
respect to the requested Revolving Letter of Credit, as well as such other
instruments and agreements as an Issuing Bank may customarily require for
issuance of a letter of credit of similar type and amount. Issuing Banks shall
have no obligation to issue any Letter of Credit unless (i) Issuing Bank
receives a LC Request and LC Application at least three Business Days prior to
the requested date of issuance; (ii) each LC Condition is satisfied; and
(iii) if a Defaulting Lender exists, such Defaulting Lender or Borrowers have
entered into arrangements satisfactory to Agent and Issuing Bank to eliminate
any Fronting Exposure (if any) associated with such Defaulting Lender. Prior to
receipt of any such notice, Issuing Bank shall not be deemed to have knowledge
of any failure of LC Conditions.

(ii) Revolving Letters of Credit may be requested by a Borrower to support
obligations incurred to the extent not prohibited by this Agreement. The renewal

 

77



--------------------------------------------------------------------------------

or extension of any Revolving Letter of Credit shall be treated as the issuance
of a new Revolving Letter of Credit, except that delivery of a new LC
Application shall be required at the discretion of Issuing Bank.

(iii) Borrowers assume all risks of the acts, omissions or misuses of any
Revolving Letter of Credit by the beneficiary. In connection with issuance of
any Revolving Letter of Credit, none of the Administrative Agent, Issuing Bank
or any Revolving Facility Lender shall be responsible for the existence,
character, quality, quantity, condition, packing, value or delivery of any goods
purported to be represented by any Documents; any differences or variation in
the character, quality, quantity, condition, packing, value or delivery of any
goods from that expressed in any Documents; the form, validity, sufficiency,
accuracy, genuineness or legal effect of any Documents or of any endorsements
thereon; the time, place, manner or order in which shipment of goods is made;
partial or incomplete shipment of, or failure to ship, any goods referred to in
a Revolving Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Revolving Letter of Credit or the
proceeds thereof; or any consequences arising from causes beyond the control of
Issuing Bank, the Administrative Agent or any Revolving Facility Lender,
including any act or omission of a Governmental Authority. The rights and
remedies of Issuing Bank under the Loan Documents shall be cumulative. Issuing
Bank shall be fully subrogated to the rights and remedies of each beneficiary
whose claims against Borrowers are discharged with proceeds of any Revolving
Letter of Credit (to the extent so discharged).

(iv) In connection with its administration of and enforcement of rights or
remedies under any Revolving Letters of Credit or LC Documents, Issuing Bank
shall be entitled to act, and except in the case of it or its Affiliates’ gross
negligence, willful misconduct or material breach of a Loan Document, shall be
fully protected in acting, upon any certification, documentation or
communication in whatever form believed by Issuing Bank, in good faith, to be
genuine and correct and to have been signed, sent or made by a proper Person.
Issuing Bank may consult with and employ legal counsel, accountants and other
experts to advise it concerning its obligations, rights and remedies, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by such experts. Issuing Bank may
employ agents and attorneys-in-fact in connection with any matter relating to
Revolving Letters of Credit or LC Documents, and except in the case of it or its
Affiliates’ gross negligence, willful misconduct or material breach of a Loan
Document, shall not be liable for the negligence or misconduct of agents and
attorneys-in-fact.

(b) Reimbursement; Participations:

(i) If Issuing Bank honors any request for payment under a Revolving Letter of
Credit, Borrowers shall pay to Issuing Bank, within one Business Day

 

78



--------------------------------------------------------------------------------

(“Reimbursement Date”), the amount paid by Issuing Bank under such Revolving
Letter of Credit, together with interest at the interest rate for ABR Loans from
the Reimbursement Date until payment by Borrowers. The obligation of Borrowers
to reimburse Issuing Bank for any payment made under a Revolving Letter of
Credit shall be absolute, unconditional, irrevocable, and joint and several, and
shall be paid without regard to any lack of validity or enforceability of any
Revolving Letter of Credit or the existence of any claim, setoff, defense or
other right that Borrowers may have at any time against the beneficiary. Whether
or not Lead Borrower submits a Borrowing Request, the Borrowers shall be deemed
to have requested an ABR Loan in an amount necessary to pay all amounts due
Issuing Bank on any Reimbursement Date and each Revolving Facility Lender agrees
to fund its pro rata share of such ABR Loan whether or not the Commitments have
terminated, an Overadvance exists or is created thereby, or the conditions in
Article IV are satisfied.

(ii) Upon issuance of a Revolving Letter of Credit, each Revolving Facility
Lender shall be deemed to have irrevocably and unconditionally purchased from
Issuing Bank, without recourse or warranty, an undivided pro rata interest and
participation in all Revolving L/C Exposure relating to the Revolving Letter of
Credit. If Issuing Bank makes any payment under a Revolving Letter of Credit and
Borrowers do not reimburse such payment on the Reimbursement Date, the
Administrative Agent shall promptly notify the Revolving Facility Lenders and
each Revolving Facility Lender shall promptly (within one Business Day) and
unconditionally pay to the Administrative Agent, for the benefit of Issuing
Bank, the Revolving Facility Lender’s pro rata share of such payment. Upon
request by a Revolving Facility Lender, Issuing Bank shall furnish copies of any
Revolving Letters of Credit and LC Documents in its possession at such time.

(iii) The obligation of each Revolving Facility Lender to make payments to the
Administrative Agent for the account of Issuing Bank in connection with Issuing
Bank’s payment under a Revolving Letter of Credit shall be absolute,
unconditional and irrevocable, not subject to any counterclaim, setoff,
qualification or exception whatsoever, and shall be made in accordance with this
Agreement under all circumstances, irrespective of any lack of validity or
unenforceability of any Loan Documents; any draft, certificate or other document
presented under a Revolving Letter of Credit having been determined to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or the existence of any
setoff or defense that any Loan Party may have with respect to any Obligations.
Issuing Bank does not assume any responsibility for any failure or delay in
performance or any breach by any Borrower or other Person of any obligations
under any LC Documents. Issuing Bank does not make to Revolving Facility Lenders
any express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Loan Party. Issuing Bank shall not be
responsible to any Revolving Facility Lender for any recitals, statements,
information, representations or warranties contained in, or for the execution,
validity, genuineness, effectiveness or enforceability of any LC Documents; the
validity, genuineness, enforceability, collectibility, value or sufficiency of
any Collateral or the perfection of any Lien therein; or the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Loan Party.

 

79



--------------------------------------------------------------------------------

(iv) No Issuing Bank Indemnitee shall be liable to any Revolving Facility Lender
for any action taken or omitted to be taken in connection with any Revolving
Letter of Credit or LC Document except as a result of its gross negligence or
willful misconduct. Issuing Bank may refrain from taking any action with respect
to a Revolving Letter of Credit until it receives written instructions from
Required Lenders.

(c) Cash Collateral. If any Revolving L/C Exposure, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, or (c) after the
Maturity Date, then Borrowers shall, at Issuing Bank’s or the Administrative
Agent’s request, Cash Collateralize the stated amount of all outstanding
Revolving Letters of Credit and pay to Issuing Bank the amount of all other
Revolving L/C Exposure. Borrowers shall, on demand by Issuing Bank or the
Administrative Agent from time to time, Cash Collateralize the Fronting Exposure
of any Defaulting Lender. If Borrowers fail to provide any Cash Collateral as
required hereunder, Revolving Facility Lenders may (and shall upon direction of
the Administrative Agent) advance, as Revolving Facility Loans, the amount of
the Cash Collateral required (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Article IV are satisfied).

(d) Resignation/Replacement of an Issuing Bank.

(i) Bank of America, N.A. in its capacity as Issuing Bank may resign at any time
if it has resigned in its capacity as Administrative Agent. On and after the
effective date of such resignation, Issuing Bank shall have no obligation to
issue, amend, renew, extend or otherwise modify any Revolving Letter of Credit,
but shall continue to have all rights and other obligations of an Issuing Bank
hereunder relating to any Revolving Letter of Credit issued by it prior to such
date.

(ii) An Issuing Bank may be replaced at any time by written agreement among the
Lead Borrower, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the applicable Borrower shall pay all unpaid fees accrued for
the account of the replaced Issuing Bank. From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the replaced Issuing Bank under this Agreement with respect
to Revolving Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of such Issuing Bank under this
Agreement with respect to Revolving Letters of Credit issued by it prior to such
replacement but shall not be required to issue additional Revolving Letters of
Credit.

 

80



--------------------------------------------------------------------------------

(e) Additional Issuing Banks. From time to time, the Lead Borrower may by notice
to the Administrative Agent designate up to four Lenders that agree (in their
sole discretion) to act in such capacity and are reasonably satisfactory to the
Administrative Agent as Issuing Banks. Each such additional Issuing Bank shall
execute a counterpart of this Agreement upon the approval of the Administrative
Agent (which approval shall not be unreasonably withheld) and shall thereafter
be an Issuing Bank hereunder for all purposes.

(f) Reporting. Each Issuing Bank shall (i) provide to the Administrative Agent
copies of any LC Request no later than the next Business Day after receipt
thereof, (ii) provide the Administrative Agent with a copy of the Revolving
Letter of Credit, or the amendment, renewal or extension of the Revolving Letter
of Credit, as applicable, on the Business Day on which such Issuing Bank issues,
amends, renews or extends any Revolving Letter of Credit, (iii) on each Business
Day on which such Issuing Bank makes any Revolving L/C Disbursement, advise the
Administrative Agent of the date of such Revolving L/C Disbursement and the
amount of such Revolving L/C Disbursement and (iv) on any other Business Day,
furnish the Administrative Agent with such other information as the
Administrative Agent shall reasonably request. If requested by any Lender, the
Administrative Agent shall provide copies to such Lender of the documents
referred to in clause (ii) of the preceding sentence.

Section 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it to the Borrowers hereunder
on the proposed date thereof by wire transfer of immediately available funds at
the time specified by the Administrative Agent. Swingline Loans shall not be
governed by this Section 2.06 but shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrowers by promptly
crediting the amounts so received, in like funds, to such account of the Lead
Borrower as is designated in the Borrowing Request; provided that (i) Loans
(other than Swingline Loans) made to finance the reimbursement of a Revolving
L/C Disbursement and reimbursements as provided in Section 2.05 shall be
remitted by the Administrative Agent to the applicable Issuing Bank and
(ii) Swingline Loans made to finance the reimbursement of a Revolving L/C
Disbursement and reimbursements as provided in Section 2.05 shall be remitted by
the Swingline Lender to the applicable Issuing Bank, and the Issuing Bank shall
promptly confirm receipt to the Administrative Agent.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.06 and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrowers the interest rate applicable to LIBOR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

81



--------------------------------------------------------------------------------

Section 2.07. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a LIBOR Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Lead
Borrower may elect, in the case of a LIBOR Borrowing, Interest Periods therefor,
all as provided in this Section 2.07.

(b) To make an election pursuant to this Section 2.07, the Lead Borrower shall
notify the Administrative Agent of such election in writing (by hand delivery or
telecopy) by the time that a Borrowing Request would be required under
Section 2.03 if the Lead Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such Interest Election Request shall be irrevocable and signed by such
Borrower.

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day; and

(iii) the Interest Period to be applicable thereto after giving effect to such
election.

If any such Interest Election Request made by the Lead Borrower does not specify
an Interest Period, then the Lead Borrower shall be deemed to have selected an
Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Lead Borrower fails to deliver a timely Interest Election Request
with respect to one of its LIBOR Borrowings prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Loan. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders, so notifies the Borrowers, then, so long as such Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
LIBOR Borrowing and (ii) unless repaid, each LIBOR Borrowing shall be converted
to an ABR Loan at the end of the Interest Period applicable thereto.

 

82



--------------------------------------------------------------------------------

Section 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date. Revolver Facility Loans shall be due and payable in full on the
Maturity Date, unless payment is sooner required hereunder. Revolving Facility
Loans may be prepaid from time to time, without penalty or premium.

(b) The Borrowers may at any time terminate, or from time to time reduce, the
Commitments under any Facility; provided that (i) each reduction of the
Commitments under any Facility shall be in an amount that is an integral
multiple of U.S.$500,000 and not less than U.S.$2.0 million (or, if less, the
remaining amount of the Commitments), and (ii) the Borrowers shall not terminate
or reduce the Commitments if, after giving effect to any concurrent prepayment
of the Revolving Facility Loans in accordance with Section 2.11, the Revolving
Facility Credit Exposure would exceed the total Commitments.

(c) The Lead Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section 2.08 at
least three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Lenders of the contents thereof. Each notice delivered by the Lead
Borrower pursuant to this Section 2.08 shall be irrevocable; provided that a
notice of termination of the Commitments delivered by the Lead Borrower may
state that such notice is conditioned upon the effectiveness of other
Indebtedness or credit facilities, in which case such notice may be revoked by
the Lead Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments under any Facility shall be made ratably among the Lenders in
accordance with their respective Commitments under such Facility.

Section 2.09. Repayment of Loans; Evidence of Debt.

(a) The Borrowers hereby, jointly and severally, unconditionally promise to pay
(i) to the Administrative Agent for the account of each Revolving Facility
Lender the then unpaid principal amount (and other amounts owing hereunder,
including interest, in respect) of each Revolving Facility Loan to the Borrowers
on the Maturity Date, and (ii) to the Swingline Lender the then unpaid principal
amount (and other amounts owing hereunder, including interest, in respect) of
each Swingline Loan made to such Borrower in accordance with Section 2.04.

(b) The Borrowers hereby, jointly and severally, unconditionally promise to pay
to the Administrative Agent for the account of the applicable Lenders on the
relevant maturity date for any Extended Revolving Facility Loans, all then
outstanding Extended Revolving Facility Loans.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

83



--------------------------------------------------------------------------------

(d) The Administrative Agent (or its agents or sub-agent appointed by it) shall
maintain the Register, as set forth in Section 9.04(b)(iii), in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder, and (iii) any amount received by such Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section 2.09 shall be prima facie evidence absent manifest error of
the existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans made to the Borrowers in accordance with the terms of this
Agreement.

(f) Any Lender may request that Loans made by it to the Borrowers be evidenced
by a promissory note substantially in the form of Exhibit C. In such event, the
Borrowers shall prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including, to the extent requested by any assignee,
after assignment pursuant to Section 9.04) be represented by one or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).

Section 2.10. Application of Payment in the Dominion Accounts. Upon delivery of
a written notice to the Lead Borrower from the Administrative Agent that
specifies that “cash dominion” is being instituted, the ledger balance in the
Dominion Account as of the end of a Business Day shall be applied to reduce the
outstanding Secured Obligations at the beginning of the next Business Day during
a Cash Dominion Event. If, as a result of such application, a credit balance
exists, the balance shall accrue interest in favor of the Borrowers and shall be
made available to the Borrowers as long as no Event of Default under
Section 7.01(b), (c), (i) or (j) is continuing. During a Cash Dominion Event,
each Borrower irrevocably waives the right to direct the application of any
payments or Collateral proceeds in the Dominion Account or any Deposit Account
subject to a Deposit Account Control Agreement, and agrees that the
Administrative Agent shall have the continuing, exclusive right to apply and
reapply the same against the outstanding Secured Obligations, in accordance with
the terms of this Agreement and the other Loan Documents.

Section 2.11. Prepayment of Loans.

(a) The Borrowers shall have the right at any time and from time to time to
prepay Borrowings by such Borrower in whole or in part, without premium or
penalty (but subject to Section 2.16), in an aggregate principal amount that is
an integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum or, if less, the amount outstanding, in accordance with Section 2.08.

 

84



--------------------------------------------------------------------------------

(b) If at any time, the sum of aggregate principal amount of all Revolving
Facility Loans plus the aggregate principal amount of all Revolving Letters of
Credit then outstanding has exceeded Availability, the Borrowers shall, as soon
as practicable and in any event within one Business Day, prepay the outstanding
principal amount of any Revolving Facility Loans owing by the Borrowers such
that the aggregate amount so prepaid by the Borrowers and cash collateral
deposited in an account with the Administrative Agent (or an account in the name
of the Administrative Agent with another institution designated by the
Administrative Agent) pursuant to Section 2.05(c) shall be sufficient to reduce
such sum to an amount not to exceed 100% of Availability on such date together
with any interest accrued to the date of such prepayment on the aggregate
principal amount of Revolving Facility Loans prepaid. The Administrative Agent
shall give prompt notice of any prepayment required under this
Section 2.11(b) to the Lead Borrower and the Lenders.

(c) If during the Cash Dominion Period, Holdings or a Borrower receives proceeds
of any business interruption insurance, the Borrowers shall, as soon as
practicable and in any event within one Business Day of receipt, prepay with any
net cash proceeds of such business interruption insurance, Revolving Facility
Loans owing by the Borrowers without any permanent reduction in commitments
under the Revolving Facility.

(d) [reserved].

(e) In the event of any termination of all the Commitments, the Borrowers shall,
on the date of such termination, repay or prepay all its outstanding Revolving
Loans and all outstanding Swingline Loans and terminate all its outstanding
Revolving Letters of Credit and/or Cash Collateralize such Revolving Letters of
Credit in accordance with Section 2.05(c). If as a result of any partial
reduction of the Commitments, the aggregate Revolving Facility Exposure would
exceed the aggregate Commitments of all Revolving Facility Lenders after giving
effect thereto, then the Borrowers shall, on the date of such reduction, repay
or prepay their respective Borrowings under Revolving Loans or Swingline Loans
(or a combination thereof) and/or Cash Collateralize Revolving Letters of Credit
in an amount sufficient to eliminate such excess.

Section 2.12. Fees.

(a) The Borrowers agree to pay to each Lender, without duplication of any other
amounts paid to such Lender, (other than any Defaulting Lender), through the
Administrative Agent, in arrears, on the first day of each January, April, July
and October and on the date on which the Commitments of all the Lenders shall be
terminated, a commitment fee (a “Commitment Fee”) for the immediately preceding
fiscal quarter, in an amount equal to the product of (i) the Applicable
Commitment Fee Percentage and (ii) Quarterly Average Unused Facility Balance for
such immediately preceding fiscal quarter.

All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. For the purpose of calculating any Lender’s
Commitment Fee, the outstanding Swingline Loans during the period for which such
Lender’s Commitment Fee is calculated shall be deemed to be zero. The Commitment
Fee due to each Lender shall begin to accrue on the Closing Date and shall cease
to accrue on the date on which the last of the Commitments of such Lender shall
be terminated as provided herein.

 

85



--------------------------------------------------------------------------------

(b) The Borrowers from time to time agree to pay to each Revolving Facility
Lender, (other than any Defaulting Lender), through the Administrative Agent, in
arrears, on the first day of each January, April, July and October and on the
date on which the Commitments of all the Lenders shall be terminated, a fee (a
“Revolving L/C Participation Fee”) for the immediately preceding fiscal quarter,
on such Lender’s Revolving Facility Percentage of the daily aggregate Revolving
L/C Exposure (excluding the portion thereof attributable to unreimbursed
Revolving L/C Disbursements), during the preceding quarter (or shorter period
commencing with the Closing Date and ending with the Maturity Date or the date
on which the Commitments shall be terminated) at the rate per annum equal to the
Applicable Margin for LIBOR Revolving Facility Borrowings effective for each day
in such period.

(c) The Borrowers from time to time agree to pay to each Issuing Bank, for its
own account, (x) on the first day of each January, April, July and October for
the immediately preceding fiscal quarter and on the date on which the
Commitments of all the Lenders shall be terminated, a fronting fee in an amount
equal to 0.125% per annum of the daily average stated amount of such Revolving
Letter of Credit for the immediately preceding fiscal quarter (or such other
amount as the Lead Borrower and any Issuing Bank shall, in their sole
discretion, agree in writing), in respect of each Revolving Letter of Credit
issued by such Issuing Bank for the period from and including the date of
issuance of such Revolving Letter of Credit to and including the termination of
such Revolving Letter of Credit, plus (y) in connection with the issuance,
amendment or transfer of any such Revolving Letter of Credit or any Revolving
L/C Disbursement thereunder, such Issuing Bank’s customary documentary and
processing charges (collectively, “Issuing Bank Fees”). All Revolving L/C
Participation Fees and Issuing Bank Fees that are payable pursuant to (ii) above
on a per annum basis shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. Issuing Bank Fees that are customary charges
associated with the issuance, amending, negotiating, payment, processing,
transfer and administration of Letters of Credit shall be paid as and when
incurred on demand.

(d) The Borrowers agree to pay to the Administrative Agent and the Collateral
Agent, for the account of the Administrative Agent and the Collateral Agent, the
fees set forth in the Fee Letter, as amended, restated, supplemented or
otherwise modified from time to time, at the times specified therein (the “Agent
Fees”).

(e) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.13. Interest.

(a) The Borrowers shall pay interest on the unpaid principal amount of each ABR
Loan made to the Borrowers at the Alternate Base Rate plus the Applicable
Margin.

(b) The Borrowers shall pay interest on the unpaid principal amount of each
LIBOR Loan made to the Borrowers at the LIBOR Rate for the Interest Period in
effect for such LIBOR Loan plus the Applicable Margin.

 

86



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, the Borrowers
shall pay interest on such overdue amount, after as well as before judgment, at
a rate per annum equal to (x) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section 2.13 or (y) in the case of any other amount, 2% plus
the rate applicable to ABR Loans; provided that this paragraph (c) shall not
apply to any Default or Event of Default that has been waived by the Lenders
pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable by the Borrowers in arrears
on each Interest Payment Date for such Loan and, in the case of Revolving
Facility Loans, upon termination of the Commitments; provided that interest
accrued pursuant to paragraph (c) of this Section 2.13 shall be payable on
demand. In the event of any repayment or prepayment of any Loan (other than
Swingline Loans), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment.

(e) All computations of interest shall be made by the Administrative Agent
taking into account the actual number of days occurring in the period for which
such interest is payable pursuant to this Section 2.13, on the basis of a year
of 360 days (or in the case of any interest payable in respect of the Alternate
Base Rate (other than clause (iii) thereof), 365 or 366 days, as applicable).

Section 2.14. Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a LIBOR Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBOR Rate for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders or the Majority
Lenders under the Revolving Facility that the LIBOR Rate for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Lead Borrower and
the Lenders by telephone (confirmed by telecopy) as promptly as practicable
thereafter and, until the Administrative Agent notifies the Lead Borrower and
the Lenders that the circumstances giving rise to such notice no longer exist,
the rate of interest per annum on each Lender’s share of the affected Borrowings
shall be the rate per annum which is the aggregate of (x) the Applicable Margin
and (y) the rate notified to the Administrative Agent by such Lender as soon as
practicable, and in any event before interest is due to be paid in respect of
that Interest Period, to be that which expresses as a percentage per annum the
cost to that Lender of funding its participation in that Borrowing from whatever
source it may reasonably select.

(b) If any of the circumstances described in paragraph (a) occur and the
Administrative Agent or the Lead Borrower so requests, the Administrative Agent
and the Lead Borrower shall enter into negotiations (for a period of not more
than 30 days) with a view to

 

87



--------------------------------------------------------------------------------

agreeing on a substitute basis for determining the appropriate rate of interest
applicable to affected Borrowings. Any alternative basis agreed pursuant to the
foregoing sentence will, subject to the consent of the Majority Lenders under
each affected Facility, be binding on all Lenders and the Loan Parties.

Section 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
LIBOR) or Issuing Bank; or

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or LIBOR Loans made by such Lender or
any Revolving Letter of Credit or participation therein (except, in each case
(A) for Indemnified Taxes and Excluded Taxes (B) for changes in the rate of tax
on the overall rate of net income of such Lender);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan) to a Borrower or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Revolving Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise) (except,
in each case (A) for Indemnified Taxes and Excluded Taxes and (B) for changes in
the rate of tax on the overall rate of net income of such Lender), then the
Borrowers will pay to such Lender or Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
applicable, for such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
any of the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrowers shall pay to such Lender
or such Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this
Section 2.15 shall be delivered to the Lead Borrower and

 

88



--------------------------------------------------------------------------------

shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or Issuing Bank, as applicable, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Lead Borrower thereof. Failure or delay
on the part of any Lender or Issuing Bank to demand compensation pursuant to
this Section 2.15 shall not constitute a waiver of such Lender’s or Issuing
Bank’s right to demand such compensation; provided that the Borrowers shall not
be required to compensate a Lender or an Issuing Bank pursuant to this
Section 2.15 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or Issuing Bank, as applicable, notifies such
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBOR Loan on the date specified in any notice delivered pursuant hereto or
(d) the assignment of any LIBOR Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by a Borrower pursuant to
Section 2.19, then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a LIBOR Loan, such loss, cost or expense to any Lender shall be deemed to be the
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the LIBOR Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue a LIBOR Loan, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the U.S. Dollar Equivalent of a comparable amount and period from
other banks in the LIBOR market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Lead Borrower and shall be conclusive
absent manifest error. The Borrowers shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

Section 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes unless required by applicable law. If a Loan Party or other
applicable withholding agent shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable by the applicable
Loan Party shall be increased as necessary so that after making all

 

89



--------------------------------------------------------------------------------

required deductions (including deductions applicable to additional sums payable
under this Section 2.17) any Administrative Agent, Lender or Issuing Bank, as
applicable, receives an amount equal to the sum it would have received had no
such deductions for Indemnified Taxes and Other Taxes been made, (ii) such Loan
Party or other applicable withholding agent shall make such deductions and
(iii) such Loan Party or other applicable withholding agent shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, each Loan Party shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify each Administrative Agent, each Lender and
each Issuing Bank, within 30 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (other than any penalty resulting
from gross negligence or willful misconduct of such Administrative Agent, Lender
or Issuing Bank and without duplication of any amounts indemnified under
Section 2.17(a)) paid or payable by such Administrative Agent, Lender or Issuing
Bank, as applicable, on or with respect to any payment by or on account of any
obligation of any Loan Party under any Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.17) and any reasonable expenses arising therefrom or with
respect thereto whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that a certificate as to the amount of such payment or liability and
setting forth in reasonable detail the basis and calculation for such payment or
liability is delivered to the Lead Borrower by a Lender or an Issuing Bank, or
by the Administrative Agent on its own behalf, on behalf of another
Administrative Agent or on behalf of a Lender or an Issuing Bank, which
certificate shall be conclusive absent manifest error of the Lender, the Issuing
Bank or the Administrative Agent.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender or Issuing Bank shall, at such times as are reasonably requested
by the Lead Borrower or the Administrative Agent, provide the Lead Borrower and
the Administrative Agent with any documentation prescribed by law or reasonably
requested by the Lead Borrower or the Administrative Agent certifying as to any
entitlement of such Lender or Issuing Bank to an exemption from, or reduction
in, withholding tax with respect to any payments to be made to such Lender or
Issuing Bank under the Loan Documents. Each such Lender or Issuing Bank shall,
whenever a lapse in time or change in circumstances renders such documentation
obsolete, expired or inaccurate in any material respect, deliver promptly to the
Lead Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the Lead
Borrower or the Administrative Agent) or promptly notify the Lead Borrower and
the Administrative Agent of its inability to do so.

 

90



--------------------------------------------------------------------------------

(i) Without limiting the foregoing:

(A) Each Lender or Issuing Bank that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Lead Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 certifying that such Lender or Issuing Bank is exempt
from U.S. federal backup withholding.

(B) Each Non-U.S. Lender shall deliver to the Lead Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Lead
Borrower or the Administrative Agent) whichever of the following is applicable:

 

  (1) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN (or any successor forms) claiming eligibility for the
benefits of an income tax treaty to which the United States is a party, and such
other documentation as required under the Code,

 

  (2) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

 

  (3) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit D (any such certificate a “United States
Tax Compliance Certificate”) and (B) two properly completed and duly signed
original copies of Internal Revenue Service Form W-8BEN (or any successor
forms),

 

  (4) to the extent a Non-U.S. Lender is not the beneficial owner (for example,
where the Non-U.S. Lender is a partnership or a participating Lender), Internal
Revenue Service Form W-8IMY (or any successor forms) of the Non-U.S. Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY (or any successor forms) or any other required information
from each beneficial owner, as applicable (provided that, if one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Non-U.S. Lender on
behalf of such beneficial owner), or

 

  (5) two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, United States federal withholding tax on any payments to such Lender under
the Loan Documents.

 

91



--------------------------------------------------------------------------------

(C) If a payment made to a Lender or Issuing Bank under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender or
Issuing Bank were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender or Issuing Bank shall deliver to the Lead Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Lead Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Lead Borrower or the Administrative Agent as may be
necessary for the Lead Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender or Issuing Bank
has complied with such Lender’s or Issuing Bank’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (C), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each applicable Lender or Issuing Bank shall deliver to the Lead Borrower and
the Administrative Agent two further original copies of any previously delivered
form or certification (or any applicable successor form) on or before the date
that any such form or certification expires or becomes obsolete or inaccurate
and promptly after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Lead Borrower or the
Administrative Agent, or promptly notify the Lead Borrower and the
Administrative Agent that it is unable to do so. Each applicable Lender or
Issuing Bank shall promptly notify the Lead Borrower and the Administrative
Agent at any time it determines that it is no longer in a position to provide
any previously delivered form or certification to the Lead Borrower or the
Administrative Agent,

Notwithstanding any other provision of this Section 2.17(e), a Lender or Issuing
Bank shall not be required to deliver any form that such Lender or Issuing Bank
is not legally eligible to deliver.

(f) If the Administrative Agent, Lender or Issuing Bank determines, in good
faith and in its sole discretion, that it has received a refund of Indemnified
Taxes or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which a Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, Lender or Issuing Bank (including any Taxes imposed with
respect to such refund) as is determined by the Administrative Agent, Lender or
Issuing Bank in good faith and in its sole discretion, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Loan Party, upon the request of the
Administrative

 

92



--------------------------------------------------------------------------------

Agent, Lender or Issuing Bank, agrees to repay as soon as reasonably practicable
the amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, Lender or Issuing Bank in the event such Administrative Agent, Lender or
Issuing Bank is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the Administrative Agent, Lender or Issuing Bank be required to pay any amount
to any Loan Party pursuant to this paragraph (f), the payment of which would
place the Administrative Agent, Lender or Issuing Bank in a less favorable net
after-Tax position than the Loan Party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require the Administrative Agent, Lender or Issuing Bank to make available
its Tax returns (or any other information relating to its Taxes which it deems
confidential) to the Loan Parties or any other Person.

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Unless otherwise specified, each Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of Revolving L/C Disbursements, or of amounts payable under
Sections 2.15, 2.16 or 2.17, or otherwise) prior to the time reasonably
specified by the Administrative Agent as being customary at the time for
settlement of transactions in the relevant currency in the place of payment, on
the date when due, in immediately available funds, without condition or
deduction for any defense, recoupment, set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrowers by the Administrative Agent, except payments to be made
directly to the applicable Issuing Bank or the applicable Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.17, 2.17 and 9.05 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder of (i) principal or interest in respect of any Loan or (ii) Revolving
L/C Reimbursement Obligations shall in each case be made in the currency in
which such Loan was made or such Revolving Letter of Credit was issued. All
payments of other amounts due hereunder or under any other Loan Document shall
be made in U.S. Dollars. Any payment required to be made by the Administrative
Agent hereunder shall be deemed to have been made by the time required if such
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by such Administrative
Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrowers to pay fully all amounts of principal,
unreimbursed Revolving L/C Disbursements, interest and fees then due from such
Borrower hereunder, such

 

93



--------------------------------------------------------------------------------

funds shall be applied (i) first, towards payment of any Agent Fees then due
from the Borrowers hereunder, ratably among the parties entitled thereto,
(ii) second towards payment of interest and fees then due from the Borrowers
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (iii) third, towards
payment of principal and unreimbursed Revolving L/C Disbursements then due from
the Borrowers hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed Revolving L/C
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off, consolidation,
banker’s lien or counterclaim, through the application of any proceeds of
Collateral or otherwise, obtain payment in respect of any principal of or
Revolving Facility Loans or participations in Revolving L/C Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Facility Loans and
participations in Revolving L/C Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Facility Loans and participations in Revolving
L/C Disbursements and Swingline Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Facility Loans and participations in Revolving L/C
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Revolving L/C Disbursements to any assignee or participant, other than to a
Borrower or any Loan Party (as to which the provisions of this paragraph
(c) shall apply). The Borrower consent to the foregoing and agree, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as applicable, the amount due. In such event, if
the Borrower have not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

94



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04, 2.05 or (e), 2.06 or 2.18, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

Section 2.19. Mitigation Obligations; Replacement of Lenders; Defaulting
Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or Section 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.19, or is a
Defaulting Lender, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04, all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment)); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
Revolving L/C Disbursements and Swingline Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
such Loan Party (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.17 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. Nothing in this
Section 2.19 shall be deemed to prejudice any rights that any Loan Party may
have against any Lender that is a Defaulting Lender.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default then exists, the Borrowers shall have the
right (unless such Non-Consenting Lender grants such consent) to replace such
Non- Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans and Commitments hereunder to one or more assignees reasonably acceptable
to the Administrative Agent, provided that: (i) all Obligations of the Borrowers
under the Loan

 

95



--------------------------------------------------------------------------------

Documents owing to such Non-Consenting Lender being replaced shall be paid in
full to such Non-Consenting Lender concurrently with such assignment, and
(ii) the replacement Lender shall purchase the foregoing by paying to such Non-
Consenting Lender a price equal to the principal amount thereof plus accrued and
unpaid interest or fees thereon. In connection with any such assignment the
Borrower, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 9.04.

(d) If any Swingline Loans or LC Exposure exists or Protective Advance is
outstanding at the time a Lender becomes a Defaulting Lender then:

(i) all or any part of such Swingline Loans, Revolving L/C Exposure, Protective
Advances and Overadvance shall be reallocated among the non-Defaulting Lenders
in accordance with their respective Applicable Percentages but only to the
extent the sum of all non-Defaulting Lenders’ Revolving Facility Credit
Exposures plus the amount of the Applicable Percentage of the Defaulting Lender
(determined immediately prior to its being a Defaulting Lender) of Swingline
Loans, Overadvance and Protective Advances that it has funded and are
outstanding as of the date that it became a Defaulting Lender plus the
Defaulting Lender’s Revolving L/C Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments; or

(ii) if the reallocation described in paragraph (i) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any other
right or remedy available to them hereunder or under law, within two Business
Days following notice by the Administrative Agent, cash collateralize 100.0% of
such Defaulting Lender’s Revolving L/C Exposure and any obligations of such
Defaulting Lender to fund participations in any Swingline Loan, Overadvance or
Protective Advance (after giving effect to any partial reallocation pursuant to
paragraph (i) above and any cash collateral provided by the Defaulting Lender)
or make other arrangements reasonably satisfactory to the Administrative Agent
and to the applicable Issuing Bank and/or Swingline Lender with respect to such
Revolving L/C Exposure and obligations to fund participations. Cash collateral
(or the appropriate portion thereof) provided to reduce Revolving L/C Exposure
or other obligations shall be released promptly following (A) the elimination of
the applicable Revolving L/C Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with clauses (a),
(b) and (c) of this Section 2.19)) or (B) the Administrative Agent’s good faith
determination that there exists excess cash collateral.

(iii) if the Revolving L/C Exposure of the non-Defaulting Lenders are
reallocated pursuant to this Section 2.19(d), then the fees payable to the
Lenders pursuant to Sections 2.12, as the case may be, shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; or

(iv) if any Defaulting Lender’s Revolving L/C Exposure is not cash
collateralized, prepaid or reallocated pursuant to this Section 2.19(d), then,
without prejudice to any rights or remedies of the applicable Issuing Bank or
any Lender hereunder, all letter of credit fees payable under Section 2.12 with
respect to such Defaulting Lender’s Revolving L/C Exposure shall be payable to
the applicable Issuing Bank until such Defaulting Lender’s Revolving L/C
Exposure is Cash collateralized.

 

96



--------------------------------------------------------------------------------

(e) So long as any Lender is Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, extend, create, incur, amend or increase any Revolving Letter of Credit
unless it is reasonably satisfied that the related exposure will be 100.0%
covered by the Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrowers in accordance with Section 2.19(d), and
participating interests in any such newly issued, extended or created Revolving
Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.19(d)(i) (and
Defaulting Lenders shall not participate therein).

(f) In the event that the Administrative Agent, the Borrowers, the Issuing Banks
and the Swingline Lender each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Applicable Percentage of Swingline Loans, Overadvance and Protective Advances
and Revolving L/C Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) or participations in Loans as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans or participations
in accordance with its Applicable Percentage; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

Section 2.20. Increase in Commitments.

(a) New Commitments. At any time following the Closing Date, the Lead Borrower
may by written notice to the Administrative Agent elect to request an increase
to the existing Commitments (any such increase, whether or not implemented
through a separate tranche, a “Incremental Facility” and commitments thereunder,
the “New Revolving Facility Commitments”), by an amount not in excess of
$150,000,000 in the aggregate (the “Maximum Incremental Amount”) or a lesser
amount in integral multiples of $5,000,000. Such notice shall specify the date
(an “Increased Amount Date”) on which the Lead Borrower proposes that the New
Revolving Facility Commitments shall be made available, which shall be a date
not less than 5 Business Days after the date on which such notice is delivered
to the Administrative Agent (or such shorter period as reasonably approved by
the Administrative Agent). The New Revolving Facility Commitments shall be
provided by Revolving Facility Lenders, or other financial institution
reasonably acceptable to the Administrative Agent (each, a “New Revolving
Facility Lender”) to whom the New Revolving Facility Commitments have been (in
accordance with the prior sentence) allocated and the amounts of such
allocations; provided that any Lender approached to provide all or a portion of
the New Revolving Facility Commitments may elect or decline, in its sole
discretion, to provide a New Revolving Facility Commitment. Such New Revolving
Facility Commitments shall become effective as of such Increased Amount Date;

 

97



--------------------------------------------------------------------------------

provided that (i) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such New Revolving Facility
Commitments and Loans; (ii) the representations and warranties contained in
Article III and the other Loan Documents shall be true and correct in all
material respects on and as of the Increased Amount Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall have been true and correct in all material respects as
of such earlier date; (iii) the New Revolving Facility Commitments if drawn
shall count against the Borrowing Base; (iv) any Incremental Facility will
mature no earlier than, and will require no scheduled amortization or differing
mandatory commitment reduction prior to, the then maturity of the Revolving
Facility, (v) any Incremental Facility shall be on terms and pursuant to
documentation applicable to and consistent with the Revolving Facility, (vi) no
Incremental Facility shall be secured by any of the Collateral other than on a
basis pari passu with or junior to the Revolving Facility, (vii) the guarantors
under any Incremental Facility shall be limited to the Guarantors under the
Revolving Facility and (viii) such increase in the Commitments shall be
evidenced by one or more joinder agreements executed and delivered to
Administrative Agent by each New Revolving Facility Lender; provided that, to
the extent such terms and documentation are not consistent with the Revolving
Facility (except to the extent permitted by the proviso below), such other terms
shall be reasonably satisfactory to the Administrative Agent; provided, further,
that in the event that the interest rate margins for any Incremental Facility
are more than 0.50% per annum greater than the applicable interest rate margin
under the Revolving Facility, the applicable interest rate margin under the
Revolving Facility shall be increased to the extent necessary so that the
interest rate margins under the Revolving Facility are equal to the interest
rate margins for such Incremental Facility minus 0.50% per annum.

(b) On any Increased Amount Date on which New Revolving Facility Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(i) each of the existing Revolving Facility Lenders shall assign to each of the
New Revolving Facility Lenders, and each of the New Revolving Facility Lenders
shall purchase from each of the existing Revolving Facility Lenders, at the
principal amount thereof, such interests in the outstanding Revolving Facility
Loans and participations in Revolving Letters of Credit and Swingline Loans
outstanding on such Increased Amount Date that will result in, after giving
effect to all such assignments and purchases, such Revolving Facility Loans and
participations in Revolving Letters of Credit and Swingline Loans being held by
existing Revolving Facility Lenders and New Revolving Facility Lenders ratably
in accordance with their Revolving Facility Commitments after giving effect to
the addition of such New Revolving Facility Commitments to the Revolving
Facility Commitments, (ii) each New Revolving Facility Commitment shall be
deemed for all purposes a Revolving Facility Commitment and each Loan made
thereunder shall be deemed, for all purposes, a Revolving Facility Loan and have
the same terms as any existing Revolving Facility Loan and (iii) each New
Revolving Facility Lender shall become a Lender with respect to the Revolving
Facility Commitments and all matters relating thereto.

(c) The Administrative Agent shall notify the Revolving Facility Lenders
promptly upon receipt of the Lead Borrower’s notice of an Increased Amount Date
and, in respect thereof, the New Revolving Facility Commitments and the New
Revolving Facility Lenders.

 

98



--------------------------------------------------------------------------------

Section 2.21. Designated Borrowers; Lead Borrower.

(a) (i) The Subsidiaries of the Lead Borrower listed on Schedule I (effective as
of the Closing Date) and (ii) any other Wholly Owned Domestic Subsidiary of the
Lead Borrower that executes a counterpart to this Agreement and to any other
Loan Document as a Borrower, shall be “Designated Borrowers” hereunder.

(b) Each Borrower hereby designates the Lead Borrower as its representative and
agent for all purposes under the Loan Documents, including requests for Revolver
Facility Loans, Swingline Loans and Letters of Credit, designation of interest
rates, delivery or receipt of communications, preparation and delivery of
Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with the Administrative Agent, the Issuing Bank or any Revolving
Facility Lender. The Lead Borrower hereby accepts such appointment. The
Administrative Agent and the Lenders shall be entitled to rely upon, any notice
or communication (including any Borrowing Request) delivered by the Lead
Borrower on behalf of any Borrower. The Administrative Agent and the Lenders may
give any notice or communication with a Borrower hereunder to the Lead Borrower
on behalf of such Borrower. Each of the Administrative Agent, the Issuing Bank
and the Lenders shall have the right, in its discretion, to deal exclusively
with the Lead Borrower for any or all purposes under the Loan Documents. Each
Borrower agrees that any notice, election, communication, representation,
agreement or undertaking made on its behalf by the Lead Borrower shall be
binding upon and enforceable against it.

Section 2.22. Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any LIBOR Loans, then, on notice thereof by such
Lender to the Lead Borrower through the Administrative Agent, any obligations of
such Lender to make or continue LIBOR Loans, as the case may be, shall be
suspended until such Lender notifies the Administrative Agent and the Borrowers
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrowers shall, upon demand from such Lender,
prepay all such LIBOR Borrowings of such Lender on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such LIBOR
Borrowings to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans. Upon any such prepayment, the Borrowers shall also pay
accrued interest on the amount so prepaid.

Section 2.23. Extensions of Revolving Facility Loans and Commitments.

(a) The Lead Borrower may at any time and from time to time request that all or
a portion of the Commitments (and, in each case, including any previously
extended Commitments) existing at the time of such request (each, an “Existing
Commitment” and any related revolving credit loans under any such facility,
“Existing Revolving Facility Loans”) be exchanged to extend the termination date
thereof and the scheduled maturity date(s) of any payment of principal with
respect to all or a portion of any principal amount of Existing Revolving
Facility Loans related to such Existing Commitments (any such Existing
Commitments which have been so extended, “Extended Commitments” and any related
revolving credit loans, “Extended Revolving Facility Loans”) and to provide for
other terms consistent with this Section 2.23. Prior to entering into any
Extension Agreement with respect to

 

99



--------------------------------------------------------------------------------

any Extended Commitments, the Lead Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Class of Existing Commitments) setting forth the
proposed terms of the Extended Commitments to be established thereunder, which
terms shall be identical to those applicable to the Existing Commitments from
which they are to be extended (the “Specified Existing Commitment Class”) except
(x) all or any of the final maturity dates of such Extended Commitments may be
delayed to later dates than the final maturity dates of the Existing Commitments
of the Specified Existing Commitment Class, (y) the all-in pricing (including,
without limitation, margins, fees and premiums) with respect to the Extended
Commitments may be higher or lower than the all-in pricing (including, without
limitation, margins, fees and premiums) for the Existing Commitments of the
Specified Existing Commitment Class; and (z) the revolving credit commitment fee
rate with respect to the Extended Commitments may be higher or lower than the
revolving credit commitment fee rate for Existing Commitments of the Specified
Existing Commitment, in each case, to the extent provided in the applicable
Extension Agreement; provided that, notwithstanding anything to the contrary in
this Section 2.23 or otherwise, (1) the borrowing and repayment (other than in
connection with a permanent repayment and termination of commitments) of the
Extended Revolving Facility Loans under any Extended Commitments shall be made
on a pro rata basis with any borrowings and repayments of the Existing Revolving
Facility Loans (the mechanics for which may be implemented through the
applicable Extension Agreement and may include technical changes related to the
borrowing and repayment procedures of the Revolving Credit Facility),
(2) assignments and participations of Extended Commitments and Extended
Revolving Facility Loans shall be governed by the assignment and participation
provisions set forth in Section 9.04 and (3) no termination of Extended
Commitments and no repayment of Extended Revolving Facility Loans accompanied by
a corresponding permanent reduction in Extended Commitments shall be permitted
unless such termination or repayment (and corresponding reduction) is
accompanied by at least a pro rata termination or permanent repayment (and
corresponding pro rata permanent reduction), as applicable, of the Existing
Revolving Facility Loans and Existing Commitments of the Specified Existing
Commitment Class (or all Existing Commitments of such Class and related Existing
Revolving Facility Loans shall have otherwise been terminated and repaid in
full). Any Extended Revolving Facility Loans shall constitute a separate Class
of revolving credit commitments from Existing Commitments of the Specified
Existing Commitment Class and from any other Existing Commitments (together with
any other Extended Revolving Facility Loans so established on such date);
provided that in no event shall there be more than three Classes of revolving
credit commitments outstanding at any one time.

(b) Extended Loans/Commitments shall be established pursuant to an amendment (an
“Extension Agreement”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.23(b) and
notwithstanding anything to the contrary set forth in Section 9.08, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Loans/Commitments established thereby) executed by the Loan
Parties, the Administrative Agent and the Extending Lenders. Notwithstanding
anything to the contrary in this Section 2.25 and without limiting the
generality or applicability of Section 9.08 to any Section 2.25 Additional
Agreements, any Extension Agreement may provide for additional terms and/or
additional amendments other than those referred to or contemplated above (any
such additional amendment, a “Section 2.25 Additional Agreement”) to this
Agreement and the other Loan Documents; provided that such Section 2.25
Additional

 

100



--------------------------------------------------------------------------------

Agreements do not become effective prior to the time that such Section 2.25
Additional Agreements have been contested to (including, without limitation,
pursuant to (1) consents applicable to holders of Term Loans and
Additional/Replacement Revolving Credit Commitment and (2) consents applicable
to holders of any Extended Loans/Commitments provided for in any Extension
Agreement) by such of the Lenders. Loan Parties and other parties (if any) as
may be required in order for such Section 2.25 Additional Agreements to become
effective in accordance with Section 9.08. In connection with any Extension
Agreement, the Lead Borrower shall deliver an opinion of counsel reasonably
acceptable to the Administrative Agent (i) as to the enforceability of such
Extension Agreement, this Agreement as amended thereby, and such of the other
Loan Documents (if any) as may be amended thereby (in the case of such other
Loan Documents as contemplated by the immediately preceding sentence), (ii) to
the effect that such Extension Agreement, including without limitation, the
Extended Loans/Commitments provided for therein, does not conflict with or
violate the terms and provisions of Section 9.08 and (iii) as to any other
matter reasonably requested by the Administrative Agent.

Section 2.24. Protective Advances. The Administrative Agent shall be authorized,
in its discretion, following notice to and consultation with the Lead Borrower,
at any time, to make ABR Loans (“Protective Advances”) (a) in an aggregate
amount, together with the aggregate amount of all Overadvance Loans, not to
exceed, at the time made, 10% of Availability, if the Administrative Agent deems
such Protective Advances necessary or desirable to preserve and protect the
Collateral, or to enhance the collectability or repayment of the Obligations; or
(b) to pay any other amounts chargeable to Loan Parties under any Loan
Documents, including costs, fees and expenses; provided that, the aggregate
amount of outstanding Protective Advances plus the outstanding amount of
Revolving Facility Loans and Revolving L/C Exposure shall not exceed the
aggregate Total Commitments. Each Revolving Facility Lender shall participate in
each Protective Advance on a pro rata basis. Required Lenders may at any time
revoke the Administrative Agent’s authority to make further Protective Advances
under clause (a) by written notice to the Administrative Agent. Absent such
revocation, the Administrative Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive. The Administrative Agent
may use the proceeds of such Protective Advances to (i) protect, insure,
maintain or realize upon any Collateral; or (ii) defend or maintain the validity
or priority of the Collateral Agent’s Liens in any Collateral, including any
payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien; provided that
the Administrative Agent shall use reasonable efforts to notify the Lead
Borrower after paying any such amount or taking any such action and, unless an
Event of Default exists, shall not make payment of any item that is being
properly contested.

Section 2.25. Overadvances. If the aggregate Revolver Facility Loans and
Revolving L/C Exposure outstanding exceed the Borrowing Base (an “Overadvance”)
at any time, the excess amount shall be payable by the Borrowers on demand by
the Administrative Agent, but all such Revolver Facility Loans and Revolving L/C
Exposure shall nevertheless constitute Secured Obligations secured by the
Collateral and entitled to all benefits of the Loan Documents. The
Administrative Agent may require the Lenders to honor requests for Overadvance
Loans and to forbear from requiring the Borrowers to cure an Overadvance,
(a) when no other Event of Default is known to the Administrative Agent, as long
as (i) the Overadvance does not continue for more than 30 consecutive days (and
no Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required),

 

101



--------------------------------------------------------------------------------

and (ii) the aggregate amount of all Overadvances and Protective Advances not
known by the Administrative Agent to exceed 10% of Availability and
(b) regardless of whether an Event of Default exists, if the Administrative
Agent discovers an Overadvance not previously known by it to exist, as long as
from the date of such discovery the Overadvance (i) is not increased by more
than $5 million and (ii) does not continue for more than 30 consecutive days. In
no event shall Overadvance Loans be required that would cause the aggregate
outstanding Revolver Facility Loans and Revolving L/C Exposure to exceed the
aggregate Total Commitments. The making of any Overadvance shall not create nor
constitute a Default or Event of Default; it being understood that the making or
continuance of an Overadvance shall not constitute a waiver by the
Administrative Agent or the Lenders of the then existing Event of Default. In no
event shall any Borrower or other Loan Party be permitted to require any
Overadvance Loan to be made.

Section 2.26. Application of Payment in the Dominion Accounts.

(a) During the existence of a Cash Dominion Period, the Collateral Agent shall
give notice to any depositary bank or securities intermediary that is party to a
Control Agreement that it is exercising sole dominion over the account subject
to such Control Agreement (such accounts, the “Dominion Accounts”) (it being
agreed that, if no Cash Dominion Period exists, Collateral Agent shall not give
such notice and each Loan Party may direct the utilization of funds in each of
its Deposit Accounts, Securities Accounts, investment accounts, other bank
accounts and commodities accounts) and each Borrower agrees that, upon the
giving of such notice, during the existence of a Cash Dominion Period, the
Collateral Agent shall exercise sole dominion over such account. At the
direction of Collateral Agent, after giving the notice specified above, all
available cash balances and cash receipts, including the then contents or then
entire ledger balance of any such account, shall be transferred by the end of
each Business Day by ACH or wire transfer into an account (the “Loan Account”)
maintained by the Administrative Agent and applied in accordance
with Section 2.26(b). Upon a Cash Dominion Event ceasing to exist, the
Administrative Agent shall provide the applicable banks or intermediaries notice
that it has ceased to exercise control pursuant to the applicable Control
Agreement.

(b) After the occurrence of an Event of Default and the exercise of remedies
provided for in Section 2.26(c) or Section 7.01 (or after the Loans have
automatically become due and payable in the case of an Event of Default
described in Section 7.01(i) or Section 7.01(j)) or the sale or other
disposition of the Collateral through an enforcement action, all amounts
received by the Administrative Agent for distribution hereunder or under the
Loan Documents shall, subject to the terms of the Intercreditor Agreement or any
Junior Lien Intercreditor Agreement, be distributed in the following order and,
if to Lenders, according to each Lender’s pro rata share with respect to each
category set forth below:

(i) first, to all fees, indemnification, costs and expenses, owing to the
Administrative Agent, including Extraordinary Expenses;

(ii) second, to all amounts owing to the Administrative Agent on Swingline
Loans, Protective Advances and any Loans or Revolving L/C Exposure that a
Defaulting Lender has failed to settle or fund;

 

102



--------------------------------------------------------------------------------

(iii) third, to all amounts owing to the Issuing Bank;

(iv) fourth, to all Secured Obligations (other than Secured Bank Product
Obligations) constituting fees, indemnification, costs and expenses owing to the
Revolving Facility Lenders;

(v) fifth, to all Secured Obligations (other than Secured Bank Product
Obligations) constituting interest;

(vi) sixth, to Cash Collateralization of Revolving L/C Exposure;

(vii) seventh, to all Loans and to Secured Bank Product Obligations (including
cash collateralization thereof) up to the amount of the Bank Product Reserves
existing therefor;

(viii) eighth, to all other Secured Bank Product Obligations;

(ix) ninth, to all remaining Secured Obligations; and

(x) last, any remaining balance to the Person entitled to receive such amounts
under the Intercreditor Agreement or any Junior Lien Intercreditor Agreement and
if no such agreement exists, to the Borrowers or their successors or assigns or
to whomsoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

Amounts shall be applied to payment of each category of Secured Obligations only
after Full Payment of all amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among Secured Obligations in such category. The Administrative
Agent shall have no obligation to calculate the amount of any Secured Bank
Product Obligation and may request a reasonably detailed calculation thereof
from the applicable Secured Bank Product Provider. If the provider fails to
deliver the calculation within five days following request, the Administrative
Agent may assume the amount is zero.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Holdings and each Borrower represents and warrants to each of the Lenders
with respect to itself and each of its respective Restricted Subsidiaries that:

Section 3.01. Organization; Powers. Except as set forth on Schedule 3.01, each
Loan Party and each of its Restricted Subsidiaries (a) is duly incorporated,
established or organized, validly existing and (if applicable) in good standing
under the laws of the jurisdiction of its incorporation, establishment or
organization except for such failure to be in good standing which could not
reasonably be expected to have a Material Adverse Effect (b) has all requisite
power and authority to own its property and assets and to carry on its business
as now conducted, (c) is qualified to do business in each jurisdiction where
such qualification is required, except where the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect and (d) has the power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents subject to the terms of such Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of each Borrower, to borrow and otherwise obtain credit
hereunder.

 

103



--------------------------------------------------------------------------------

Section 3.02. Authorization; No Violation; No Conflict. The execution, delivery
and performance by each Loan Party of each of the Loan Documents to which it is
a party, and the borrowings hereunder and the Transactions (a) have been duly
authorized by all necessary corporate, company, stockholder, limited liability
company or partnership action required to be obtained by such Loan Party and
(b) will not (i) violate (A) the certificate, memorandum or articles of
incorporation, association or amalgamation, or certificate or declaration of
limited partnership, or other constitutive documents or by-laws of, or unanimous
shareholders’ agreement or shareholder declaration pertaining to, such Loan
Party, (B) any provision of law, statute, rule or regulation, or any applicable
order of any court or any rule, regulation or order of any Governmental
Authority or (C) any provision of any indenture, lease, agreement or other
instrument to which such Loan Party is a party or by which any of them or any of
their respective property is or may be bound, (ii) be in conflict with, result
in a breach of or constitute (alone or with notice or lapse of time or both) a
default under, give rise to a right of or result in any cancellation or
acceleration of any right or obligation (including any payment) or to a loss of
a material benefit under any such indenture, lease, agreement or other
instrument, where any such conflict, violation, breach or default referred to in
clauses (i)(B), (i)(C) or (ii) of this clause (b), could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, or
(c) result in the creation or imposition of any Lien upon or with respect to any
property or assets now owned or hereafter acquired by such Loan Party, other
than the Liens created by the Loan Documents or permitted pursuant to
Section 6.04.

Section 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and each Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (a) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other laws affecting creditors’ rights generally,
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (c) implied covenants of
good faith and fair dealing.

Section 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions except for (a) the
filing of UCC financing statements, (b) filings with the United States Patent
and Trademark Office and the United States Copyright Office, (c) recordation of
the Security Documents or any of the Collateral to the extent required or
customary under applicable law, (d) such consents, authorizations, approvals,
registrations, filings or other actions (i) that have been made or obtained and
are in full force and effect, (ii) that are listed on Schedule 3.04 or (iii) the
failure of which to be obtained or made could not reasonably be expected to have
a Material Adverse Effect.

 

104



--------------------------------------------------------------------------------

Section 3.05. Financial Statements. There has heretofore been furnished to the
Lenders:

(a) The audited consolidated balance sheets as of December 31, 2009 and
December 31, 2010 and December 31, 2011 and the related audited consolidated
statements of earnings (loss), changes in shareholder’s equity and cash of
Holdings for the years ended December 31, 2009 and December 31, 2010 and
December 31, 2011 (which have heretofore been furnished to the Lenders), were
prepared in accordance with GAAP applied not only during such periods but also
as compared to the periods covered by the financial statements of Holdings
referred to in paragraph (b) of this Section 3.05 (except as may be indicated in
the notes thereto) and fairly present the consolidated financial position of
Holdings as of the dates thereof and its consolidated results of operations and
cash flows for the period then ended.

(b) The unaudited interim consolidated balance sheets as of September 30, 2012,
and the related statements of consolidated statements of earnings (loss),
changes in shareholder’s equity and cash of Holdings as of September 30, 2012
were prepared in accordance with GAAP consistently applied not only during such
periods but also as compared to the periods covered by the financial statements
of Holdings referred to in paragraph (a) of this Section 3.05 (except as may be
indicated in the notes thereto) and fairly present the consolidated financial
position of Holdings as of the dates thereof and its consolidated results of
operations and cash flows for the periods then ended (subject to normal year-end
adjustments).

Section 3.06. No Material Adverse Effect. Since December 31, 2011, there has
been no event or occurrence which has resulted in or would reasonably be
expected to result in, individually or in the aggregate, any Material Adverse
Effect.

Section 3.07. Title to Properties; Possession Under Leases.

(a) Holdings, the Borrowers and their Restricted Subsidiaries have good and
valid title to, or valid leases, sub-leases or licences of, or are otherwise
entitled to use, all assets necessary for carrying on the business of Holdings,
the Borrowers and their Restricted Subsidiaries as presently conducted, except
where the failure to have such title could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Holdings, the
Borrowers and their Restricted Subsidiaries have maintained, in all material
respects and in accordance with normal industry practice, all of the machinery,
equipment, vehicles, facilities and other tangible personal property now owned
or leased by Holdings, the Borrowers and their Restricted Subsidiaries that is
necessary to conduct their business as it is now conducted. All such assets are
free and clear of Liens, other than Prior Liens and other Liens expressly
permitted by Section 6.04 or arising by operation of law.

(b) Holdings, the Borrowers and their Restricted Subsidiaries have complied with
all obligations under all leases, sub- leases and other occupancy agreements to
which it is a party, except where the failure to comply could not reasonably be
expect to have a Material Adverse Effect, and all such leases, sub-leases and
other occupancy agreements are in full force and effect, except leases,
sub-leases and other occupancy agreements in respect of which the failure to be
in full force and effect could not reasonably be expected to have a Material
Adverse Effect. Holdings, the Borrowers and their Restricted Subsidiaries enjoy
peaceful and undisturbed possession under all such leases, other than leases in
respect of which the failure to enjoy peaceful and undisturbed possession could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

105



--------------------------------------------------------------------------------

(c) Holdings, the Borrowers and their Restricted Subsidiaries own or possess, or
have the right to use or could obtain ownership or possession of or a right to
use, on terms not materially adverse to it, all patents, trademarks, service
marks, trade names and copyrights necessary for the present conduct of their
business, without any known conflict with the rights of others, and free from
any burdensome restrictions, except where such conflicts and restrictions could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(d) As of the Closing Date, none of Holdings, the Borrowers and their Restricted
Subsidiaries have received any notice of any pending or contemplated
condemnation proceeding affecting any Real Property that constitutes part of the
Collateral or any sale or disposition thereof in lieu of condemnation that
remains unresolved as of the Closing Date, except as set forth on Schedule
3.07(d).

(e) Neither Holdings, any Borrower nor any of their Restricted Subsidiaries is
obligated on the Closing Date under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Real Property that
constitutes part of the Collateral or any interest therein, except as permitted
under Section 6.02(a) or Section 1.01.

(f) Schedule 3.07(f) sets forth as of the Closing Date the name and jurisdiction
of incorporation, establishment, formation or organization of each Subsidiary of
Holdings and, as to each such Subsidiary, the percentage of each class of Equity
Interests owned by Holdings or by any such Subsidiary, indicating the ownership
thereof.

(g) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights, pre-emptive rights or other agreements or commitments
(other than stock options granted to employees or directors and directors’
qualifying shares) of any nature relating to any Equity Interests of Holdings,
the Borrowers or any of their Restricted Subsidiaries, except as set forth on
Schedule 3.07(g).

(h) Each of Holdings, the Borrowers and their Restricted Subsidiaries owns or
holds licenses or other rights to or under all the patents, patent applications,
trademarks, designs, service marks, trademark and service mark registrations and
applications therefor, trade names, copyrights, copyright registrations and
applications therefor, trade secrets, proprietary information, computer
programs, data bases, licenses, permits, franchises and formulas, or rights with
respect to the foregoing which are material to the business of Holdings and its
Subsidiaries (collectively, “Intellectual Property”), and has obtained
assignments of all licenses and other rights of whatever nature, material to the
present conduct of the business of Holdings and its Subsidiaries without any
known conflict with the rights of others in each case except as could not
reasonably be expected to have a Material Adverse Effect. Neither Holdings nor
any of its Subsidiaries has knowledge of any existing or threatened claim by any
Person contesting the validity, enforceability, use or ownership of the
Intellectual Property, or of any existing state of facts that would support a
claim that use by Holdings or any of its Subsidiaries of any such Intellectual
Property has infringed or otherwise violated any proprietary rights of any other
Person, in each case except as could not reasonably be expected to have a
Material Adverse Effect.

 

106



--------------------------------------------------------------------------------

Section 3.08. Litigation; Compliance with Laws.

(a) Except as set forth on Schedule 3.08(a), there are no actions, suits,
investigations or proceedings at law or in equity or by or on behalf of any
Governmental Authority or in arbitration now pending against, or, to the
knowledge of Holdings or any Borrower, threatened in writing against or
affecting, any of Holdings and its Restricted Subsidiaries or any business,
property or rights of any such Person (i) as of the Closing Date, that involve
any Loan Document or the Transactions or (ii) which individually could
reasonably be expected to have a Material Adverse Effect or which could
reasonably be expected, individually or in the aggregate, to materially
adversely affect the Transactions.

(b) Except as set forth in Schedule 3.08(b), none of the Borrowers or any of
their Restricted Subsidiaries and their respective properties or assets is in
violation of (nor will the continued operation of their material properties and
assets as currently conducted violate) any currently applicable law, rule or
regulation (including any zoning, building, Environmental Law, ordinance, code
or approval or any building permit) or any restriction of record or agreement
affecting any Real Property that is part of the Collateral, or is in default
with respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(c) Each of Holdings, any Borrower or any Subsidiary is in compliance, in all
material respects, with the USA PATRIOT Act. To the best of Holdings’ and the
Borrowers’ knowledge, Holdings and each of its Subsidiaries is in compliance
with the Foreign Corrupt Practices Act (United States of America), regulations
and orders made under any of the foregoing statute and any other export controls
or sanctions administered or enforced by the Government of United States of
America (“Sanctions”) or any analogous laws.

(d) To the best of Holdings’ and the Borrowers’ knowledge none of Holdings, any
Borrower or any Subsidiary nor, to the knowledge of Holdings and the Borrowers,
any director, officer, agent, employee or Affiliate of Holdings, the Borrowers
or any Subsidiary is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Borrower will not directly or indirectly use the proceeds of the Loans or
the Letters of Credit or otherwise make available such proceeds to any Person,
for the purpose of financing the activities of any Person currently subject to
any U.S. sanctions administered by OFAC.

(e) To the best of Holdings’ and the Borrowers’ knowledge, none of it, any of
its Subsidiaries or any director, officer, employee, agent, affiliate or
representative of it or any of its Subsidiaries is an individual or entity that
is, or is owned or controlled by, a person that is (i) the subject of any
Sanctions (as defined in paragraph (c) above); or (ii) located, organized or
resident in Cuba, Iran, North Korea, Sudan or Syria. Each member of the Group
has terminated any and all business activities, direct or indirect, with or in
any country or territory listed in the preceding sentence.

(f) To the best of Holdings’ and the Borrowers’ knowledge, none of it, any of
its Subsidiaries or any director, officer, employee, agent, affiliate or
representative of it or any of its

 

107



--------------------------------------------------------------------------------

Subsidiaries has taken or will take any action in furtherance of an offer,
payment, promise to pay, or authorization or approval of the payment or giving
of money, property, gifts or anything else of value, directly or indirectly, to
any “government official” (including any officer or employee of a government or
government- owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office) to influence official action or secure an improper advantage,
where such offer, payment, promise to pay, or authorization or approval of the
payment or giving of money, property, gifts or anything else of value would be
reasonably likely to have a Material Adverse Effect or could materially
prejudice the Lenders or their reputations.

Section 3.09. Federal Reserve Regulations.

(a) None of Holdings and the Borrowers or any of their Restricted Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

Section 3.10. Investment Company Act. None of Holdings or any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

Section 3.11. Use of Proceeds. Each Borrower will use the proceeds of the
Revolving Facility Loans and Swingline Loans, and may request the issuance of
Revolving Letters of Credit, solely for general corporate purposes including,
without limitation, the consummation of the Refinancing and to pay fees and
expenses related thereto.

Section 3.12. Tax Returns. Except as set forth on Schedule 3.12, each of
Holdings and its Subsidiaries (i) has timely filed or caused to be timely filed
all federal, state, local and non-U.S. Tax returns required to have been filed
by it and each such Tax return is complete and accurate in all material respects
and (ii) has timely paid or caused to be timely paid all Taxes shown thereon to
be due and payable by it and all other material Taxes or assessments (including
in the capacity of a withholding agent), except in each case referred to in
clauses (i) or (ii) above, (1) if the failure to comply could not reasonably be
expected to cause a Material Adverse Effect or (2) if the Taxes or assessments
are being contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which Holdings or any of its Subsidiaries (as the case may
be) has set aside on its books adequate reserves in accordance with GAAP.

Section 3.13. No Material Misstatements.

(a) All written information (other than the Projections, estimates and
information of a general economic nature) (the “Information”) concerning
Holdings and its Subsidiaries, the

 

108



--------------------------------------------------------------------------------

Transaction and any other transactions contemplated hereby disseminated by
Holdings and its Subsidiaries to the Administrative Agent or the Lenders in
connection with the Transaction or the other transactions contemplated hereby,
when taken as a whole, was true and correct in all material respects, as of the
date such Information was furnished to the Lenders and as of the Closing Date,
and did not contain any untrue statement of a material fact as of any such date
or omit to state any material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements were made.

(b) The Projections prepared by or on behalf of Holdings or any of its
representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby (i) have been prepared in good faith based upon
assumptions believed by Holdings to be reasonable as of the date thereof, as of
the date such Projections were furnished to the Initial Lenders and as of the
Closing Date, and (ii) as of the Closing Date, have not been modified in any
material respect by Holdings.

(c) At the time of delivery of each Borrowing Base Certificate, each Receivable
reflected therein as eligible for inclusion in the Borrowing Base is an Eligible
Receivable and the Inventory reflected therein as eligible for inclusion in the
Borrowing Base constitutes Eligible Inventory.

Section 3.14. Employee Benefit Plans.

(a) Each Plan has been administered in compliance with the applicable provisions
of ERISA and the Code (and the regulations and published interpretations
thereunder), except for such noncompliance that could not reasonably be expected
to have a Material Adverse Effect. As of the Closing Date, the excess of the
present value of all benefit liabilities under each Plan of each Borrower, and
each Subsidiary of a Borrower and the ERISA Affiliates (based on those
assumptions used to fund such Plan), as of the last annual valuation date
applicable thereto for which a valuation is available, over the value of the
assets of such Plan could not reasonably be expected to have a Material Adverse
Effect, and the excess of the present value of all benefit liabilities of all
underfunded Plans (based on those assumptions used to fund each such Plan) as of
the last annual valuation dates applicable thereto for which valuations are
available, over the value of the assets of all such underfunded Plans could not
reasonably be expected to have a Material Adverse Effect. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other ERISA Events which have occurred or for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.

(b) All foreign pension schemes sponsored or maintained by Holdings and each of
its Subsidiaries, if any, are maintained in accordance with the requirements of
applicable foreign law, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.

Section 3.15. Environmental Matters. Except as set forth on Schedule 3.15 or to
matters that could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect (i) no written notice, request for
information, order, complaint, Environmental Claim or penalty has been received
by Holdings, any Borrower or any of the

 

109



--------------------------------------------------------------------------------

Restricted Subsidiaries, and there are no judicial, administrative or other
actions, suits or proceedings pending or to the knowledge of Holdings, any
Borrower and its Restricted Subsidiaries threatened against a Borrower or any of
its Subsidiaries which allege a violation of or liability under any
Environmental Laws, in each case relating to such Borrower or any of its
Subsidiaries, (ii) Holdings, each Borrower and each of its Restricted
Subsidiaries has all environmental, health and safety permits and approvals
necessary for its operations as currently conducted to comply with all
applicable Environmental Laws and is, and has been, in compliance with the terms
of such permits and with all other applicable Environmental Laws except for
non-compliances which have been resolved and the costs of such resolution have
been paid, (iii) to the knowledge of any Holdings, Borrower and its Restricted
Subsidiaries, no Hazardous Material is located at any property currently or
formerly owned, operated or leased by Holdings, such Borrower or any of its
other Restricted Subsidiaries that would reasonably be expected to give rise to
any liability to or Environmental Claim against Holdings, such Borrower or any
of its Restricted Subsidiaries under any Environmental Laws, and no Hazardous
Material has been generated, owned or controlled by Holdings, such Borrower or
any of its other Restricted Subsidiaries and transported to or Released at any
location in a manner that would reasonably be expected to give rise to any
liability or Environmental Claim of Holdings, such Borrower or any of its
Subsidiaries under any Environmental Laws, (iv) to the knowledge of Holdings,
any Borrower and its Restricted Subsidiaries, there are no acquisition
agreements pursuant to which Holdings, such Borrower or any of its Subsidiaries
has expressly assumed or undertaken responsibility for any liability or
obligation of any other Person arising under or relating to Environmental Laws,
which in any such case has not been made available to the Administrative Agent
prior to the date hereof, (v) to the knowledge of Holdings, any Borrower and its
Restricted Subsidiaries, there are no landfills or disposal areas located at,
on, in or under the assets of Holdings, such Borrower or any of its Restricted
Subsidiaries, and (vii) to the knowledge of Holdings, any Borrower and its
Restricted Subsidiaries, except as listed on Schedule 3.15 there are not
currently and there have not been any underground storage tanks “owned” or
“operated” (as defined by applicable Environmental Law) by Holdings, such
Borrower or any Restricted Subsidiary or present or located on Holdings’, such
Borrower’s or any Restricted Subsidiary’s Real Property. For purpose of
Section 7.01(a), each of the representations and warranties contained in parts
(iii), (iv), (v) and (vi) of this Section 3.15 that are qualified by the
knowledge of Holdings, a Borrower and its Restricted Subsidiaries shall be
deemed not to be so qualified. Representations and warranties of Holdings, a
Borrower or any Restricted Subsidiary with respect to environmental matters are
limited to those in this Section 3.15 unless expressly stated.

Section 3.16. No Undisclosed Liabilities.

(a) No Lien exists on or over all or any part of the present or future assets of
Holdings, any Borrower or any of its Restricted Subsidiaries that secures
Obligations under any Indebtedness of Holdings, any Borrower or any of its
Restricted Subsidiaries other than as permitted under Section 6.04.

(b) None of Holdings, any Borrower or any of its Restricted Subsidiaries have
incurred any Indebtedness to the extent such incurrence is prohibited by
Section 6.02.

 

110



--------------------------------------------------------------------------------

Section 3.17. Creation of Security Interests. Each Security Document is
effective to create in favor of the Collateral Agent for the benefit of the
Finance Parties, a legal, valid and enforceable security interest in the
Collateral described therein except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and the implied covenants of good faith and fair dealings and any other
Reservations. Upon completion of the delivery, filing and other actions
specified in the relevant Security Documents, the Collateral Agent shall have a
fully perfected first priority Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral (to the extent a
security interest in such Collateral can be perfected through taking of such
actions), as security for the Obligations, in each case prior in right to the
Lien of any other Person except for Liens permitted pursuant to Section 6.04 and
Liens having priority by operation of law.

Section 3.18. Solvency.

(a) Immediately after giving effect to the Transactions (i) the fair value of
the assets (for the avoidance of doubt, calculated to include goodwill and other
intangibles) of Holdings, the Borrowers and their Restricted Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of Holdings, the Borrowers and
their Restricted Subsidiaries on a consolidated basis, respectively; (ii) the
present fair saleable value of the property of Holdings, the Borrower and their
Restricted Subsidiaries on a consolidated basis will be greater than the amount
that will be required to pay the probable liability of Holdings, the Borrowers
and their Restricted Subsidiaries that are Loan Parties on a consolidated basis,
respectively, on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) Holdings, the Borrowers and their Restricted Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) Holdings, the Borrowers and their Restricted
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

(b) Holdings, the Borrowers and their Restricted Subsidiaries, on a consolidated
basis, do not intend to, and do not believe that they will, incur debts beyond
their ability to pay such debts as they mature, taking into account the timing
and amounts of cash to be received by Holdings, any Borrower or any such
Restricted Subsidiary and the timing and amounts of cash to be payable on or in
respect of the Indebtedness of Holdings, any Borrower or any such Restricted
Subsidiary.

Section 3.19. Labor Matters. There are no strikes pending or threatened against
any Loan Party or any of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. The
hours worked and payments made to employees of the Loan Parties and their
Subsidiaries have not been in violation in any material respect of the Fair
Labor Standards Act or any other applicable law dealing with such matters. All
material payments due from the Loan Parties or any of their Subsidiaries or for
which any claim may be made against any Loan Party or any of its Subsidiaries,
on account of wages and

 

111



--------------------------------------------------------------------------------

employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of such Loan Party or such Subsidiary to the
extent required by GAAP. Except as set forth on Schedule 3.19, consummation of
the Transactions will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries (or any predecessor) is a
party or by which any Loan Party or any of its Subsidiaries (or any predecessor)
is bound, other than collective bargaining agreements that, individually or in
the aggregate, are not material to Holdings and its Subsidiaries, taken as a
whole.

Section 3.20. Insurance. Schedule 3.20 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of Holdings and
its Restricted Subsidiaries as of the Closing Date. As of such date, such
insurance is in full force and effect. Holdings believes that the insurance
maintained by or on behalf of it and its Restricted Subsidiaries is adequate.

Section 3.21. Designation as Senior Debt. All Obligations are and shall be
treated as “Designated Senior Indebtedness” under, and defined in, the each
subordinated debt document.

ARTICLE IV

CONDITIONS TO CREDIT EVENTS

The obligations of (a) the Lenders to make Loans or (b) any Issuing Bank to
issue, amend, extend or renew any Revolving Letter of Credit hereunder (each of
(a) and (b), a “Credit Event”) are subject to the satisfaction of the following
conditions:

Section 4.01. All Credit Events. On the date of each Credit Event (other than
any Credit Event on the Closing Date):

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Revolving Letter of Credit, the applicable Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance of such Revolving Letter of Credit as required by Section 2.05(b) (in
the case of any Revolving Letter of Credit).

(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the date of such Credit
Event (other than an amendment, extension or renewal of a Revolving Letter of
Credit without any increase in the stated amount of such Revolving Letter of
Credit), as applicable, with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date).

(c) At the time of and immediately after such Credit Event (other than an
amendment, extension or renewal of a Revolving Letter of Credit without any
increase in the stated amount of such Revolving Letter of Credit), as
applicable, no Event of Default or Default shall have occurred and be
continuing.

 

112



--------------------------------------------------------------------------------

Each Credit Event (other than any Credit Event on the Closing Date) (other than
an amendment, extension or renewal of a Revolving Letter of Credit without any
increase in the stated amount of such Revolving Letter of Credit) shall be
deemed to constitute a representation and warranty by the Borrowers on the date
of such Credit Event as to the matters specified in paragraphs (b) and (c) of
this Section 4.01.

Section 4.02. First Credit Event. On the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (a) a counterpart of this Agreement signed on behalf of such
party or (b) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission, or electronic transmission of a PDF copy, of
a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each Issuing Bank on the Closing Date,
favorable written opinions of (i) Simpson Thacher & Bartlett LLP, special
counsel for the Loan Parties, as to matters of New York law and (ii) Baker Botts
L.L.P as to matters of Texas law, in each case, in form and substance reasonably
satisfactory to the Administrative Agent (A) dated the Closing Date,
(B) addressed to each Issuing Bank on the Closing Date, the Administrative
Agent, the Collateral Agent and the Lenders and (C) in form and substance
reasonably satisfactory to the Administrative Agent and covering such matters
relating to the Loan Documents as the Administrative Agent shall reasonably
request, and, where applicable, each Loan Party and each Finance Party hereby
instructs its counsel to deliver such opinions; provided that, if any of the
above opinions is not required to cover Loan Documents being entered into on the
Closing Date, such opinion may instead be provided pursuant to Section 5.12.

(c) The Administrative Agent shall have received in the case of each Loan Party
each of the following:

(i) a copy of the certificate or articles of incorporation, partnership
agreement or limited liability agreement, including all amendments thereto, or
other relevant constitutional documents under applicable law of each Loan Party,
(A) in the case of a corporation, certified as of a recent date by the Secretary
of State (or other similar official, including a public notary or, where
customary practice in any relevant jurisdiction, by an officer or director of
such Loan Party) and a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of each
such Loan Party as of a recent date from such Secretary of State (or other
similar official), or (B) in the case of a partnership or limited liability
company, certified by the Secretary or Assistant Secretary of each such Loan
Party;

(ii) a certificate of an officer of each Loan Party, in each case dated the
Closing Date and certifying:

(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, memorandum and articles of association, limited liability
company agreement or other equivalent governing documents) of such Loan Party as
in effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below,

 

113



--------------------------------------------------------------------------------

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing a
specified person or persons to execute, deliver and perform of the Loan
Documents to which such Loan Party is a party (or at least the Loan Documents to
which such Loan Party is a party on the Closing Date) and any certificate,
notice or document related thereto and, in the case of any Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Closing Date,

(C) that the certificate or articles of incorporation, partnership agreement or
limited liability agreement (or other equivalent governing documents) of such
Loan Party has not been amended since the date of the last amendment thereto
disclosed pursuant to clause (i) above, and

(D) as to the incumbency and specimen signature of each officer or director
executing any Loan Document on behalf of such Loan Party, and

(d) The Collateral and Guarantee Requirement with respect to items to be
completed as of the Closing Date shall have been satisfied and, if applicable,
be in proper form for filing or be evidenced in the shareholder register.

(e) The Refinancing shall have been consummated or shall be consummated
substantially contemporaneously with the initial Credit Event hereunder.

(f) The Lenders shall have received the financial statements referred to in
Section 3.05.

(g) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit B and signed by the chief financial officer or another
Responsible Officer of Holdings confirming the solvency of Holdings, the
Borrowers and their Restricted Subsidiaries on a consolidated basis after giving
effect to the Transactions.

(h) There has not been any Company Material Adverse Effect, after giving effect
to the Transactions, taken as a whole, since December 31, 2011.

(i) The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced 3 Business Days prior
to the Closing Date, all other amounts due and payable pursuant to the Loan
Documents on or prior to the Closing Date, including, to the extent invoiced 3
Business Days prior to the Closing Date, reimbursement or payment of all
reasonable out-of-pocket expenses required to be reimbursed or paid by the Loan
Parties hereunder or under any Loan Document.

 

114



--------------------------------------------------------------------------------

(j) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of each of Holdings and the Lead Borrower as to the matters
set forth in clauses (e), (h) and (l)(ii) of this Section 4.02.

(k) The Administrative Agent shall have received a completed perfection
certificate dated the Closing Date and signed by a Responsible Officer of each
Loan Party, together with all attachments contemplated thereby.

(l) The (i) Specified Acquisition Agreement Representations and (ii) the
Specified Representations shall be true and correct in all material respects.

(m) The Administrative Agent shall have received the results of recent UCC Lien
and judgment searches with respect to each Loan Party to the extent reasonably
required by the Administrative Agent, and such results shall reveal no material
judgments and no Liens on any of the assets of the Loan Parties except for
Permitted Liens or Liens discharged on or prior to the Closing Date.

(n) The Lead Borrower shall have duly authorized, executed and delivered the
Borrowing Base Certificate on or prior to the Closing Date. On or prior to the
Closing Date, the Borrowers shall have provided to the Administrative Agent
(i) an appraisal of the Inventory of each Borrower and their respective
Subsidiaries and (ii) the results of a field examination of the Inventory and
Accounts and related assets and liabilities of each Borrower and their
respective Subsidiaries and, in each case, the results of such appraisal and
field examination shall be in form, scope and substance reasonably satisfactory
to the Administrative Agent.

(o) The Administrative Agent shall have received 5 days prior to the Closing
Date (or such later date that the Administrative Agent shall reasonably agree)
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including USA Patriot, for each of Holdings and each Borrower and
any other Loan Party that the Administrative Agent has reasonably requested at
least 10 days in advance of the Closing Date.

ARTICLE V

AFFIRMATIVE COVENANTS

The Lead Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Revolving Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Lead Borrower will, and will cause each other
Borrower and each of its Restricted Subsidiaries (and with respect to Sections
5.01(a) and 5.14(f), Holdings) to:

Section 5.01. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.06,

 

115



--------------------------------------------------------------------------------

and except for the liquidation or dissolution of Subsidiaries if the assets of
such Subsidiaries to the extent they exceed estimated liabilities are acquired
by a Borrower or a Restricted Subsidiary of a Borrower in such liquidation or
dissolution; provided that Subsidiary Loan Parties may not be liquidated into
Subsidiaries that are not Loan Parties unless permitted by Section 6.01.

(b) Do or cause to be done all things necessary to (i) in the Lead Borrower’s
reasonable business judgment obtain, preserve, renew, extend and keep in full
force and effect the permits, franchises, authorizations, patents, trademarks,
service marks, trade names, copyrights, licenses and rights with respect thereto
necessary to the normal conduct of its business, (ii) comply in all material
respects with all material applicable laws, rules, regulations (including any
applicable zoning, building, ordinance, code or approval or any building
permits) and judgments, writs, injunctions, decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted and (iii) at
all times maintain and preserve all property necessary to the normal conduct of
its business and keep such property in good repair, working order and condition
and from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith, if any, may be properly
conducted at all times (in each case except as expressly permitted by this
Agreement); in each case in this paragraph (b) except where the failure could
not reasonably be expected to have a Material Adverse Effect.

Section 5.02. Insurance.

(a) Keep its insurable properties insured at all times by financially sound and
reputable insurers in such amounts as shall be customary for similar businesses
and maintain such other reasonable insurance (including, to the extent
consistent with past practices, self-insurance), of such types, to such extent
and against such risks, as is customary with companies in the same or similar
businesses and maintain such other insurance as may be required by law or any
other Loan Document.

(b) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Agents, the Lenders, the Issuing Bank and their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 5.02, it being
understood that (x) each Borrower and their Subsidiaries shall look solely to
their insurance companies or any parties other than the aforesaid parties for
the recovery of such loss or damage and (y) such insurance companies shall have
no rights of subrogation against the Agents, the Lenders, any Issuing Bank or
their agents or employees. If, however, the insurance policies do not provide
waiver of subrogation rights against such parties, as required above, then each
Borrower hereby agrees, to the extent permitted by law, to waive, and to cause
each of its Restricted Subsidiaries to waive, its right of recovery, if any,
against the Agents, the Lenders, any Issuing Bank and their agents and
employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent, the Collateral Agent under this Section 5.02 shall in no
event be deemed a representation, warranty or advice by the Administrative
Agent, the Collateral Agent or the Lenders that such insurance is adequate for
the purposes of the business of any Borrower or any of their Subsidiaries or the
protection of their properties.

 

116



--------------------------------------------------------------------------------

Section 5.03. Taxes. Pay and discharge promptly when due all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as (i) the validity or amount thereof shall be
contested in good faith by appropriate proceedings, and the affected Borrower or
the affected Subsidiary, as applicable, shall have set aside on its books
reserves in accordance with GAAP with respect thereto or (ii) the aggregate
amount of such Taxes, assessments, charges, levies or claims does not exceed
U.S.$2.5 million.

Section 5.04. Financial Statements, Reports, Etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 90 days after the end of each fiscal year (except 120 days after the
end fiscal year 2012), a consolidated balance sheet and related statements of
operations, cash flows and owners’ equity showing the financial position of
Holdings and its Subsidiaries as of the close of such fiscal year and the
consolidated results of their operations during such year and setting forth in
comparative form the corresponding figures for the prior fiscal year, all
audited by independent chartered accountants of recognized national standing
reasonably acceptable to the Administrative Agent and accompanied by an opinion
of such accountants (which shall not be qualified in any material respect) to
the effect that such consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of Holdings
and its Subsidiaries on a consolidated basis in accordance with GAAP;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year (except 60 days after the end of the first full fiscal quarters
of the fiscal year after the Closing Date), a consolidated balance sheet and
related statements of operations and cash flows showing the financial position
of Holdings and its Subsidiaries as of the close of such fiscal quarter and the
consolidated results of their operations during such fiscal quarter and the
then-elapsed portion of the fiscal year and setting forth in comparative form
the corresponding figures for the corresponding periods of the prior fiscal
year, all certified by a Financial Officer of Holdings, on behalf of Holdings,
as fairly presenting, in all material respects, the financial position and
results of operations of Holdings and its Subsidiaries on a consolidated basis
in accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes);

(c) concurrently with any delivery of financial statements under (a) or
(b) above, a certificate of a Financial Officer of Holdings (i) certifying that
no Event of Default or Default has occurred or, if such an Event of Default or
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and
(ii) setting forth the reasonably detailed calculations with respect to the
Fixed Charge Coverage Ratio for such period, whether or not the requirements of
Section 6.10 are then in effect and (iii) a list of Material Subsidiaries;

 

117



--------------------------------------------------------------------------------

(d) promptly after the same become publicly available, copies of all periodic
and other available reports, proxy statements and, to the extent requested by
the Administrative Agent, other materials filed by Holdings, the Lead Borrower
and its Subsidiaries with the SEC, or after an initial public offering,
distributed to its stockholders generally, if and as applicable;

(e) promptly, a copy of all reports submitted to the Board of Directors (or any
committee thereof) of any Borrower or any of its Restricted Subsidiaries in
connection with any material interim or special audit made by independent
accountants of the books of any Borrower or any of its Wholly Owned
Subsidiaries;

(f) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of a Borrower or any of its
Restricted Subsidiaries, or compliance with the terms of any Loan Document, or
such consolidating financial statements, as in each case the Administrative
Agent may reasonably request (for itself or on behalf of any Lender);

(g) promptly upon request by the Administrative Agent (and only if such
documents are in existence), copies of: (i) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed with the Internal
Revenue Service with respect to a Plan; (ii) the most recent actuarial valuation
report for any Plan; (iii) all notices received from a Multiemployer Plan
sponsor or a Plan sponsor or any governmental agency concerning an ERISA Event;
and (iv) such other documents or governmental reports or filings relating to any
Plan or Multiemployer Plan as the Administrative Agent shall reasonably request;

(h) contemporaneously with the financial statements delivered pursuant to clause
(a) above, a budget (setting forth quarterly forecasts) for such fiscal year in
form customarily prepared by Holdings;

(i) contemporaneously with the financial statements delivered pursuant to clause
(a) above, a certificate from an Responsible Officer containing any updates to
Sections 1(a) or (c)(iii) of the perfection certificate or stating no changes to
such sections have occurred since the perfection certificate delivered on the
Closing Date or last delivered pursuant to this clause (i), as applicable;

(j) promptly upon the Administrative Agent’s reasonable request, from time to
time, a listing of each Borrower’s trade payables, specifying the trade creditor
and balance due, and a detailed trade payable aging.

Section 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly after any Responsible Officer of
Holdings or any Borrower obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or written notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against any Loan Party or any of its Restricted Subsidiaries as to
which an adverse determination is reasonably probable and which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect;

 

118



--------------------------------------------------------------------------------

(c) any other development specific to Holdings, the Borrowers or any of their
Restricted Subsidiaries that is not a matter of general public knowledge and
that has had, or could reasonably be expected to have, a Material Adverse
Effect; and

(d) the occurrence of any ERISA Event, that together with all other ERISA Events
that have occurred, could reasonably be expected to have a Material Adverse
Effect.

Section 5.06. Compliance with Laws.

(a) Comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (owned or leased), except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; provided that this Section 5.06
shall not apply to Environmental Laws, which are the subject of Section 5.09, or
to laws related to payment of Taxes, which are the subject of Section 5.03.

(b) Comply in all respects with the laws and regulations set forth in
Section 3.08(c), in each case to the extent applicable, where failure to comply
would have a Material Adverse Effect or could materially prejudice the Lenders
or their reputations.

Section 5.07. Maintaining Records; Access to Properties and Inspections.

(a) Maintain all financial records in accordance with GAAP.

(b) Permit the Administrative Agent, subject to reasonable advance notice to,
and reasonable coordination with, the Lead Borrower and normal business hours,
to visit and inspect the Properties of any Borrower, at the Borrowers’ expense
as provided in clause (c) below, inspect, audit and make extracts from any
Borrower’s corporate, financial or operating records, and discuss with its
officers, employees, agents, advisors and independent accountants (subject to
such accountants’ customary policies and procedures) such Borrower business,
financial condition, assets and results of operations (it being understood that
a representative of the Lead Borrower is allowed to be present in any
discussions with officers, employees, agent, advisors and independent
accountants); provided that the Administrative Agent shall only be permitted to
conduct one field examination and one inventory appraisal (each at the expense
of the Borrowers) with respect to any Collateral comprising the Borrowing Base
per 12-month period; provided further, that if at any time Excess Availability
is less than the greater of (i) 30% of Availability and (ii) $ 60.0 million for
a period of 3 consecutive Business Days during such 12-month period, one
additional field examination and one additional inventory appraisal (each at the
expense of the Borrowers) will be permitted in such 12-month period and
(ii) during the continuation of any Specified Event of Default, there shall be
no limit on the number of additional field examinations and inventory appraisals
(each at the expense of the Borrowers) that shall be permitted at the
Administrative Agent’s reasonable request. No such inspection or visit shall
unduly interfere with the business or operations of any Borrower, nor result in
any damage to the Property or other Collateral. No inspection shall involve
invasive testing without the prior written consent of the Lead Borrower. Neither
the Administrative Agent nor any

 

119



--------------------------------------------------------------------------------

Lender shall have any duty to any Borrower to make any inspection, nor to share
any results of any inspection, appraisal or report with any Borrower. Each of
the Borrowers acknowledges that all inspections, appraisals and reports are
prepared by the Administrative Agent and Lenders for their purposes, and the
Borrowers shall not be entitled to rely upon them.

(c) Reimburse the Administrative Agent for all reasonable out-of-pocket costs
and expenses (other than any legal fees or costs and expenses covered under
Section 9.05) of the Administrative Agent in connection with field examinations
and inventory appraisals of Collateral comprising the Borrowing Base; subject to
the limitations on such field examinations and appraisals permitted under the
preceding paragraph. Subject to and without limiting the foregoing, the
Borrowers specifically agree to pay the Administrative Agent’s then standard
charges for examination activities, including the standard charges of the
Administrative Agent’s internal appraisal group. This Section 5.07 shall not be
construed to limit the Administrative Agent’s right to use third parties for
such purposes.

Section 5.08. Use of Proceeds. Use the proceeds of the Loans and the issuance of
Letters of Credit solely for the purposes described in Section 3.11.

Section 5.09. Compliance with Environmental Laws. Comply, and make commercially
reasonable efforts to cause all lessees and other Persons occupying its
properties to comply, with all Environmental Laws applicable to its operations
and properties; and obtain and renew all material authorizations and permits
required pursuant to Environmental Law for its operations and properties, in
each case in accordance with Environmental Laws, except, in each case with
respect to this Section 5.09, to the extent the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 5.10. Further Assurances.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages and other
documents and recordings of Liens in stock registries or land title registries,
as applicable), that may be required under any applicable law, or that the
Administrative Agent may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the
applicable Loan Parties and provide to the Administrative Agent, from time to
time upon reasonable request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

(b) Schedule 5.10 lists all of the Loan Parties’ owned Real Property as of the
Closing Date. Each Borrower or Loan Party shall, as applicable, on or prior to
the date that is 180 days after the Closing Date (or 180 days after the date of
acquisition in the case of Real Property acquired by a Loan Party after the
Closing Date) grant to the Collateral Agent security interests and mortgages in
any owned Real Property of such Borrower or such Loan Party that is listed on
Schedule 5.10 or is acquired after the Closing Date, in each case with a Fair
Market Value of $5,000,000 or more pursuant to documentation in such form as is
reasonably satisfactory to the Administrative Agent (each, a “Mortgage”) and
constituting valid and enforceable Liens subject to no other Liens except as are
permitted by Section 6.04. Unless otherwise waived by the

 

120



--------------------------------------------------------------------------------

Administrative Agent, with respect to each such Mortgage, the applicable Loan
Party shall deliver (at its expense) to the Administrative Agent
contemporaneously therewith (i) a policy or policies or marked up unconditional
binder of title insurance insuring amounts reasonably determined by the Lead
Borrower and, paid for by the Loan Parties, issued by a nationally recognized
title insurance company insuring the Lien of each such Mortgage as a valid first
Lien on the Mortgaged Property described therein, free of any other Liens except
as permitted by Section 6.04, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request to the extent
available at commercially reasonable rates and (ii) the legal opinions of local
U.S. counsel in the state where such real property is located, in form and
substance reasonably satisfactory to the Administrative Agent.

(c) In the case of any Loan Party, (i) furnish to the Collateral Agent prompt
written notice of any change (A) in such Loan Party’s corporate or organization
name, (B) in such Loan Party’s identity or organizational structure or (C) in
such Loan Party’s organizational identification number; provided that no Loan
Party shall effect or permit any such change unless all filings have been made,
or will have been made within any statutory period, under the UCC, or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral for the benefit of, among potentially other Secured Parties,
the Finance Parties and (D) promptly notify the Administrative Agent if any
material portion of the Collateral is damaged or destroyed.

(d) The requirement to comply with the Collateral and Guarantee Requirement and
the other provisions of this Section 5.10.

Section 5.11. Fiscal Year. In the case of Holdings, the Borrowers, cause their
fiscal year to end on December 31.

Section 5.12. Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth in the definition of “Collateral and Guarantee
Requirement,” to the extent not executed, delivered or completed on the Closing
Date, in each case within the time periods specified therein (including any
extension of such time periods permitted by the Administrative Agent pursuant to
the relevant paragraphs of the definition of “Collateral and Guarantee
Requirement”).

Section 5.13. Additional Guarantors and Security Coverage.

(a) The Parent Borrower shall procure that any of its Domestic Subsidiaries
which is listed as a Material Subsidiary pursuant to the most recently delivered
audited financial statements provided pursuant to Section 5.04(a) shall within
90 days after the date of delivery of such financial statements become a
Guarantor and satisfy the Collateral and Guarantee Requirement (provided that
(i) the Administrative Agent may (in its reasonable discretion) extend such date
and (ii) in no way event shall any Disregarded Domestic Subsidiary or any
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary be required to
be a Guarantor); provided further that this requirement shall not apply to
Excluded Subsidiaries.

(b) On each date on which Holdings delivers audited financial statements
pursuant to Section 5.04(a), Holdings will confirm whether the requirements in
the proviso to the definition

 

121



--------------------------------------------------------------------------------

of “Material Subsidiary” have been met. In the event the thresholds set forth
therein are not met, Holdings shall ensure that, within 60 days of the date on
which the relevant audited financial statements were delivered pursuant to
Section 5.04(a), a sufficient number of Immaterial Subsidiaries are deemed
Material Subsidiaries and, as applicable, satisfy the Collateral and Guarantee
Requirement (provided that the Administrative Agent may (in its reasonable
discretion) extend such time period).

Notwithstanding anything herein (including the definition of “Collateral and
Guarantee Requirement”) (a) neither Holdings nor any of its Subsidiaries will be
required to enter into any leasehold mortgages or take any action with respect
to the perfection of security interests in motor vehicles and other assets with
certificates of title and (b) no actions in any non-U.S. jurisdiction shall be
required in order to create or perfect any security interests in assets located
or titled outside of the United States (it being understood that there shall be
no security agreements or pledge agreements governed under the laws of any
non-U.S. jurisdiction).

Section 5.14. Collateral Monitoring and Reporting.

(a) Borrowing Base Certificates. By the 12th Business Day of each month, the
Borrowers shall deliver to the Administrative Agent (and the Administrative
Agent shall promptly deliver same to the Lenders) a Borrowing Base Certificate
prepared as of the close of business on the last Business Day of the previous
month (provided that, if a Liquidity Event shall have occurred and be
continuing, the Borrowers shall deliver to the Administrative Agent weekly
Borrowing Base Certificates by the 3rd Business Day of every week prepared as of
the close of business on Friday of the previous week (or less frequently as
required by the Administrative Agent), which weekly Borrowing Base Certificates
shall be in standard form unless otherwise reasonably agreed to by the
Administrative Agent; it being understood that (i) Inventory amounts shown in
the Borrowing Base Certificates delivered on a weekly basis will be based on the
Inventory amount (a) set forth in the most recent weekly report, where possible,
and (b) for the most recently ended month for which such information is
available with regard to locations where it is impracticable to report Inventory
more frequently, and (ii) the amount of Eligible Accounts shown in such
Borrowing Base Certificate will be based on the amount of the gross Accounts set
forth in the most recent weekly report, less the amount of ineligible Accounts
reported for the most recently ended month). All calculations of Availability in
any Borrowing Base Certificate shall be made by the Borrowers and certified by a
Responsible Officer.

(b) Certain Information with Regard to Accounts. Each Borrower shall also
provide to the Administrative Agent, on or before the date the Borrowing Base
Certificate is delivered pursuant to clause (a) of this Section 5.14, (i) a
detailed aged trial balance of all Accounts as of the end of the preceding
month, specifying each Account’s Account Debtor name and the amount, invoice
date and due date, (ii) a reconciliation of Accounts Receivable to the general
ledger and to the Borrowing Base Certificate delivered pursuant to clause (a) of
this Section 5.14 and (iii) a summary Inventory listing by category and a
reconciliation of Inventory to the general ledger and to the Borrowing Base
Certificate delivered pursuant to clause (a) of this Section 5.14.

(c) Maintenance of Dominion Accounts. The Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements reasonably acceptable to the
Administrative

 

122



--------------------------------------------------------------------------------

Agent and shall establish such lockbox or other arrangement as provided in
clause (j) of the definition of “Collateral and Guarantee Requirement.” The
Administrative Agent and the Lenders assume no responsibility to the Borrowers
for any lockbox arrangement or Dominion Account, including any claim of accord
and satisfaction or release with respect to any check, draft or other item of
payment payable to a Borrower (including those constituting proceeds of
Collateral) accepted by any bank.

(d) Proceeds of Collateral. The Borrowers shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts (other than
Accounts with balances less than $2,500,000) or otherwise relating to Current
Asset Collateral are made directly to a Deposit Account subject to a Deposit
Account Control Agreement (or a lockbox relating to a Dominion Account). If any
Borrower receives cash or any check, draft or other item of payment payable to a
Borrower with respect to any Collateral, it shall hold the same in trust for the
Administrative Agent and promptly deposit the same into any such Deposit Account
or Dominion Account.

(e) Administration of Deposit Accounts. Schedule 5.14 sets forth all Deposit
Accounts (other than Excluded Deposit Accounts) maintained by the Loan Parties,
including all Dominion Accounts, as of the Closing Date. Subject to clause
(j) of the definition of “Collateral and Guarantee Requirement,” each Loan Party
shall take all actions necessary to establish the Administrative Agent’s control
(within the meaning of the UCC) over each such Deposit Account other than
Excluded Deposit Accounts and Deposit Accounts that do not have cash balances at
any time exceeding $5,000,000 in the aggregate for all such Deposit Accounts at
all times or exceed $2,500,000 with respect to any one Deposit Account. Each
Loan Party shall be the sole account holder of each Deposit Account and shall
not allow any other Person (other than the Administrative Agent and the Notes
Trustee) to have control over a Deposit Account or any deposits therein.

(f) Holdings will not engage in any business other than: (a) ownership and
acquisition of Equity Interests in a Lead Borrower, together with activities
directly related thereto, (b) performance of its obligations under and in
connection with the Loan Documents and Senior Notes (and Permitted Refinancing
Indebtedness in respect thereof) and the other agreements contemplated hereby
and thereby, (c) actions required by law to maintain its existence, (d) the
payment of taxes, fees, costs and other customary obligations, (e) the issuance
of Equity Interests, (f) activities incidental to the consummation of the
Transactions, (g) the indemnification of officers and directors and
(h) activities incidental to its maintenance and continuance and to the
foregoing activities.

Section 5.15. Fiscal Year. Each Loan Party will, and cause its Restricted
Subsidiaries to, maintain the fiscal year such Person had as of the Closing Date
unless otherwise consented to by the Administrative Agent (such consent not to
be unreasonably withheld, delayed or conditioned).

 

123



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

The Lead Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing:

Section 6.01. Restricted Payments.

(a) Lead Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(i) declare or pay any dividend or make any other payment or distribution on
account of Lead Borrower’s or any of its Restricted Subsidiaries’ Equity
Interests (including, without limitation, any payment in connection with any
merger or consolidation involving the Lead Borrower or any of its Restricted
Subsidiaries) or to the direct or indirect holders of the Lead Borrower’s or any
of its Restricted Subsidiaries’ Equity Interests in their capacity as such
(other than dividends or distributions payable in Equity Interests (other than
Disqualified Stock) of the Lead Borrower and other than dividends or
distributions payable to the Lead Borrower or a Restricted Subsidiary of the
Lead Borrower);

(ii) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Lead Borrower) any Equity Interests of the Lead Borrower or any direct or
indirect parent of the Lead Borrower;

(iii) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value, any Indebtedness of any Loan Party that
is contractually subordinated to all of the Revolving Facility, the Guarantees
given pursuant to the Loan Document Guarantee, the Senior Notes and any Note
Guarantees (excluding any intercompany Indebtedness between or among the Lead
Borrower and any of its Restricted Subsidiaries) or (y) the purchase, repurchase
or other acquisition of Indebtedness that is contractually subordinated to the
Revolving Facility, the Guarantees given pursuant to the Loan Document
Guarantee, the Senior Notes and any Note Guarantee, as the case may be,
purchased in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case due within one year of the date of
purchase, repurchase or acquisition), except a payment of interest or principal
at the stated maturity thereof;

(iv) make any Restricted Investment; or

(v) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value the Senior Notes and any Note Guarantees
other than regularly scheduled interest and principal payments thereof;

 

124



--------------------------------------------------------------------------------

(all such payments and other actions set forth in these clauses (i) through to
(v) above being collectively referred to as “Restricted Payments”), unless, at
the time of and after giving effect to such Restricted Payment (x) under clauses
(i) and (ii) above the Dividend Restricted Payment Conditions are met and
(y) under clauses (iii), (iv) and (v) above the Other Payment Conditions are
met.

(b) The preceding provisions will not prohibit:

(i) the payment of any dividend or distribution or the consummation of any
redemption within 60 days after the date of declaration of the dividend or
distribution or giving of the redemption notice, as the case may be, if, at the
date of declaration or notice, the dividend, distribution or redemption payment
would have complied with the provisions of this Agreement;

(ii) the making of any Restricted Payment in exchange for, or out of the net
cash proceeds of the substantially concurrent sale (other than to a Subsidiary
of the Lead Borrower) of, Equity Interests of the Lead Borrower or any direct or
indirect parent company of the Lead Borrower (other than Disqualified Stock) or
from the substantially concurrent contribution of common equity capital to the
Lead Borrower;

(iii) the repurchase, redemption, defeasance or other acquisition or retirement
for value of Indebtedness of the Lead Borrower or any Restricted Subsidiary with
the net cash proceeds from a substantially concurrent incurrence of Permitted
Refinancing Indebtedness;

(iv) the payment of any dividend (or, in the case of any partnership or limited
liability company, any similar distribution) by a Restricted Subsidiary of the
Lead Borrower to the holders of its Equity Interests on a pro rata basis;

(v) The repurchase, redemption or other acquisition or retirement (or dividends
or distributions to any direct or indirect parent company of the Lead Borrower
to finance any such repurchase, redemption or other acquisition or retirement)
for value of any Equity Interests of the Lead Borrower or any Restricted
Subsidiary of the Lead Borrower or any direct or indirect parent company of the
Lead Borrower held by any current or former officer, director, consultant or
employee of the Lead Borrower or any of its Restricted Subsidiaries or any
direct or indirect parent company of the company pursuant to any equity
subscription agreement, stock option agreement, shareholders’ or members’
agreement or similar agreement, plan or arrangement, including any Equity
Interests rolled over by management of the Lead Borrower or any direct or
indirect parent of the Lead Borrower in connection with the Transactions;
provided that the aggregate price paid for all such repurchased, redeemed,
acquired or retired Equity Interests may not exceed $10.0 million in any
calendar year (which shall increase to $20.0 million subsequent to the
consummation of any underwritten public Equity Offering by the Lead Borrower or
any of its direct or indirect parent entities) (with unused amounts in any
calendar year being permitted to be carried over for the two succeeding calendar
years); provided further, that the amount in any calendar year may be increased
by an amount not to exceed:

 

125



--------------------------------------------------------------------------------

(A) The cash proceeds received by the Lead Borrower or any of its Restricted
Subsidiaries from the sale of Equity Interests (other than Disqualified Stock)
of the Lead Borrower or any direct or indirect parent company of the Lead
Borrower (to the extent contributed to the Lead Borrower) to members of
management, directors or consultants of the Lead Borrower and its Restricted
Subsidiaries or any direct or indirect parent company of the Lead Borrower that
occurs after the Closing Date (provided that the amount of such cash proceeds
utilized for any such repurchase, retirement, other acquisition, or dividend or
distribution will not increase the amount available for the Restricted Payments
under clause (C) of the immediately preceding paragraph; plus

(B) The cash proceeds of key man life insurance policies received by the Lead
Borrower or any direct or indirect parent company of the Lead Borrower (to the
extent contributed to the Lead Borrower) and its Restricted Subsidiaries after
the Closing Date;

(provided that the Lead Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (A) and (B) above in any single
calendar year);

(vi) the repurchase of Equity Interests deemed to occur upon the exercise of
stock options or warrants to the extent such Equity Interests represent a
portion of the exercise price of those stock options or warrants;

(vii) Permitted Payments to Parent;

(viii) other Restricted Payments in an aggregate amount not to exceed $50.0
million since the Closing Date;

(ix) the satisfaction of change of control obligations and asset sale
obligations once the Borrowers have fulfilled their obligations under the
Revolving Facility and the Senior Notes with respect to a Change of Control or
an Asset Sale;

(x) the repayment of intercompany debt that was permitted to be incurred under
this Agreement;

(xi) cash dividends or other distributions on the Lead Borrower’s Capital Stock
used to, or the making of loans to any direct or indirect parent of the Lead
Borrower to, fund the payment of fees and expenses owned by the Lead Borrower or
its Restricted Subsidiaries to Affiliates, to the extent permitted by
Section 6.07 (other than under Section 6.07(b)(vi));

(xii) the payment of dividends or distributions on the Lead Borrower’s common
equity (or the payment of dividends or distributions to a direct or indirect
parent company of the Lead Borrower to fund the payment by such parent company
of dividends or distributions on its common equity) of up to 6.0% per calendar
year of the net proceeds received by the Lead Borrower from any public Equity
Offering (other than a Qualifying MLP IPO) or contributed to the Lead Borrower
by a direct or indirect parent company of the Lead Borrower from any public
Equity Offering (other than a Qualifying MLP IPO); provided that the amount of
any such net cash proceeds that are utilized for any such Restricted Payment
will be excluded from clause (C)(3) of the preceding paragraph; and

 

126



--------------------------------------------------------------------------------

(xiii) the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to the Lead Borrower or a Restricted Subsidiary of the
Lead Borrower by, Unrestricted Subsidiaries;

(xiv) any Restricted Payment made in connection with the Transactions and the
fees and expenses related thereto;

(xv) cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible or
exchangeable for Capital Stock of the MLP;

(xvi) [reserved]; and

(xvii) any MLP Drop-Down to the extent constituting an Investment.

(c) The amount of all Restricted Payments (other than cash) will be the Fair
Market Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Lead Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. In the event
that a Restricted Payment meets the criteria of more than one of the exceptions
described in Section 6.01(b)(i) through (b)(xvii) above or is entitled to be
made pursuant to the first paragraph above, the Lead Borrower shall, in its sole
discretion, classify such Restricted Payment.

Section 6.02. Incurrence of Indebtedness and Issuance of Preferred Equity.

(a) The Lead Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur”) any Indebtedness (including Acquired
Debt), and the Lead Borrower will not issue any Disqualified Stock and will not
permit any of its Restricted Subsidiaries to issue any shares of preferred
equity; provided, however, that the Lead Borrower may incur Indebtedness
(including Acquired Debt) or issue Disqualified Stock, and the Lead Borrower or
any other Restricted Subsidiary may incur Indebtedness (including Acquired Debt)
or issue preferred equity, if (v) on the date thereof the Other Debt Covenant
Ratio for the Lead Borrower’s most recently ended four full fiscal quarters for
which internal financial statements are available immediately preceding the date
on which such additional Indebtedness is incurred or such Disqualified Stock or
such preferred equity is issued, as the case may be, would have been at least
2.0 to 1.0, determined on a pro forma basis (including a pro forma application
of the net proceeds therefrom), as if the additional Indebtedness had been
incurred or the Disqualified Stock or the preferred equity had been issued, as
the case may be, at the beginning of such four-quarter period, (w) it matures
(or is otherwise payable or requires any sinking fund or other mandatory
payment) no earlier than the date that is ninety-one (91) days after the
Maturity Date, (x) after giving effect to the incurrence of such Indebtedness no
Default or Event of Default exists and (z) to the extent such Indebtedness is
secured by a Lien, such Liens either (A) do not extend to any Revolving Facility
Priority Collateral or (B) are secured on a junior basis to the Liens securing
the Obligations on any

 

127



--------------------------------------------------------------------------------

Revolving Facility Priority Collateral and, in the case of this clause
(B) relating to Indebtedness for borrowed money, are subject to the terms of the
Intercreditor Agreement or a Junior Lien Intercreditor Agreement, as applicable;
provided, however incurrence of Indebtedness and issues Disqualified Stock and
preferred equity by Persons that do not become Loan Parties shall be capped at
$15.0 million.

(b) Paragraph (a) above will not prohibit the incurrence of any of the following
items of Indebtedness (collectively, “Permitted Debt”):

(i) the incurrence by the Lead Borrower and its Restricted Subsidiaries of
Indebtedness to the extent outstanding on the Closing Date;

(ii) (a) the incurrence by the Lead Borrower and its Restricted Subsidiaries
(including any future Guarantor) of Indebtedness represented by the Senior Notes
issued on the Closing Date and related Notes Guarantees, in each case, subject
to the terms of the Intercreditor Agreement and (b) the incurrence of
Indebtedness pursuant to the Loan Documents;

(iii) the incurrence by the Lead Borrower or any of its Restricted Subsidiaries
of Indebtedness represented by (A) Capital Lease Obligations; and (B) other
Capital Lease Obligations, mortgage financings, industrial revenue bonds,
purchase money obligations or other Indebtedness or preferred stock, or
synthetic lease obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of design, development,
construction, installation or improvement of property (real or personal and
including Capital Stock), plant or equipment used in the business of Holdings or
any of its Restricted Subsidiaries (in each case, whether through the direct
purchase of such assets or the Equity Interests of any Person owning such
assets), in an aggregate principal amount under this clause (B) not to exceed at
any time outstanding the greater of (x) $40 million and 5.0% of Total Assets;
provided that Capital Lease Obligations incurred by the Lead Borrower or any
Restricted Subsidiary of the Lead Borrower pursuant to this clause (iii) in
connection with a sale and leaseback transaction shall not be subject to the
foregoing limitation so long as the proceeds of such sale and leaseback
transaction are used by the Company or such Restricted Subsidiary to permanently
repay outstanding Indebtedness of the Company and the Restricted Subsidiaries;

(iv) the incurrence by the Lead Borrower or any of its Restricted Subsidiaries
of Permitted Refinancing Indebtedness in exchange for, or the net proceeds of
which are used to renew, refund, refinance, replace, defease or discharge any
Indebtedness (other than intercompany Indebtedness) that was permitted to be
incurred under Section 6.02(a) or clauses (i), (ii), (iii), (iv), (v), or
(xii) of this Section 6.02(b);

(v) the incurrence by the Lead Borrower or any of its Restricted Subsidiaries of
intercompany Indebtedness and cash management pooling obligations and
arrangements between or among the Lead Borrower and any of its Restricted
Subsidiaries; provided, however, that:

 

128



--------------------------------------------------------------------------------

(A) if the Lead Borrower or any Loan Party is the obligor on such Indebtedness
(other than cash management pooling obligations) and the payee is not the Lead
Borrower or a Loan Party, such Indebtedness must be expressly subordinated to
the Full Payment of the Secured Obligations; and

(B) (x) any subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than the Lead Borrower or a
Restricted Subsidiary of the Lead Borrower and (y) any sale or other transfer of
any such Indebtedness to a Person that is not either Holdings or a Restricted
Subsidiary of the Lead Borrower, will be deemed, in each case, to constitute an
incurrence of such Indebtedness by the Lead Borrower such Restricted Subsidiary,
as the case may be, that was not permitted by this clause (b)(vi);

(vi) the issuance by any of the Lead Borrower’s Restricted Subsidiaries to the
Lead Borrower or to any of its Restricted Subsidiaries of shares of preferred
equity; provided, however, that:

(A) any subsequent issuance or transfer of Equity Interests that results in any
such preferred equity being held by a Person other than the Lead Borrower or a
Restricted Subsidiary of the Lead Borrower, and

(B) any sale or other transfer of any such preferred equity to a Person that is
not either the Lead Borrower or a Restricted Subsidiary of the Lead Borrower,

will be deemed, in each case, to constitute an issuance of such preferred equity
by such Restricted Subsidiary that was not permitted by this clause (vii);

(vii) the incurrence by the Lead Borrower or any of its Restricted Subsidiaries
of Hedging Obligations other than for speculative purposes;

(viii) the guarantee by the Lead Borrower or any of its Restricted Subsidiaries
of Indebtedness and cash management pooling obligations and arrangements of the
Lead Borrower or a Restricted Subsidiary of the Lead Borrower; provided that if
the Indebtedness being guaranteed shall be subordinated to the Obligations the
Guarantee shall be so subordinated;

(ix) the incurrence by the Lead Borrower or any of its Restricted Subsidiaries
of Indebtedness in respect of workers’ compensation claims, payment obligations
in connection with health or other types of social security benefits,
unemployment or other insurance or self-insurance obligations, reclamation,
statutory obligations, bankers’ acceptances, bid, performance, surety or similar
bonds and letters of credit or completion or performance guarantees (including
without limitation, performance guarantees pursuant to flying contracts, supply
agreements or equipment leases), or other similar obligations in the ordinary
course of business or consistent with past practice;

(x) the incurrence by the Lead Borrower or any of its Restricted Subsidiaries of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn against insufficient
funds;

 

129



--------------------------------------------------------------------------------

(xi) Indebtedness, Disqualified Stock or preferred equity of the Lead Borrower
or any Restricted Subsidiary incurred or issued to finance an acquisition or of
Persons that are acquired by the Lead Borrower or any of its Restricted
Subsidiaries or merged into a Restricted Subsidiary in accordance with the terms
of this Agreement; provided that (w) such Indebtedness, Disqualified Stock or
preferred equity matures no earlier than (and requires no sinking fund or other
payment) the date that is ninety-one (91) days after the Maturity Date,
(x) after giving effect to the incurrence of such Indebtedness, Disqualified
Stock or preferred equity no Default or Event of Default exists and (z) to the
extent such Indebtedness is secured by a Lien, such Liens either (A) do not
extend to any Revolving Facility Priority Collateral or (B) are secured on a
junior basis to the Liens securing the Obligations on any Revolving Facility
Priority Collateral and, in the case of this clause (B) relating to Indebtedness
for borrowed money, are subject to the terms of the Intercreditor Agreement or a
Junior Lien Intercreditor Agreement, as applicable provided, however, that for
any such indebtedness outstanding under this clause (xi) in excess of $40.0
million, after giving effect to such acquisition and the incurrence of such
Indebtedness, Disqualified Stock and preferred equity either:

(A) the Lead Borrower would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Other Debt Covenant Ratio test set forth in the
first sentence of this covenant available immediately preceding the date on
which such additional Indebtedness is incurred of least 2.0 to 1.0, determined
on a pro forma basis; or

(B) the Other Debt Covenant Ratio would not be less than immediately prior to
such acquisition;

(xii) the incurrence of unsecured Indebtedness, Indebtedness Secured on a pari
passu basis with the Senior Notes and/or Junior Lien Indebtedness by Holdings or
a Restricted Subsidiary in an aggregate amount not to exceed $100.0 million;
provided that (x) if such Indebtedness matures earlier than the date that is
ninety-one (91) days after the Maturity Date, the Administrative Agent shall
have the right to establish a reserve against Availability in an amount equal to
the principal amount of such Indebtedness, (y) after giving effect to the
incurrence of such Indebtedness no Default or Event of Default exists and (z) to
the extent such Indebtedness is secured by a Lien, such Liens either (A) do not
extend to any Revolving Facility Priority Collateral or (B) are secured on a
junior basis to the Liens securing the Obligations on any Revolving Facility
Priority Collateral and, in the case of this clause (B) relating to Indebtedness
for borrowed money, are subject to the terms of the Intercreditor Agreement or a
Junior Lien Intercreditor Agreement, as applicable;

(xiii) the incurrence of Indebtedness arising from agreements of the Lead
Borrower or a Restricted Subsidiary providing for indemnification, adjustment of
purchase price, earn outs, or similar obligations, in each case, incurred or
assumed in connection with the disposition or acquisition of any business,
assets or a Subsidiary in accordance with the terms of this Agreement, other
than guarantees of Indebtedness incurred or assumed by any Person acquiring all
or any portion of such business, assets or Subsidiary for the purpose of
financing such acquisition; and

 

130



--------------------------------------------------------------------------------

(xiv) the incurrence by the Lead Borrower or any of its Restricted Subsidiaries
of additional Indebtedness or the issuance of Disqualified Stock or preferred
equity in an aggregate principal amount (or accreted value, as applicable) or
having an aggregate liquidation preference at any time outstanding not to exceed
the greater of $100 million or 7.5% of Total Assets (it being understood that
any Indebtedness, Disqualified Stock or preferred equity incurred pursuant to
this clause (xiv) shall cease to be deemed incurred or outstanding for purposes
of this covenant from and after the date on which the Lead Borrower could have
incurred such Indebtedness or Disqualified Stock or preferred equity under the
first paragraph of this covenant without reliance upon this clause (xiv));
provided to the extent such Indebtedness is secured by a Lien, such Liens either
(A) do not extend to any Revolving Facility Priority Collateral or (B) are
secured on a junior basis to the Liens securing the Obligations on any Revolving
Facility Priority Collateral and, in the case of this clause (B) relating to
Indebtedness for borrowed money, are subject to the terms of the Intercreditor
Agreement or a Junior Lien Intercreditor Agreement, as applicable;

(xv) Indebtedness of Restricted Subsidiaries of the Company that are not
Guarantors in an amount not to exceed, in the aggregate at any one time
outstanding the greater of (x) $40.0 million and (y) 10.0% of Total
Non-Guarantor Assets (it being understood that any Indebtedness incurred
pursuant to this clause (xv) shall cease to be deemed incurred or outstanding
for purposes of this clause (xv) but shall be deemed incurred for the purposes
of the first paragraph of this covenant from and after the first date on which
such Restricted Subsidiary could have incurred such Indebtedness under the first
paragraph of this covenant without reliance on this clause (xv));

(xvi) any “bad boy”, or springing recourse, guarantee by the Lead Borrower or
any Restricted Subsidiary of the Lead Borrower that is the parent company of an
MTBE Subsidiary or Permitted MTBE Joint Venture of Indebtedness of an MTBE
Subsidiary or Permitted MTBE Joint Venture so long as such Indebtedness (x) is
incurred by such MTBE Subsidiary or Permitted MTBE Joint Venture in connection
with its ownership, development, use or operation of its MTBE Assets and
(y) such Indebtedness is otherwise non-recourse to the Lead Borrower and its
Restricted Subsidiaries (other than any MTBE Subsidiary):

(xvii) the incurrence by the Lead Borrower or any of its Restricted Subsidiaries
of Indebtedness in connection with the MLP Formation Transactions to the extent
such Indebtedness is extinguished in connection with the proceeds from a
Qualifying MLP IPO;

(xviii) [reserved]; and

(xix) Indebtedness of the Lead Borrower or any Restricted Subsidiary of Lead
Borrower consisting of (x) the financing of insurance premiums or (y) take or
pay obligations contained in supply arrangements, in each case, in the ordinary
course of business.

 

131



--------------------------------------------------------------------------------

(c) The Lead Borrower will not incur, and will not permit any Guarantor to
incur, any Indebtedness (including Permitted Debt) that is contractually
subordinated in right of payment to any other Indebtedness of the Borrower or
such Guarantor unless such Indebtedness is also contractually subordinated in
right of payment to the Revolving Facility on substantially identical terms (or
terms more favorable to the Lenders under the Revolving Facility); provided,
however, that no Indebtedness will be deemed to be contractually subordinated in
right of payment to any other Indebtedness solely by virtue of being unsecured
or by virtue of being secured on a first or junior Lien basis.

(d) For purposes of determining compliance with this Section 6.02, in the event
that an item of proposed Indebtedness, Disqualified Stock or preferred equity
meets the criteria of more than one of the categories of Permitted Debt
described in Section 6.02(b) above, or is entitled to be incurred pursuant to
the first paragraph of this covenant, Holdings will be permitted to classify
such item of Indebtedness, Disqualified Stock or preferred equity on the date of
its incurrence and will only be required to include the amount and type of such
Indebtedness, Disqualified Stock or preferred equity in one of the above
clauses, although Holdings may divide and classify an item of Indebtedness,
Disqualified Stock or preferred equity in one or more of the types of
Indebtedness, Disqualified Stock or preferred equity and may later reclassify
all or a portion of such item of Indebtedness, Disqualified Stock or preferred
equity, in any manner that complies with this covenant. The accrual of interest
or dividends, the accretion or amortization of original issue discount, the
payment of interest on any Indebtedness in the form of additional Indebtedness
with the same terms, the reclassification of preferred equity as Indebtedness
due to a change in accounting principles, the payment of dividends on
Disqualified Stock or preferred equity in the form of additional shares of the
same class of Disqualified Stock or preferred equity and unrealized losses or
charges in respect of Hedging Obligations (including those resulting from the
application of Standards Codification No. 815—Derivatives and Hedging (formerly
SFAS 133)) or any comparable standard relating to hedge accounting) will not be
deemed to be an incurrence of Indebtedness or an issuance of Disqualified Stock
or preferred equity for purposes of this covenant; provided, in each such case
(other than preferred stock that is not Disqualified Stock), that the amount of
any such accrual, accretion or payment is included in Fixed Charges of the Lead
Borrower as accrued. Notwithstanding any other provision of this covenant, the
maximum amount of Indebtedness that the Lead Borrower or any Restricted
Subsidiary may incur pursuant to this covenant shall not be deemed to be
exceeded solely as a result of fluctuations in exchange rates or currency
values.

(e) For purposes of determining compliance with any U.S. dollar denominated
restriction on the incurrence of Indebtedness where the Indebtedness incurred is
denominated in a different currency, the amount of such Indebtedness will be the
U.S. Dollar Equivalent determined on the date of the establishment of the
facility or instrument under which such Indebtedness was incurred; provided,
however, that if such Indebtedness denominated in a different currency is
subject to a Currency Agreement with respect to U.S. dollars, covering all
principal, premium, if any, and interest payable on such Indebtedness, the
amount of such Indebtedness expressed in U.S. dollars will be as provided in
such Currency Agreement. The principal amount of any refinancing Indebtedness
incurred in the same currency as the Indebtedness being refinanced will be the
U.S. Dollar Equivalent of the Indebtedness refinanced, except to the extent that
(i) such U.S. Dollar Equivalent was determined based on a Currency Agreement, in
which case the refinancing Indebtedness will be determined in accordance with

 

132



--------------------------------------------------------------------------------

the preceding sentence, and (ii) the principal amount of the refinancing
Indebtedness exceeds the principal amount of the Indebtedness being refinanced,
in which case the U.S. Dollar Equivalent of such excess, as appropriate, will be
determined on the date such refinancing Indebtedness is incurred.

(f) The amount of any Indebtedness outstanding as of any date will be:

(i) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;

(ii) the principal amount of the Indebtedness, in the case of any other
Indebtedness; and

(iii) in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person, the lesser of:

(A) the Fair Market Value of such assets at the date of determination; and

(B) the amount of the Indebtedness of the other Person.

Section 6.03. Asset Sales.

(a) The Lead Borrower will not, and will not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale unless the Lead Borrower (or the
Restricted Subsidiary, as the case may be) receives consideration at the time of
the Asset Sale at least equal to the Fair Market Value (such Fair Market Value
to be determined on the date of contractually agreeing to such Asset Sale) of
the assets or Equity Interests issued or sold or otherwise disposed of; and

(b) Within 365 days after the receipt of any Net Proceeds from an Asset Sale,
the Lead Borrower (or the applicable Restricted Subsidiary, as the case may be)
may:

(i) apply such Net Proceeds, at its option:

(A) (1) to the extent the Net Proceeds constitute proceeds of Revolving Facility
Priority Collateral repay Loans (other than Swingline Loans) pursuant to
Section 2.11(e) (and, in the case of repayment of Revolving Facility Loans,
correspondingly and permanently reduce commitments under the Revolving Facility)
or (2) to the extent the Net Proceeds constitute proceeds of Notes Priority
Collateral redeem or purchase Senior Notes, by way of optional redemption,
open-market purchases (to the extent such purchases are at or above 100% of the
principal amount thereof) or an “Asset Sale Offer” in accordance with the terms
of the Senior Notes Indenture; or

(B) in reinvestment in the business of the Lead Borrower and its Subsidiaries by
(1) acquiring all or substantially all of the assets of, or any Capital Stock
of, another Permitted Business (provided, that in the case of any such
acquisition of Capital Stock, such Person is or becomes a Restricted Subsidiary
of the Lead Borrower), (2) acquiring other short- or long-term assets that are
not classified as current assets under GAAP and that are used or useful in a
Permitted Business, or (3) investing in Additional Assets; or

 

133



--------------------------------------------------------------------------------

(ii) enter into a binding commitment to apply the Net Proceeds pursuant to
paragraph (i) above, provided that such binding commitment shall be treated as a
permitted application of the Net Proceeds from the date of such commitment until
the earlier of (x) the date on which such acquisition or expenditure is
consummated, and (y) the 180th day following the expiration of the
aforementioned 365 day period.

Section 6.04. Liens. The Lead Borrower will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
suffer to exist any Lien that secures Indebtedness of the Lead Borrower or its
Restricted Subsidiaries, on any asset or property of the Lead Borrower or any
Restricted Subsidiary, or any income or profits therefrom, or assign or convey
any right to receive income therefrom in each such case to the extent such
asset, property, income or profits constitute Collateral, except that, the
foregoing shall not apply to Permitted Liens.

Section 6.05. Dividend and other Payment Restrictions Affecting Subsidiaries

(a) The Lead Borrower will not, and will not permit any of its Restricted
Subsidiaries that is not a Loan Party to, directly or indirectly, create or
permit to exist or become effective any consensual encumbrance or restriction on
the ability of the Lead Borrower or any Restricted Subsidiary that is not a Loan
Party to:

(i) pay dividends or make any other distributions on its Capital Stock to the
Lead Borrower or any of its Restricted Subsidiaries, or with respect to any
other interest or participation in, or measured by, its profits, or pay any
Indebtedness owed to the Lead Borrower or any of its Restricted Subsidiaries;

(ii) make loans or advances to the Lead Borrower or any of its Restricted
Subsidiaries; or

(iii) sell, lease or transfer any of its properties or assets to the Lead
Borrower or any of its Restricted Subsidiaries.

(b) However, the preceding restrictions will not apply to encumbrances or
restrictions existing under or by reason of:

(i) agreements governing Indebtedness outstanding on the Closing Date, this
Agreement and Credit Facilities as in effect on the Closing Date and any
amendments, restatements, modifications, renewals, supplements, refundings,
replacements or refinancings of those agreements; provided that the amendments,
restatements, modifications, renewals, supplements, refundings, replacements or
refinancings are materially more restrictive, taken as a whole, with respect to
such dividend and other payment restrictions than those contained in those
agreements on the Closing Date;

(ii) the Senior Notes Indenture, the Senior Notes the Note Guarantees, the
documentation governing any Indebtedness permitted to be incurred under
Section 6.02

 

134



--------------------------------------------------------------------------------

and secured on a pari passu or junior basis to the Liens securing the Senior
Notes, so long as they are subject to the terms of the Intercreditor Agreement
or Junior Lien Intercreditor Agreement, as applicable (to the extent they remain
secured by Liens), and in each case the security documents or similar agreements
related thereto;

(iii) applicable law, rule, regulation, order, approval, license, permit or
similar restriction;

(iv) any instrument governing Indebtedness or Capital Stock of a Person acquired
by the Lead Borrower or any of its Restricted Subsidiaries as in effect at the
time of such acquisition (except to the extent such Indebtedness or Capital
Stock was incurred in connection with or in contemplation of such acquisition),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person, or the property or
assets of the Person, so acquired; provided that, in the case of Indebtedness,
such Indebtedness was permitted by the terms of this Agreement to be incurred;

(v) non-assignment provisions or subletting restrictions in contracts, leases
and licenses entered into in the ordinary course of business;

(vi) purchase money obligations for property (including Capital Stock) acquired
in the ordinary course of business and Capital Lease Obligations that impose
restrictions on the property purchased or leased of the nature described in
Section 6.02(b)(iii);

(vii) any agreement for the sale or other disposition of the Capital Stock or
assets of a Restricted Subsidiary that restricts distributions by that
Restricted Subsidiary pending closing of the sale or other disposition;

(viii) Permitted Refinancing Indebtedness; provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are not materially more restrictive, taken as a whole, than those contained in
the agreements governing the Indebtedness being refinanced;

(ix) Liens permitted to be incurred under Section 6.04 that limit the right of
the debtor to dispose of the assets securing such Indebtedness;

(x) provisions limiting the disposition or distribution of assets or property or
transfer of Capital Stock in joint venture agreements, asset sale agreements,
sale-leaseback agreements, stock sale agreements, limited liability company
organizational documents, and other similar agreements entered into in the
ordinary course of business, consistent with past practice or with the approval
of the Lead Borrower’s or Holdings’ Board of Directors, which limitation is
applicable only to the assets, property or Capital Stock that are the subject of
such agreements;

(xi) restrictions on cash, Cash Equivalents, Marketable Securities or other
deposits or net worth imposed by customers or lessors under contracts or leases
entered into in the ordinary course of business;

 

135



--------------------------------------------------------------------------------

(xii) other Indebtedness of Restricted Subsidiaries that are not Loan Parties
that is incurred subsequent to the Closing Date pursuant to Section 6.02;

(xiii) encumbrances on property that exist at the time the property was acquired
by Holdings or a Restricted Subsidiary;

(xiv) contractual encumbrances or restrictions in effect on the Closing Date,
and any amendments, restatements, modifications, renewals, supplements,
refundings, replacements or refinancings of those agreements; provided that the
amendments, restatements, modifications, renewals, supplements, refundings,
replacements or refinancings are not materially more restrictive, taken as a
whole, with respect to such dividend and other payment restrictions than those
contained in those agreements on the Closing Date;

(xv) any encumbrance or restriction with respect to an Unrestricted Subsidiary
pursuant to or by reason of an agreement that the Unrestricted Subsidiary is a
party to or entered into before the date on which such Unrestricted Subsidiary
became a Restricted Subsidiary; provided that such agreement was not entered
into in anticipation of the Unrestricted Subsidiary becoming a Restricted
Subsidiary and any such encumbrance or restriction does not extend to any assets
or property of Holdings or any other Restricted Subsidiary other than the assets
and property of such Unrestricted Subsidiary;

(xvi) any encumbrance or restriction contained in the terms of any Indebtedness
or any agreement pursuant to which such Indebtedness was incurred if either
(x) the encumbrance or restriction applies only in the event of a payment
default or a default with respect to a financial covenant in such Indebtedness
or agreement or (y) the Lead Borrower determines that any such encumbrance or
restriction will not materially affect the Lead Borrower’s ability to make
principal or interest payments on the Revolving Facility or the Senior Notes, as
determined in good faith by the Board of Directors of the Lead Borrower whose
determination shall be conclusive;

(xvii) provisions with respect to the receipt of a rebate on an operating lease
until all obligations due to a lessor on other operating leases are satisfied or
other customary restrictions in respect of assets or contract rights acquired by
a Restricted Subsidiary in connection with a sale and leaseback transaction;

(xix) customary provisions in master limited partnership agreements, joint
venture agreements or arrangements and other similar agreements or arrangements
relating solely to such master limited partnership or joint venture;

(xx) encumbrances and restrictions contained in contracts entered into in the
ordinary course of business, not relating to any Indebtedness, and that do not,
individually or in the aggregate, detract from the value of property or assets
of the Lead Borrower or any Restricted Subsidiary of the Lead Borrower or the
ability of the Lead Borrower or such Restricted Subsidiary to realize such
value, or to make any distributions relating to such property or assets in each
case in any material respect;

 

136



--------------------------------------------------------------------------------

(xxi) any encumbrances or restrictions imposed by any amendments or refinancings
of the contracts, instruments or obligations referred to above in
Section 6.05(b)(i) through Section 6.05(b)(xx) above; provided that such
encumbrances and restrictions contained in amendments or refinancings are not
materially more restrictive, taken as a whole, than such encumbrances and
restrictions prior to such amendment or refinancing.

For purposes of determining compliance with this covenant, (i) the priority of
any preferred stock in receiving dividends or liquidating distributions prior to
dividends or liquidating distributions being paid on ordinary shares shall not
be deemed a restriction on the ability to make distributions on Capital Stock
and (ii) the subordination of loans or advances made to the Lead Borrower or a
Restricted Subsidiary to other Indebtedness Incurred by the Lead Borrower or any
such Restricted Subsidiary shall not be deemed a restriction on the ability to
make loans or advances.

Section 6.06. Consolidation, Amalgamation, Merger, or Sale of Assets.

(a) The Lead Borrower will not, directly or indirectly: (1) consolidate,
amalgamate or merge with or into another Person; or (2) sell, assign, transfer,
convey or otherwise dispose of all or substantially all of the Lead Borrower’s
properties or assets (determined on a consolidated basis for the Lead Borrower
and its Restricted Subsidiaries) in one or more related transactions to another
Person, unless:

(i) (a) the Lead Borrower is the surviving entity; or (b) the Person formed by
or surviving any such consolidation or merger (if other than the Lead Borrower)
or to which such sale, assignment, transfer, conveyance or other disposition has
been made is a corporation, partnership (including a master limited partnership)
or limited liability company organized or existing under the laws of the United
States, any state of the United States or the District of Columbia;

(ii) the Person formed by or surviving any such consolidation or merger (if
other than the Lead Borrower) or the Person to which such sale, assignment,
transfer, conveyance or other disposition has been made assumes all the
obligations of the Lead Borrower, as the case may be, under the Loan Documents
pursuant to arrangements reasonably satisfactory to the Collateral Agent; and

(iii) immediately before and after giving effect to such transaction the Other
Payment Conditions are met.

In addition, the Borrower will not, directly or indirectly, lease all or
substantially all of the properties and assets of it and its Restricted
Subsidiaries taken as a whole, in one or more related transactions, to any other
Person.

(b) Section 6.06(a) will not apply to:

(i) any consolidation, amalgamation, merger, or any sale, assignment, transfer,
conveyance, lease or other disposition of assets between or among the Lead
Borrower and any Loan Party;

 

137



--------------------------------------------------------------------------------

(ii) a merger of the Lead Borrower with an Affiliate solely for the purpose of
reincorporating the Lead Borrower under the laws of the United States, any state
of the United States or the District of Columbia; and

(iii) any transaction contemplated by the Merger Agreement.

(c) A Subsidiary Loan Party may not sell or otherwise dispose of all or
substantially all of its assets to, or consolidate with or merge with or into
(whether or not such Subsidiary Loan Party is the surviving Person), another
Person, other than the Lead Borrower or another Subsidiary Loan Party, unless
immediately before and after giving effect to such transaction the Other Payment
Conditions are met.

Section 6.07. Transactions with Affiliates.

(a) The Lead Borrower will not, and will not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Lead Borrower (each, an “Affiliate Transaction”),
involving aggregate consideration in excess of $10.0 million, unless:

(i) the Affiliate Transaction is on terms that are not materially less favorable
to the Lead Borrower or the relevant Restricted Subsidiary than those that would
have been obtained in a comparable transaction by the Lead Borrower or such
Restricted Subsidiary with an unrelated Person; and

(ii) the Lead Borrower delivers to the Administrative Agent (x) with respect to
any Affiliate Transaction or series of related Affiliate Transactions involving
aggregate consideration in excess of $40.0 million, a resolution of the Board of
Directors of Holdings or the Lead Borrower certifying that such Affiliate
Transaction complies with this covenant and that such Affiliate Transaction has
been approved by a majority of the disinterested members, if any, of the Board
of Directors of Holdings or the Lead Borrower.

(b) The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 6.07(a):

(i) any employment agreement, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by the Lead
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business or consistent with past practice and payments pursuant thereto;

(ii) transactions between or among Holdings and/or any of its Restricted
Subsidiaries;

(iii) transactions with a Person (other than an Unrestricted Subsidiary of the
Lead Borrower) that is an Affiliate of the Lead Borrower solely because the Lead
Borrower owns, directly or through a Restricted Subsidiary, an Equity Interest
in, or controls, such Person;

 

138



--------------------------------------------------------------------------------

(iv) payment of reasonable fees to, and indemnity provided on behalf of,
officers, directors, employees or consultants of the Lead Borrower or any of its
Restricted Subsidiaries or any direct or indirect parent company of the Lead
Borrower;

(v) any contribution to the capital of the Lead Borrower or any issuance of
Equity Interests (other than Disqualified Stock) of the Lead Borrower to
Affiliates of the Lead Borrower or to any director, officer, employee or
consultant of the Lead Borrower or any direct or indirect parent company of the
Lead Borrower, and the granting and performance of registration rights;

(vi) Restricted Payments and Investments that do not violate Section 6.01;

(vii) the entering into any agreement to pay, and the payment of, customary
annual management, consulting, monitoring and advisory fees to the Equity
Investors in an amount not to exceed in any four quarter period the greater of
(x) $2.5 million and (y) 1.0% of Consolidated Adjusted EBITDA of Holdings and
its Restricted Subsidiaries for such period and related expenses;

(viii) loans or advances to employees or consultants in the ordinary course of
business or consistent with past practice;

(ix) any transaction in which the Lead Borrower or any of its Restricted
Subsidiaries, as the case may be, delivers to the Administrative Agent a letter
from an accounting, appraisal or investment banking firm of national standing
stating that such transaction is fair to the Lead Borrower or such Restricted
Subsidiary from a financial point of view or that such transaction meets the
requirements of Section 6.07(a)(i);

(x) the existence of, or the performance by the Lead Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any acquisition
agreements or members’ or stockholders agreement or related documents to which
it is a party as of the Closing Date and any amendment thereto or similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Lead Borrower or any of its Restricted
Subsidiaries of its obligations under, any future amendment to any such existing
agreement or under any similar agreement entered into after the Closing Date
shall only be permitted by this Section 6.07(b)(x) to the extent that the terms
of any such existing agreement, together with all amendments thereto, taken as a
whole, or such new agreement are not otherwise more disadvantageous to the
Lenders taken as a whole than the original agreement as in effect on the Closing
Date;

(xi) transactions with Unrestricted Subsidiaries, customers, clients, suppliers,
joint ventures, joint venture partners or purchasers or sellers of goods or
services or lessor or lessees of property, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement which
are, in the aggregate (taking into account all the costs and benefits associated
with such transactions), materially no less favorable to the Lead Borrower or
its Restricted Subsidiaries than those that would have been obtained in a
comparable transaction by the Lead Borrower or such Restricted Subsidiary with
an unrelated Person, in the reasonable determination of the Board of

 

139



--------------------------------------------------------------------------------

Directors of Holdings or the Lead Borrower or senior management of either of
them, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party;

(xii) (A) guarantees of performance by the Lead Borrower and its Restricted
Subsidiaries of Unrestricted Subsidiaries in the ordinary course of business,
except for guarantees of Indebtedness in respect of borrowed money, and
(B) pledges of Equity Interests of Unrestricted Subsidiaries for the benefit of
lenders of Unrestricted Subsidiaries;

(xiii) if such Affiliate Transaction is with a Person in its capacity as a
holder of Indebtedness or Capital Stock of Holdings or any Restricted Subsidiary
where such Person is treated no more favorably than the holders of Indebtedness
or Capital Stock of the Lead Borrower or any Restricted Subsidiary;

(xiv) transactions effected pursuant to agreements in effect on the Closing Date
and any amendment, modification or replacement of such agreement (so long as
such amendment or replacement is not materially more disadvantageous to the
holders of the notes, taken as a whole);

(xv) payments to the Equity Investors made for any financial advisory, financing
or other investment banking activities, including without limitation, in
connection with acquisitions or divestitures, which payments are approved by a
majority of the Board of Directors;

(xvi) the Transactions and the payment of all fees and expenses related to the
Transactions;

(xvii) intellectual property licenses in the ordinary course of business;

(xviii) Permitted Liens of the type described in clause (xiv)(B) thereof granted
in favor of an MTBE Subsidiary or Permitted MTBE Joint Venture;

(xix) the MLP Formation Transactions;

(xx) transactions with any MLP Subsidiary if approved by the MLP’s conflicts
committee; and

(xxi) transactions between the Lead Borrower or any of its Restricted
Subsidiaries and any Person, a director of which is also a director of the Lead
Borrower; provided, however, that such director abstains from voting as a
director of the Lead Borrower on any matter involving such other Person.

Section 6.08. Business Activities. The Lead Borrower will not, and will not
permit any of their Restricted Subsidiaries to, engage in any business other
than Permitted Businesses, except to such extent as would not be material to the
Lead Borrower and its Restricted Subsidiaries taken as a whole.

 

140



--------------------------------------------------------------------------------

Section 6.09. Designation of Restricted and Unrestricted Subsidiaries.

(a) The Board of Directors of Holdings or the Lead Borrower may designate any
Subsidiary of Holdings (including any newly acquired or newly formed Subsidiary
of Holdings) other than a Borrower to be an Unrestricted Subsidiary unless such
Subsidiary or any of its Subsidiaries owns any Equity Interests or Indebtedness
of, or owns or holds any Lien on any property of, Holdings or any other
Subsidiary of Holdings that is not a Subsidiary of the Subsidiary to be so
designated; provided, however, that the Subsidiary to be so designated and its
Subsidiaries do not at the time of designation have and do not thereafter incur
Non-Recourse Debt (other than guarantees of performance of the Unrestricted
Subsidiary in the ordinary course of business, excluding guarantees of
Indebtedness for borrowed money); provided, further, however, that both
immediately before and after giving effect to any such designation the Other
Payment Conditions are met.

(b) The Board of Directors of Holdings or the Lead Borrower may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided, however, both
immediately before and after giving effect to any such designation the Other
Payment Conditions are met.

(c) Any such designation by the Board of Directors of Holdings or the Lead
Borrower shall be evidenced to the Administrative Agent by promptly filing with
the Administrative Agent a copy of the resolution of the applicable Board of
Directors giving effect to such designation and an Officers’ Certificate
certifying that such designation complied with the foregoing provisions.

Section 6.10. Minimum Fixed Charge Coverage Ratio. If, at any time during any
Fiscal Quarter, (i) an Event of Default is continuing or (ii) Excess
Availability is less than the greater of (x) 10% of Availability and (y) $20.0
million (which in case of clause (y), shall be reduced after a Significant Asset
Sale proportionately based on the Fair Market Value of the Significant Asset
Sale in relation to Total Assets, but only to the extent that there is a
permanent reduction in Commitments on a pro rata basis), the Lead Borrower shall
comply with a minimum Fixed Charge Coverage Ratio for the most recent period of
four consecutive fiscal quarters for which financial statements have been
delivered pursuant to Section 3.05 of at least 1.0 to 1.0. Such requirement
shall continue until the date that no Event of Default exists and Excess
Availability shall have been not less than the greater of (x) 10% of
Availability and (y) $20.0 million for a period of 21 consecutive calendar days.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a) any representation or warranty made or deemed made by a Borrower or any
other Loan Party in any Loan Document, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been incorrect, false or misleading in any
material respect when so made, deemed made or furnished by a Borrower or any
other Loan Party;

 

141



--------------------------------------------------------------------------------

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any Revolving L/C Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or on any
Revolving L/C Disbursement or in the payment of any Fee or any other amount
(other than an amount referred to in (b) above) due under any Loan Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of five (5) Business Days;

(d) failure by Holdings to comply with its obligations under
Section 5.01(a) (with respect to any Borrower), Section 5.05(a) or Article VI.

(e) failure by Holdings or any of Holdings’ Restricted Subsidiaries to comply
with any of its other obligations (other than those specified in paragraphs (b),
(c) or (d) above) under the Loan Documents and the continuance of such failure
for 30 days (or 60 days in the case of a Reporting Failure (other than
Section 5.14, which shall be subject to a 5 Business Day grace period hereunder;
provided that failure to deliver a weekly Borrowing Base certificate, if
required under Section 5.14, shall be subject to a 2 day grace period
hereunder)) after notice thereof to Holdings by the Administrative Agent or any
Lender (given through the Administrative Agent);

(f) (i) any event or condition occurs that (x) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (y) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) a Borrower or any of its Significant Subsidiaries (or a group of
Subsidiaries that taken as a whole, would constitute, a Significant Subsidiary)
shall fail to pay the principal of any Material Indebtedness at the stated final
maturity thereof; provided that this clause (f) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness;

(g) failure by Holdings, the Lead Borrower or any Significant Subsidiary (or a
group of Subsidiaries that taken as a whole, would constitute, a Significant
Subsidiary), to pay final and non- appealable judgments entered by a court or
courts of competent jurisdiction aggregating in excess of $25.0 million (net of
any amounts which are covered by insurance or bonded), which judgments are not
paid, waived, satisfied, discharged or stayed for a period of 60 days;

(h) there shall have occurred a Change in Control (other than a Qualifying MLP
IPO);

 

142



--------------------------------------------------------------------------------

(i) Holdings, the Lead Borrower, or any Significant Subsidiary (or a group of
Subsidiaries that taken as a whole, would constitute, a Significant Subsidiary)
pursuant to or within the meaning of Bankruptcy Law:

(i) commences a voluntary case or proceeding (including the filing of a notice
of intention in respect thereof),

(ii) consents to the entry of an order for relief against it in an involuntary
case or proceeding,

(iii) consents to the appointment of a custodian, receiver, receiver-manager,
administrative receiver, administrator, liquidator, trustee, liquidation
custodian, sequestrator, conservator, or similar official of it or for all or
substantially all of its property, or

(iv) makes a general assignment for the benefit of its creditors;

(j) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against Holdings, the Lead Borrower, or any Significant
Subsidiary in an involuntary case or proceeding;

(ii) appoints a custodian, receiver, receiver-manager, administrative receiver,
administrator, liquidator, trustee, liquidation custodian, sequestrator,
conservator, or similar official of Holdings, the Lead Borrower, or any
Significant Subsidiary or for all or substantially all of the property of
Holdings, the Lead Borrower, or any Significant Subsidiary; or

(iii) orders the liquidation, winding up, or dissolution or a suspension of
payments against Holdings, the Lead Borrower, or any Significant Subsidiary;

and the order or decree remains unstayed and in effect for 60 consecutive days;

(k) one or more ERISA Events shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

(l) (i) any Loan Document (subject to the terms of such Loan Document) shall for
any reason be asserted in writing by any Loan Party not to be a legal, valid and
binding obligation of any party thereto, (ii) any security interest purported to
be created by any Security Document and to extend to Collateral that is not
immaterial to Holdings and its Subsidiaries on a consolidated basis shall cease
to be, or shall be asserted in writing by any Loan Party not to be, a valid and
perfected security interest (having the priority required by this Agreement or
the relevant Security Document) in the securities, assets or properties covered
thereby, except to the extent that (x) any such loss of perfection or priority
results from the failure of the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under any
Security Document or to file UCC continuation statements, (y) such loss is

 

143



--------------------------------------------------------------------------------

covered by a lender’s title insurance policy and the Administrative Agent shall
be reasonably satisfied with the credit of such insurer or (z) any such loss of
validity, perfection or priority is the result of any failure by the Collateral
Agent or the Administrative Agent to take any action necessary to secure the
validity, perfection or priority of the liens, or (iii) the Guarantees pursuant
to the Loan Document Guarantee by Holdings, the Borrowers or the Subsidiary Loan
Parties of any of the Obligations shall cease to be in full force and effect
(other than in accordance with the terms thereof), or shall be asserted in
writing by Holdings, any Borrower, any Subsidiary Loan Party or any other Person
not to be in effect or not to be legal, valid and binding obligations; then, and
in every such event (other than an event with respect to a Borrower described in
paragraph (i) or (j) above), and at any time thereafter during the continuance
of such event, the Administrative Agent, at the request of the Required Lenders,
shall, by notice to Holdings, take any or all of the following actions, at the
same or different times: (i) terminate forthwith the Commitments, (ii) declare
the Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrowers, anything contained herein or in any other Loan Document
to the contrary notwithstanding and (iii) demand cash collateral pursuant to
Section 2.05(c); and in any event described in paragraph (i) or (j) above, the
Commitments shall automatically terminate, the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrowers accrued hereunder and under any other
Loan Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for cash collateral to the full
extent permitted under Section 2.05(c), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

Section 7.02. Holdings’ Right to Cure.

(a) Financial Performance Covenant. Notwithstanding anything to the contrary
contained in Section 7.01, in the event that Holdings fails to comply with the
requirements of the Financial Performance Covenant, until the expiration of the
10th day subsequent to the date the certificate calculating such Financial
Performance Covenant is required to be delivered pursuant to
Section 5.04(c) (the “Last Cure Date”), Holdings shall have the right to issue
Permitted Cure Securities for cash or otherwise receive cash contributions to
the capital of Holdings (collectively, the “Cure Right”), and upon the receipt
by Holdings of such cash (the “Cure Amount”) pursuant to the exercise by
Holdings of such Cure Right such Financial Performance Covenant shall be
recalculated giving effect to the following pro forma adjustments:

(i) Consolidated Adjusted EBITDA shall be increased, solely for the purpose of
measuring the Financial Performance Covenant (and measuring compliance with the
Financial Performance Covenant in subsequent Test Periods that include the
relevant fiscal quarter) and not for any other purpose under this Agreement, by
an amount equal to the Cure Amount; and

 

144



--------------------------------------------------------------------------------

(ii) if, after giving effect to the foregoing recalculations, Holdings shall
then be in compliance with the requirements of the Financial Performance
Covenant, Holdings shall be deemed to have satisfied the requirements of the
Financial Performance Covenant as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of the financial covenant that had
occurred shall be deemed cured for this purposes of the Agreement.

(b) Limitation on Exercise of Cure Right. Notwithstanding anything herein to the
contrary, (i) in each four-fiscal- quarter period there shall be at least two
fiscal quarters in which the Cure Right is not exercised, (ii) the Cure Amount
shall be no greater than the amount required for purposes of complying with the
Financial Performance Covenant and (iii) the Cure Right shall not be exercised
more than four times during the term of this Agreement. The Lenders shall not be
required to comply with any request for Borrowing during any Financial
Performance Covenant default and until such time as the Holdings has received
the Cure Amount necessary for complying with the Financial Performance Covenant
for the relevant period.

ARTICLE VIII

THE AGENTS

Section 8.01. Collateral Agent and Administrative Agent Appointment. Each
Secured Party hereby irrevocably designates and appoints Bank of America, N.A.
as the Administrative Agent of such Lender under this Agreement and the other
Loan Documents (for purposes of this Agreement, the term “Administrative Agent”
shall include Bank of America, N.A. in its capacity as Collateral Agent pursuant
to the Security Documents and the Intercreditor Agreement), and each such
Secured Party irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

Section 8.02. Joint Lead Arrangers, etc. Each Lender and each Issuing Bank
recognizes and agrees that the Joint Lead Arrangers, Joint Book Manager,
Syndication Agent and Documentation Agents in their respective capacities as
such, shall have no duties or responsibilities under this Agreement or any other
Loan Document, or any fiduciary relationship with any Lender of Issuing Bank,
and shall have no functions, responsibilities, duties, obligations or
liabilities for acting as such hereunder.

Section 8.03. Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender or Issuing
Bank an amount equivalent to any applicable withholding Tax. Without limiting or
expanding the provisions of Section 2.17(a) or Section 2.17(c), each Lender or
Issuing Bank shall, and does hereby,

 

145



--------------------------------------------------------------------------------

indemnify the Administrative Agent against, and shall make payable in respect
thereof within 30 days after demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the Internal Revenue Service or any
other Governmental Authority as a result of the failure of the Administrative
Agent to properly withhold Tax from amounts paid to or for the account of any
Lender or Issuing Bank for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender or Issuing Bank failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective). A certificate as to the amount of such payment or liability
delivered to any Lender or Issuing Bank by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and Issuing Bank Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or Issuing Bank under this Agreement or any other
Loan Document against any amount due the Administrative Agent under this
Section 8.03. The agreements in this Section 8.03 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender or Issuing Bank, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

Section 8.04. Lien Release; Care of Collateral. Secured Parties authorize the
Agents to release any Lien with respect to any Collateral (a) upon Full Payment
of the Obligations; (b) that is the subject of a disposition or Lien that
Borrowers certify in writing is an Asset Sale permitted under Section 6.03 or a
Permitted Lien entitled to priority over the Collateral Agent’s Liens (and Agent
may rely conclusively on any such certificate without further inquiry) and
(c) that does not constitute a material part of the Collateral. The Agents shall
have no obligation to assure that any Collateral exists or is owned by any Loan
Party, or is cared for, protected or insured, nor to assure that the Collateral
Agent’s Liens have been properly created, perfected or enforced, or are entitled
to any particular priority, nor to exercise any duty of care with respect to any
Collateral. Without limiting the generality of the foregoing, the Agents are
hereby expressly authorized to execute any and all documents (including
releases) with respect to the Collateral and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Section 8.04.

Section 8.05. Additional Agreement. The Administrative Agent is authorized to
enter into the Intercreditor Agreement and any other intercreditor agreement
contemplated hereby with respect to Indebtedness that is (i) required or
permitted to be subordinated hereunder and/or (ii) secured by Liens and which
Indebtedness contemplates an intercreditor, subordination or collateral trust
agreement (any such other intercreditor agreement, an “Additional Agreement”),
and the parties hereto acknowledge that the Intercreditor Agreement and any
Additional Agreement is binding upon them. Each Lender (a) hereby consents to
the subordination of the Liens on the Collateral other than the “Revolving
Facility Priority Collateral” securing the Obligations on the terms set forth in
the Intercreditor Agreement, (b) hereby agrees that it will be bound by and will
take no actions contrary to the provisions of the Intercreditor Agreement or any
Additional Agreement and (c) hereby authorizes and instructs the Administrative
Agent to enter into the Intercreditor Agreement or any Additional Agreement and
to subject the Liens on the Collateral securing the obligations to the
provisions thereof. The foregoing provisions are intended as an inducement to
the Secured Parties to extend credit to the Borrowers and such Secured Parties
are intended third-party beneficiaries of such provisions and the provisions of
the Intercreditor Agreement and/or any Additional Agreement.

 

146



--------------------------------------------------------------------------------

Section 8.06. Reliance by Agents. The Agents shall be entitled to rely, and
shall be fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person. The Agents shall have a reasonable and practicable
amount of time to act upon any instruction, notice or other communication under
any Loan Document, and shall not be liable for any delay in acting.

Section 8.07. Action Upon Default. The Agents shall not be deemed to have
knowledge of any Default or Event of Default, or of any failure to satisfy any
conditions in Article IV, unless it has received written notice from a Borrower
or Required Lenders specifying the occurrence and nature thereof. If any Lender
acquires knowledge of a Default, Event of Default or failure of such conditions,
it shall promptly notify the Agents and the other Lenders thereof in writing.
Each Secured Party agrees that, except as otherwise provided in any Loan
Documents or with the written consent of the Administrative Agent and Required
Lenders, it will not take any Enforcement Action, accelerate any Secured
Obligations (other than Secured Bank Product Obligations), or exercise any right
that it might otherwise have under Applicable Law to credit bid at foreclosure
sales, UCC sales or other dispositions of Collateral, or to assert any rights
relating to any Collateral.

Section 8.08. Indemnification. EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS THE
AGENTS AND THE ISSUING BANK, TO THE EXTENT NOT REIMBURSED BY THE LOAN PARTIES,
ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR ASSERTED
AGAINST ANY SUCH PERSON, PROVIDED THAT ANY CLAIM AGAINST AN AGENT RELATES TO OR
ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY OF AGENT). If the
Administrative Agent is sued by any receiver, trustee or other Person for any
alleged preference or fraudulent transfer, then any monies paid by the
Administrative Agent in settlement or satisfaction of such proceeding, together
with all interest, costs and expenses (including attorneys’ fees) incurred in
the defense of same, shall be promptly reimbursed to the Administrative Agent by
each Lender to the extent of its pro rata share.

Section 8.09. Successor Agent and Co-Agents.

(a) Resignation; Successor Administrative Agent. Subject to the appointment and
acceptance of a successor Agent as provided below, the Administrative Agent (and
the Collateral Agent) may resign at any time by giving at least 30 days written
notice thereof to Lenders and Borrowers. Upon receipt of such notice, Required
Lenders shall have the right to appoint a successor Administrative Agent (and
Collateral Agent) which shall be (a) a Lender or an Affiliate of a Lender; or
(b) a financial institution reasonably acceptable to Required Lenders and
(provided no Event of Default under Section 7.01(b), (c), (i) or (j) exists)
Borrowers. If no successor agent is appointed prior to the effective date of the
Administrative Agent’s (and the Collateral Agent’s) resignation, then the
Administrative Agent and Lead Borrower may appoint a successor agent that is a
financial institution acceptable to it, which shall be a Lender unless no Lender
accepts the role. Upon acceptance by a successor Agent of its appointment
hereunder,

 

147



--------------------------------------------------------------------------------

such successor Agent shall thereupon succeed to and become vested with all the
powers and duties of the retiring the Administrative Agent (and the Collateral
Agent) without further act, and the retiring the Administrative Agent (and the
Collateral Agent) shall be discharged from its duties and obligations hereunder
but shall continue to have the benefits of the indemnification set forth in in
this Agreement and the other Loan Documents. Notwithstanding any Agent’s
resignation, the provisions of this Section 8.09 shall continue in effect for
its benefit with respect to any actions taken or omitted to be taken by it while
the Administrative Agent (and the Collateral Agent). Any successor to Bank of
America by merger or acquisition of stock or this loan shall continue to be the
Administrative Agent (and the Collateral Agent) hereunder without further act on
the part of any Secured Party or Loan Party.

(b) Co-Collateral Agent. If necessary or appropriate under Applicable Law, the
Administrative Agent (and the Collateral Agent) may appoint a Person to serve as
a co-collateral agent or separate collateral agent under any Loan Document. Each
right and remedy intended to be available to the Administrative Agent (and the
Collateral Agent) under the Loan Document shall also be vested in such agent.
Secured Parties shall execute and deliver any instrument or agreement that the
Administrative Agent (and the Collateral Agent) may request to effect such
appointment. If an agent shall dissolve, become incapable of acting, resign or
be removed, then all the rights and remedies of such agent, to the extent
permitted by applicable law, shall vest in and be exercised by the
Administrative Agent (and the Collateral Agent) until appointment of a new
agent.

(c) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Bank and Swingline
Lender. If Bank of America resigns as an Issuing Bank, it shall retain all the
rights, powers, privileges and duties of the Issuing Bank hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all Revolving L/C Reimbursement Obligations with respect
thereto, including the right to require the Lenders to make ABR Loans or fund
risk participations in Fronting Exposure. If Bank of America resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make ABR Loans or fund risk participations in outstanding
Swingline Loans. Upon the appointment by the Borrower of a successor Issuing
Bank or Swingline Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank or Swingline Lender, as applicable, (ii) the retiring
Issuing Bank and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor Issuing Bank shall issue letters of credit in
substitution for the Revolving Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Revolving Letters of Credit.

Section 8.10. Individual Capacities. As a Lender, Bank of America shall have the
same rights and remedies under the Loan Documents as any other Lender, and the
terms “Lenders,” “Required Lenders” or any similar term shall include Bank of
America in its capacity as a Lender. The Agents, Lenders and their Affiliates
may accept deposits from, lend money to,

 

148



--------------------------------------------------------------------------------

provide Bank Products to, act as financial or other advisor to, and generally
engage in any kind of business with, the Loan Parties and their Affiliates, as
if they were not Agent or Lenders hereunder, without any duty to account
therefor to any Secured Party. In their individual capacities, the Agents,
Lenders and their Affiliates may receive information regarding the Loan Parties,
their Affiliates and their Account Debtors (including information subject to
confidentiality obligations), and shall have no obligation to provide such
information to any Secured Party.

Section 8.11. Bank Product Providers; Hedging Obligations. Each Secured Bank
Product Provider and counterparty to Hedging Obligations that are Secured
Obligations agrees to be bound by Section 2.26 and this Article VIII. Each
Secured Bank Product Provider and counterparty to Hedging Obligations shall
indemnify and hold harmless the Administrative Agent (and the Collateral Agent),
to the extent not reimbursed by the Loan Parties, against all Claims that may be
incurred by or asserted against the Administrative Agent (and the Collateral
Agent) in connection with such provider’s Secured Bank Product Obligations and
Hedging Obligations.

Section 8.12. No Third Party Beneficiaries. This Article VIII is an agreement
solely among Secured Parties, and shall survive Full Payment of the Obligations.
Other than as set forth herein this Article VIII does not confer any rights or
benefits upon Borrowers or any other Person. As between Borrowers and the
Agents, any action that any Agents may take under any Loan Documents or with
respect to any Obligations shall be conclusively presumed to have been
authorized and directed by Secured Parties. Anything herein to the contrary
notwithstanding, none of the Joint Bookrunners, Joint Lead Arrangers,
Administrative Agent or Syndication Agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Bank hereunder

ARTICLE IX

MISCELLANEOUS

Section 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

  (i) if to any Loan Party:

c/o TPC Group Inc.

5151 San Felipe, Suite 800

Houston, Texas 77056

Attn: Miguel Desdin

with copies to:

First Reserve Corporation

One Lafayette Place

Greenwich, CT 06830

Attn: Neil Wizel

 

149



--------------------------------------------------------------------------------

SK Capital Partners III, L.P.

400 Park Avenue Suite 810

New York, NY 10022

Attn: Jack Norris

Service of process to the Process Agent on behalf of any Borrower shall be made
in accordance with Section 9.15 to the addresses set forth above;

and

 

  (ii) if to the Administrative Agent and the Collateral Agent, to:

Bank of America, N.A.

901 Main Street, 11th Floor

TX1-492-11-23

Dallas, TX 75202

Attn: Laura Wieland

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to service of
process, or to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative
Agent, the Collateral Agent and each Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided further that
approval of such procedures may be limited to particular notices or
communications.

(c) All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or (to the extent permitted by paragraph (b) above) electronic means
prior to 1:00 p.m. (New York time) on such date, or on the date five Business
Days after dispatch by certified or registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

Section 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers and the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such Persons or on their behalf,
and shall continue in full

 

150



--------------------------------------------------------------------------------

force and effect as long as the principal of or any accrued interest on any Loan
or Revolving L/C Disbursement or any Fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Revolving
Letter of Credit is outstanding and so long as the Commitments have not been
terminated. Without prejudice to the survival of any other agreements contained
herein, indemnification and reimbursement obligations contained herein
(including pursuant to Section 2.15, 2.17 and 9.05) shall survive the payment in
full of the principal and interest hereunder, the expiration of the Letters of
Credit and the termination of the Commitments or this Agreement.

Section 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrowers and the Agents and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrowers, each Issuing Bank, the Agents and each Lender and their respective
permitted successors and assigns.

Section 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Revolving Letter of Credit), except that other than pursuant to a merger
permitted by Section 6.06, no Borrower may assign or otherwise transfer any of
its rights or obligations hereunder (except as part of the Transaction) without
the prior written consent of each Lender (and any attempted assignment or
transfer by a Borrower without such consent shall be null and void) and no
Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section 9.04. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Revolving Letter of
Credit), Participants (to the extent provided in paragraph (c) of this
Section 9.04) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agents, each Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) Holdings; provided that no consent of Holdings shall be required for an
assignment to a Lender, an Affiliate of a Lender or, if an Event of Default
pursuant to Section 7.01(b), Section 7.01(c), Section 7.01(i) or Section 7.01(j)
has occurred and is continuing, any other assignee (provided that any liability
of any Borrower to an assignee that is an Approved Fund or Affiliate of the
assigning Lender under Section 2.17 or Section 2.19 shall be limited to the
amount, if any, that would have been payable hereunder by such Borrower in the
absence of such assignment);

(B) the Administrative Agent, the Issuing Bank and the Swingline Lender;

 

151



--------------------------------------------------------------------------------

(C) so long as no Event of Default has occurred and is continuing, Holdings may
withhold its consent if the costs or the taxes payable by the Borrowers to the
assignee under Section 2.15 or Section 2.17 shall be greater than they would
have been to assignor;

 

  (ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitment, the amount of the
commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than U.S.$5.0 million
and increments of U.S. $1.0 million in excess thereof, in the case of
assignments under the Revolving Facility, provided that no such consent of
Holdings shall be required if an Event of Default under paragraph (b), (c),
(i) or (j) of Section 7.01 has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent); provided that (i) only one such fee
shall be payable in the case of contemporaneous assignments to or by two or more
related Approved Funds and (ii) such fee does not apply to assignments by the
Joint Lead Arrangers;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any administrative information that the Administrative
Agent may reasonably request; and

(E) no Commitments or Loans under the Revolving Facility may be assigned to the
Sponsor or any Sponsor Affiliate.

For purposes of this Section 9.04(b), the term “Approved Fund” shall have the
following meaning:

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section 9.04, from and after the effective date specified in
each Assignment and Acceptance the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender hereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its

 

152



--------------------------------------------------------------------------------

obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.05). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall not be effective as an
assignment hereunder.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and Revolving L/C Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Agents, each Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, any Issuing Bank and (solely with respect to its
own Commitments) any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, any administrative information reasonably
requested by the Administrative Agent (unless the assignee shall already be a
Lender hereunder), and any written consent to such assignment required by
paragraph (b) of this Section 9.04, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of any Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans and Revolving L/C Disbursements owing to it); provided that
(H) such Lender’s obligations under this Agreement shall remain unchanged,
(I) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (J) the Borrowers, the Agents, each
Issuing Bank and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument (oral or written) pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to exercise rights under and to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided that (x) such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in Section 9.04(a)(i) or clause (i), (ii), (iii), (iv), (vi) or
(vii) of the first proviso to Section 9.08(b) that affects such Participant and
(y) no other agreement (oral or written) with respect to such Participant may
exist between such Lender and such Participant. Subject to paragraph (c)(ii) of
this Section 9.04, the Borrowers agree that each

 

153



--------------------------------------------------------------------------------

Participant shall be entitled to the benefits (and subject to the requirements
and limitations) of Sections 2.15, 2.16 and 2.17 to the same extent as if it
were the Lender from whom it obtained its participation (subject to the
requirements and limitations therein, including the requirement to provide
documentation under Section 2.17(e)) and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 9.04. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Revolver Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Revolving Facility Loans, Revolving
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Revolving Facility Loans, Revolving Letters of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register

(i) A Participant shall not be entitled to receive any greater payment under
Sections 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with Holdings’ prior
written consent (which shall not be unreasonably withheld) and Holdings may
withhold its consent if a Participant would be entitled to require greater
payment than the applicable Lender under such Sections.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and its promissory note, if any,
to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank, and this Section 9.04 shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto, and any such pledgee (other than a pledgee that is the
Federal Reserve Bank) shall acknowledge in writing that its rights under such
pledge are in all respects subject to the limitations applicable to the pledging
Lender under this Agreement or the other Loan Documents.

(e) Notwithstanding anything to the contrary contained in this Section 9.04,
(i) guarantees, collateral security agreements, pledge agreements and related
documents (if any) executed by the Loan Parties in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be amended, supplemented and/or waived with the consent of the
Administrative Agent at the request of the Borrowers (or the Lead Borrower

 

154



--------------------------------------------------------------------------------

on behalf of Borrowers) without the input or need to obtain the consent of any
other Lenders to (x) comply with local law or advice of local counsel or (y) to
cause such guarantees, collateral security agreements, pledge agreement or other
document to be consistent with this Agreement and the other Loan Documents,
(ii) the Borrowers and the Administrative Agent may, without the input or
consent of any other Revolving Facility Lender (other than, in the case of
Section 2.20, each applicable New Revolving Facility Lender), effect amendments
to this Agreement and the other Loan Documents as may be necessary in the
reasonable opinion of the Borrowers and the Administrative Agent to effect the
provisions of Sections 2.20 or 2.23 and (iii) if the Administrative Agent and
the Borrowers have jointly identified any ambiguity, mistake, defect,
inconsistency, obvious error or any error or omission of a technical nature or
any necessary or desirable technical change, in each case, in any provision of
the Loan Documents, then the Administrative Agent and the Borrowers shall be
permitted to amend such provision solely to address such matter as reasonably
determined by them acting jointly.

Section 9.05. Expenses; Indemnity.

(a) The Borrowers agree to pay all reasonable and documented out-of-pocket
expenses incurred by the Agents in connection with the preparation of this
Agreement and the other Loan Documents, or by the Agents in connection with the
syndication of the Commitments or the administration of this Agreement
(including expenses incurred in connection with due diligence and initial and
ongoing Collateral examination, appraisals and field examinations and the
preparation of reports based thereon and the reasonable fees, disbursements and
the charges for no more than one counsel in each jurisdiction where Collateral
is located) or in connection with any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not such transactions hereby
contemplated shall be consummated) or incurred by the Agents or any Lender in
connection with the enforcement or protection of their rights in connection with
this Agreement and the other Loan Documents, in connection with the Loans made
or the Letters of Credit issued hereunder and, in connection with any such
enforcement or protection, the reasonable fees, charges and disbursements of any
other counsel (including the reasonable and documented expenses of Paul Hastings
LLP and the reasonable and documented allocated costs of internal counsel for
the Agents, the Joint Lead Arrangers, any Issuing Bank or any Lender); provided
that, absent any conflict of interest, the Agents and the Joint Lead Arrangers
shall not be entitled to indemnification for the fees, charges or disbursements
of more than one counsel in each jurisdiction.

(b) The Borrowers agree to indemnify the Agents, the Joint Lead Arrangers, each
Issuing Bank, each Lender and each of their respective directors, trustees,
officers, employees, investment advisors, agents, affiliates and assigns (each
such Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable and documented counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of the
Commitment Letter, this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of
the Transactions and the other transactions contemplated hereby, (ii) the use of
the proceeds of the Loans or the use of any Revolving Letter of Credit or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or

 

155



--------------------------------------------------------------------------------

not any Indemnitee is a party thereto, provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction to have resulted from the gross negligence, bad faith, material
breach of contract or willful misconduct of such Indemnitee (treating, for this
purpose only, an Indemnitee and its Related Parties as a single Indemnitee) as
determined by a court of competent jurisdiction in a final non-appealable order.
Subject to and without limiting the generality of the foregoing sentence, the
Borrowers agree to indemnify each Indemnitee against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable and documented counsel or consultant fees,
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (A) any
Environmental Claim related in any way to Holdings, the Borrowers or any of
their Subsidiaries, or (B) any actual or alleged presence, Release or threatened
Release of Hazardous Materials at, under, on or from any Real Property, any
property owned, leased or operated by any predecessor of Holdings, the Borrowers
or any of their Subsidiaries, or any property at which Holdings, the Borrowers
or any of their Subsidiaries has sent Hazardous Wastes for treatment, storage or
disposal, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction in a final
non-appealable order to have resulted from the gross negligence, bad faith,
material breach of contract or willful misconduct of such Indemnitee or any of
its Related Parties or would have arisen as against the Indemnitee regardless of
this Agreement or any Borrowings hereunder. In no event shall any Indemnitee be
liable to any Loan Party for any consequential, indirect, special or punitive
damages. The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations under the Loan Documents, the invalidity or unenforceability of
any term or provision of the Commitment Letter, this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Agent, any Issuing
Bank or any Lender. All amounts due under this Section 9.05 shall be payable on
written demand therefor accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.

(c) Unless an Event of Default shall have occurred and be continuing, the
Borrowers shall be entitled to assume the defense of any action, claim or other
proceeding for which indemnification is sought hereunder with counsel of their
choice at its expense (in which case the Borrowers shall not thereafter be
responsible for the fees and expenses of any separate counsel retained by an
Indemnitee except as set forth below); provided, however, that such counsel
shall be reasonably satisfactory to each such Indemnitee. Notwithstanding a
Borrower’s election to assume the defense of such action, claim or proceeding,
each Indemnitee shall have the right to employ separate counsel and to
participate in the defense of such action, claim or proceeding, and such
Borrower shall bear the reasonable fees, costs and expenses of such separate
counsel, if (i) the use of counsel chosen by such Borrower to represent such
Indemnitee would present such counsel with a conflict of interest; (ii) the
actual or potential defendants in, or targets of, any such action, claim or
proceeding include both such Borrower and such Indemnitee and such Indemnitee
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to such Borrower (in
which case such Borrower shall not have the right to assume the defense or such
action, claim or proceeding on behalf of such Indemnitee); (iii) such Borrower
shall not have employed counsel reasonably

 

156



--------------------------------------------------------------------------------

satisfactory to such Indemnitee to represent it within a reasonable time after
notice of the institution of such action, claim or proceeding; or (iv) such
Borrower shall authorize in writing such Indemnitee to employ separate counsel
at such Borrower’s expense. Such Borrower will not be liable under this
Agreement for any amount paid by an Indemnitee to settle any claims, actions or
proceedings if the settlement is entered into without such Borrower’s consent,
which consent may not be withheld or delayed unless such settlement is
unreasonable in light of such claims, actions or proceedings against, and
defenses available to, such Indemnitee; provided, that such Borrower will have
no such consent right if an Event of Default shall have occurred and be
continuing.

(d) This Section 9.05 shall not apply to Taxes, other than any Taxes that
represent losses or damages arising from non-Tax claims (and taking into account
any associated Tax benefits in determining such losses or damages).

Section 9.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank or for the credit or the account of any Loan Party
or any other Subsidiary incorporated in the United States of America of any
jurisdiction therein, against any and all obligations of the Loan Parties, now
or hereafter existing under this Agreement or any other Loan Document held by
such Lender or such Issuing Bank, irrespective of whether or not such Lender or
such Issuing Bank shall have made any demand under this Agreement or such other
Loan Document and although the obligations may be unmatured. The rights of each
Lender and each Issuing Bank under this Section 9.06 are in addition to other
rights and remedies (including other rights of set-off) that such Lender or such
Issuing Bank may have.

Section 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

Section 9.08. Waivers; Amendment. No failure or delay of the Agents, any Issuing
Bank or any Lender in exercising any right or power hereunder or under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agents, each Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by any Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Borrower or any other Loan Party in any case shall
entitle such Person to any other or further notice or demand in similar or other
circumstances.

 

157



--------------------------------------------------------------------------------

(a) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders and (y) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by each
party thereto and the Collateral Agent and consented to by the Required Lenders
(or otherwise in accordance with the terms of such Loan Document); provided,
however, that no such agreement shall

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any Revolving L/C
Disbursement without the prior written consent of each Lender directly and
adversely affected thereby; provided that any amendment to the financial
covenant definitions or “most favored nation” provisions in this Agreement shall
not constitute a reduction in the rate of interest for purposes of this clause
(i),

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or Revolving L/C Participation Fees or other fees of any Lender without the
prior written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender),

(iii) extend any date on which payment of interest on any Loan, Revolving L/C
Disbursement or any Fees is due, without the prior written consent of each
Lender directly and adversely affected thereby,

(iv) amend or modify the provisions of Section 2.26(b), without the prior
written consent of each Lender directly and adversely affected thereby,

(v) amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders,” “Majority Lenders,” “Super-Majority Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the prior written consent of each Lender
directly and adversely affected thereby, or

(vi) subject to Section 9.18, release all or substantially all of the Collateral
or release all or substantially all of the value of the Guarantees under the
Loan Document Guarantee of the Subsidiary Loan Parties, taken as a whole,
without the prior written consent of each Lender directly and adversely affected
thereby;

provided, further; that (x) the consent of Super-Majority Lenders shall be
required to amend, modify, supplement, waive or otherwise change, as applicable
(A) the definition of “Availability” and “Excess Availability,” or
(B) definition of Borrowing Base (including any applicable advance rates) and
any defined terms which appear in the definition of “Borrowing Base” and would
have the effect of increasing Availability or the Borrowing Base (it being
understood that the establishment, modification or elimination of reserves and
adjustment, establishment and elimination of criteria for Eligible Accounts
Receivable and

 

158



--------------------------------------------------------------------------------

Eligible Inventory, in each case in accordance with the terms hereof will not be
deemed to require the consent of the Super-Majority Lenders); and (y) that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or an Issuing Bank hereunder without the prior written
consent of the Administrative Agent or such Issuing Bank acting as such at the
effective date of such agreement, as applicable. Each Lender shall be bound by
any waiver, amendment or modification authorized by this Section 9.08 and any
consent by any Lender pursuant to this Section 9.08 shall bind any assignee of
such Lender.

(b) Without the consent of any Syndication Agent, Joint Lead Arranger or Lender,
the Loan Parties and the Administrative Agent and/or Collateral Agent may (in
their respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification or waiver of any Loan Document,
or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Finance Parties (and potentially other Secured Parties), or as required by local
law to give effect to, or protect any security interest for the benefit of the
Finance Parties (and potentially other Secured Parties), in any property or so
that the security interests therein comply with applicable law.

(c) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrowers (ii) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect there to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

(d) In addition, notwithstanding the foregoing, technical and conforming
modification to the Loan Documents may be made with the consent of the Lead
Borrower and the Administrative Agent to the extent necessary to integrate any
New Term Commitments, New Commitments or facilities provided pursuant to
Section 9.08(d) or Section 9.08(e) on substantially the same basis as the Loans
and any then existing Term Loans, or on customary terms for term loans, as
applicable.

Section 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate, provided that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

 

159



--------------------------------------------------------------------------------

Section 9.10. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

Section 9.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavour in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 9.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission or an electronic transmission of a PDF copy thereof
shall be as effective as delivery of a manually signed original; provided,
however, that any such delivery shall be followed promptly by delivery of the
manually signed original.

Section 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15. Jurisdiction; Consent to Service of Process.

(a) Each of the Borrowers, the Agents, the Issuing Bank and the Lenders hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction

 

160



--------------------------------------------------------------------------------

of any New York State court or federal court of the United States of America
sitting in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such federal court. Each
Borrower further irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties thereto by
registered or certified mail, postage prepaid, to such Borrower at the address
specified for the Loan Parties in Section 9.01, or in accordance with the
following sentence. Each Borrower appoints Lead Borrower (the “Process Agent”)
as its agent for service of process in relation to any action or proceeding in
such courts and agrees that failure by the Process Agent to notify the relevant
Borrower of any process will not invalidate the proceedings concerned. In the
event the Process Agent is unable to act as a Borrower’s agent for service of
process for any reason, the relevant Borrower will immediately appoint another
process agent reasonably acceptable to the Administrative Agent. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any Lender or any Issuing Bank may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against any Borrower or any Loan Party or their properties in the courts of any
jurisdiction.

(b) Each of the Borrowers, the Agents, the Issuing Bank and the Lenders hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any New York State or federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

Section 9.16. Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to Holdings, the Borrowers and their other Subsidiaries and their
respective Affiliates furnished to it by or on behalf of Holdings, the Borrowers
or the other Loan Parties or such Subsidiary or Affiliate (other than
information that (x) has become generally available to the public other than as
a result of a disclosure by such party in breach of this Agreement, (y) has been
independently developed by such Lender, such Issuing Bank or such Agent without
violating this Section 9.16 or (z) was available to such Lender, such Issuing
Bank or such Agent from a third party having, to such Person’s actual knowledge,
no obligations of confidentiality to Holdings, the Borrowers or any other
Subsidiary or any such Affiliate) and shall not reveal the same other than to
its directors, trustees, officers, employees and advisors with a need to know or
to any Person that approves or administers the Loans on behalf of such Lender or
Issuing Bank (so long as each such Person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), except: (i) to the
extent necessary to comply with law or any legal process or the regulatory or
supervisory requirements of any Governmental Authority (including bank
examiners), the National Association of Insurance Commissioners or of any
securities exchange on which securities of the disclosing party or any Affiliate
of the disclosing party are listed or traded,

 

161



--------------------------------------------------------------------------------

(ii) as part of reporting or review procedures to Governmental Authorities
(including bank examiners) or the National Association of Insurance
Commissioners, (iii) to its parent companies, Affiliates or auditors (so long as
each such Person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), (iv) in order to enforce its rights under
any Loan Document in a legal proceeding, (v) to any actual or prospective
assignee of, or actual or prospective Participant in, any of its rights under
this Agreement (so long as such Person shall have been instructed to keep the
same confidential in accordance with this Section 9.16 or on terms at least as
restrictive as those set forth in this Section 9.16) and (vi) to any direct or
indirect contractual counterparty in Hedge Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section or on terms at least as restrictive as those set
forth in this Section 9.16). If a Lender, an Issuing Bank or an Agent is
requested or required to disclose any such information (other than to its bank
examiners and similar regulators, internal or external auditors) pursuant to or
as required by law or legal process or subpoena to the extent reasonably
practicable, it shall give prompt notice thereof to Holdings so that Holdings
may seek an appropriate protective order and such Lender, Issuing Bank or Agent
will cooperate with Holdings (or the applicable Subsidiary or Affiliate) in
seeking such protective order. Notwithstanding the foregoing, the Agents and the
Lenders may publish or disseminate general information concerning this credit
facility for league table, tombstone and advertising purposes, and with the Lead
Borrower’s written consent, may use Borrowers’ logos, trademarks or product
photographs in advertising materials for such purposes .

Section 9.17. Communications. Delivery. Each Loan Party hereby agrees that it
will use all reasonable efforts to provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Agreement and any other Loan Document,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (A) relates to a request for a new, or a
conversion of an existing, borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (B) relates
to the payment of any principal or other amount due under this Agreement prior
to 5:00 p.m. (CST) on the scheduled date therefor, (C) provides notice of any
Default or Event of Default under this Agreement or (D) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit hereunder (all such
non-excluded communications collectively, the “Communications”), by transmitting
the Communications in an electronic/soft medium in a format reasonably
acceptable to the Administrative Agent at the address referenced in
Section 9.01(a)(ii). Nothing in this Section 9.17 shall prejudice the right of
the Agents, the Syndication Agent, the Joint Lead Arrangers or any Lender or
Issuing Bank or any Loan Party to give any notice or other communication
pursuant to this Agreement or any other Loan Document in any other manner
specified in this Agreement or any other Loan Document.

(i) Each Lender agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform (as defined
below) shall constitute effective delivery of the Communications to such Lender
for purposes of the Loan Documents. Each Lender agrees (A) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e mail address to which the foregoing notice may
be sent by electronic transmission and (B) that the foregoing notice may be sent
to such e mail address.

 

162



--------------------------------------------------------------------------------

(b) Posting. Each Loan Party further agrees that the Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on an electronic transmission system (the “Platform”).

(c) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
Party in connection with the Communications or the Platform. In no event shall
the Administrative Agent or any of its affiliates or any of their respective
officers, directors, employees, agents advisors or representatives
(collectively, “Agent Parties”) have any liability to the Loan Parties, any
Lender or Issuing Bank or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the internet, except to the extent the
liability of any Agent Party is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from such Agent
Party’s gross negligence or willful misconduct.

Section 9.18. Release of Liens and Guarantees.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, automatically and without the need for any further action by any
person (or, if automatic release is not permitted in accordance with any
applicable law, upon request to the Collateral Agent by Holdings or the relevant
Loan Party):

(i) the Liens on the Collateral held by the Collateral Agent shall (without
notice to, or vote or consent of, any Secured Party) be released: (A) in whole
or in part, as applicable, as to all or any portion of the Collateral which has
been taken by eminent domain, condemnation or other similar circumstances, at
the time of such event; (B) in part, as to any property that is sold,
transferred, leased or otherwise disposed of by any Loan Party (other than to
any other Loan Party) in a transaction not prohibited by Section 6.03 or
Section 6.06, at the time of such sale, transfer or disposition (which, in
connection with sale and leaseback transactions and novations and any
refinancings thereof shall include the assets which are the subject of such sale
and leaseback transactions, novations and/or refinancings, assets and contract
rights related thereto (including, without limitation, the right to receive
rental rebates or deferred sale payments), sub-lease rights, insurances relating
thereto and rental deposits); (C) in part, as to any property that is owned or
at any time acquired by a Loan Party that has been released from its Guarantee
in accordance with paragraph (b) of this Section 9.18, concurrently with the
release of such Guarantee; and (D) otherwise in accordance with any applicable
provisions of the Security Documents or the Intercreditor Agreement; and

 

163



--------------------------------------------------------------------------------

(ii) the Guarantee of a Subsidiary Loan Party given under the Loan Document
Guarantee will be released: (A) in connection with any sale, disposition or
transfer of all or substantially all of the assets of that Subsidiary Loan Party
(including by way of merger, amalgamation or consolidation) to a Person that is
not (either before or after giving effect to such transaction) Holdings or a
Restricted Subsidiary of Holdings, if such sale, disposition or transfer is not
prohibited by Section 6.03 or Section 6.06; (B) in connection with any sale,
disposition or transfer of all of the Capital Stock of that Subsidiary Loan
Party to a Person that is not (either before or after giving effect to such
transaction) Holdings or a Restricted Subsidiary of Holdings, if the sale,
disposition or transfer is not prohibited by Section 6.03 or Section 6.06; or
(C) if Holdings designates any Restricted Subsidiary that is a Subsidiary Loan
Party to be an Unrestricted Subsidiary in accordance with the applicable
provisions of this Agreement.

(b) The Security Documents and the Loan Document Guarantee shall terminate, and
each Loan Party shall automatically and without the need for any further action
by any person be released from its obligations thereunder and the security
interests in the Collateral granted by any Loan Party shall be automatically
released (or, if automatic release is not permitted in accordance with any
applicable law, the Security Documents and the Loan Document Guarantee shall
terminate, and each Loan Party shall be released from its obligations thereunder
and the security interests in the Collateral shall be released upon request to
the Collateral Agent by Holdings or the relevant Loan Party) upon Full Payment
of the Secured Obligations.

(c) The Administrative Agent and the Collateral Agent shall promptly (and the
Lenders hereby authorize the Administrative Agent and the Collateral Agent to)
take such action and execute any such documents as may be reasonably requested
by the applicable Loan Party and at such Loan Party’s expense to evidence or
effect any release or termination provided for in this Section 9.18.

(d) Any representation, warranty or covenant contained in any Loan Document
relating to any Equity Interests or assets shall no longer be deemed to be made
once such Equity Interests or asset is conveyed, sold, leased, assigned,
transferred or disposed of.

Section 9.19. U.S.A. PATRIOT Act and Similar Legislation. Each Lender and
Issuing Bank hereby notifies each Loan Party that pursuant to the requirements
of the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (signed into
law on October 26, 2001) (the “U.S.A. PATRIOT Act”), it is required to obtain,
verify and record information that identifies Loan Parties, which information
includes the name and address of each Loan Party and other information that will
allow the Lenders to identify such Loan Party in accordance with such
legislation. Each Loan Party agrees to furnish such information promptly upon
request of a Lender. Each Lender shall be responsible for satisfying its own
requirements in respect of obtaining all such information.

Section 9.20. Judgment. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due hereunder in one currency into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent

 

164



--------------------------------------------------------------------------------

could purchase the first mentioned currency with such other currency at the
Administrative Agent’s principal office in New York on the Business Day
preceding that on which final judgment is given.

Section 9.21. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrowers and the other Loan
Parties. Each Borrower hereby agrees that subject to applicable law, nothing in
the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between the Lenders
and Borrower, their stockholders or their Affiliates. Each Borrower hereby
acknowledges and agrees that (i) the transactions contemplated by the Loan
Documents are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, (ii) in connection therewith and
with the process leading to such transaction none of the Lenders is acting as
the agent or fiduciary of any Loan Party, its management, stockholders,
creditors or any other person, (iii) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Lender or any of its Affiliates has advised or is currently advising
such Loan Party on other matters) or any other obligation to any Loan Party
except the obligations expressly set forth in the Loan Documents and (iv) each
Borrower and other Loan party has consulted its own legal and financial advisors
to the extent it has deemed appropriate. Each Borrower further acknowledges and
agrees that it is responsible for making its own independent judgment with
respect to such transactions and the process leading thereto.

Section 9.22. Joint and Several Obligations.

(a) Each of the Borrowers shall be jointly and severally liable hereunder and
under each of the other Loan Documents with respect to all Obligations,
regardless of which of the Borrowers actually receives the proceeds of the Loans
or the benefit of any other extensions of credit hereunder, or the manner in
which the Lead Borrower, the Borrowers, the Administrative Agent, the Lenders or
any of the Issuing Banks account therefore in their respective books and
records. In furtherance and not in limitation of the foregoing, (i) each
Borrower’s obligations and liabilities with respect to proceeds of Loans which
it receives or Letters of Credit issued for its account, and related fees, costs
and expenses, and (ii) each Borrower’s obligations and liabilities arising as a
result of the joint and several liability of the Borrowers hereunder with
respect to proceeds of Loans received by, or Letters of Credit issued for the
account of, any of the other Borrowers, together with the related fees, costs
and expenses, shall be separate and distinct obligations, both of which are
primary obligations of such Borrower. Except as otherwise provided in any Loan
Document, the joint and several liability of any of the Borrowers shall not be
impaired or released by (A) the failure of the Administrative Agent, any Lender,
the Collateral Agent or any Issuing Bank, any successors or assigns thereof, or
any holder of any Note or any of the Obligations to assert any claim or demand
or to exercise or enforce any right, power or remedy against the Lead Borrower,
any Borrower, any Subsidiary of any Borrower, any other Person, the Collateral
or otherwise; (B) any extension or renewal for any period (whether or not longer
than the original period) or exchange of any of the Obligations or the release
or compromise of any obligation of any nature of any Person with respect
thereto; (C) the surrender, release or exchange of all or any part of any
property (including without

 

165



--------------------------------------------------------------------------------

limitation the Collateral) securing payment, performance and/or observance of
any of the Obligations or the compromise or extension or renewal for any period
(whether or not longer than the original period) of any obligations of any
nature of any Person with respect to any such property; (D) any action or
inaction on the part of the Administrative Agent, the Collateral Agent, any
Lender or any Issuing Bank, or any other event or condition with respect to any
other Borrower, including any such action or inaction or other event or
condition, which might otherwise constitute a defense available to, or a
discharge of, such Borrower, or a guarantor or surety of or for any or all of
the Obligations; and (E) any other act, matter or thing (other than payment or
performance of the Obligations) which would or might, in the absence of this
provision, operate to release, discharge or otherwise prejudicially affect the
obligations of such Borrower or any other Borrower.

(b) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, to the extent the joint obligations of a Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of Section 548 of Chapter 11 of the Bankruptcy Code
or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law) then the Obligations
of each Borrower hereunder shall be limited to the maximum amount that is
permissible under applicable law (whether federal or state and including,
without limitation, the Bankruptcy Code).

(c) To the extent that any Borrower shall make a payment under this Section 9.22
of all or any of the Obligations (other than Loans made to that Borrower for
which it is primarily liable) (a “Guarantor Payment”) that, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Borrower, exceeds the amount that such Borrower would otherwise have paid if
each Borrower had paid the aggregate Obligations satisfied by such Guarantor
Payment in the same proportion that such Borrower’s Allocable Amount (as defined
below) (as determined immediately prior to such Guarantor Payment) bore to the
aggregate Allocable Amounts of each of the Borrowers as determined immediately
prior to the making of such Guarantor Payment, then, following indefeasible
payment in full in cash of the Obligations and termination of the Commitments,
such Borrower shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. As of any date of determination,
the “Allocable Amount” of any Borrower shall be equal to the maximum amount of
the claim that could then be recovered from such Borrower under this
Section 9.22 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law. This Section 9.22 is intended only to define the relative
rights of Borrowers and nothing set forth in this Section 9.22(c) is intended to
or shall impair the obligations of Borrowers, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Credit Agreement. Nothing contained in this Section 9.22 shall
limit the liability of any Borrower to pay the Loans made directly or indirectly
to that Borrower and accrued interest, Fees and Expenses with respect thereto
for which such Borrower shall be primarily liable. The parties hereto
acknowledge that the rights of contribution and indemnification hereunder shall
constitute assets of the Borrower to which such contribution and indemnification
is owing. The rights of the indemnifying Borrowers against other Credit Parties
under this Section 9.22 shall be exercisable upon the full and indefeasible
payment of the Obligations and the termination of the Commitments.

 

166



--------------------------------------------------------------------------------

(d) The liability of Borrowers under this Section 9.22 is in addition to and
shall be cumulative with all liabilities of each Borrower to Agent and Lenders
under this Credit Agreement and the other Loan Documents to which such Borrower
is a party, without any limitation as to amount.

Section 9.23. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof; and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

 

167



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Credit Agreement to
be duly executed and delivered by its duly authorized officer or other
representative as of the day and year first above written.

 

Lead Borrower TPC GROUP INC.

/s/ Rishi A. Varma

By:   Rishi A. Varma Its:   Vice President, General Counsel SAWGRASS MERGER SUB
INC.

/s/ Neil A. Wizel

By:   Neil A. Wizel Its:   Co-President and Treasurer

/s/ Jack Norris

By:   Jack Norris Its:   Co-President and Secretary Holdings TPC HOLDINGS, INC.

/s/ Rishi A. Varma

By:   Rishi A. Varma Its:   Vice President, General Counsel



--------------------------------------------------------------------------------

Designated Borrowers TPC GROUP LLC

/s/ Rishi A. Varma

By:   Rishi A. Varma Its:   Vice President, General Counsel TP CAPITAL CORP.

/s/ Rishi A. Varma

By:   Rishi A. Varma Its:   Vice President, General Counsel TEXAS BUTYLENE
CHEMICAL CORPORATION

/s/ Rishi A. Varma

By:   Rishi A. Varma Its:   Vice President, General Counsel TEXAS OLEFINS
DOMESTIC INTERNATIONAL SALES CORPORATION

/s/ Rishi A. Varma

By:   Rishi A. Varma Its:   Vice President, General Counsel



--------------------------------------------------------------------------------

PORT NECHES FUELS, LLC

/s/ Rishi A. Varma

By:   Rishi A. Varma Its:   Vice President, General Counsel



--------------------------------------------------------------------------------

Administrative Agent BANK OF AMERICA, N.A. By:  

/s/ Laura Wieland

Name:   Laura Wieland Title:   Vice President Collateral Agent BANK OF AMERICA,
N.A. By:  

/s/ Laura Wieland

Name:   Laura Wieland Title:   Vice President



--------------------------------------------------------------------------------

Lenders BANK OF AMERICA, N.A. By:  

/s/ Laura Wieland

Name:   Laura Wieland Title:   Vice President WELLS FARGO BANK, N.A. By:  

/s/ Karen Cox

Name:   Karen Cox Title:   Director BANK OF MONTREAL By:  

/s/ Michael Scolaro

Name:   Michael W. Scolaro Title:   Managing Director JEFFERIES FINANCE LLC By:
 

/s/ E.J. Hess

Name:   E.J. Hess Title:   Managing Director MORGAN STANLEY BANK, N.A. By:  

/s/ Lisa Hanson

Name:   Lisa Hanson Title:   Authorized Signatory



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST

COMPANY AMERICAS

By:  

/s/ MZL

Name:   MZL Title:   By:  

/s/ Phil Sauders

Name:   Phil Sauders Title:   Director GOLDMAN SACHS BANK USA By:  

/s/ Robert Ehudin

Name:   Robert Ehudin Title:   Authorized Signatory